


Exhibit 10.31

 

WESTLAKE PARK PLACE

 

 

LEASE AGREEMENT

 

 

between

 

 

WESTLAKE PLAZA CENTER EAST, LLC,

 

 

as Landlord,

 

 

and

 

 

THE RYLAND GROUP, INC.

 

 

as Tenant

 

 

Dated: December 21, 2010

 

--------------------------------------------------------------------------------


 

TABLE OF CONTENTS

 

 

 

 

Page

 

 

 

 

1.

BASIC LEASE DEFINITIONS, EXHIBITS AND ADDITIONAL DEFINITIONS

1

 

1.1

Basic Lease Definitions

1

 

1.2

Exhibits and Riders

5

 

1.3

Additional Definitions

5

 

 

 

 

2.

GRANT OF LEASE

10

 

2.1

Demise

10

 

2.2

Common Areas

11

 

2.3

Landlord’s Reserved Rights

11

 

 

 

 

3.

RENT

12

 

3.1

Base Rent

12

 

3.2

Additional Rent

12

 

3.3

Excess Expenses

12

 

3.4

Estimate Statement

12

 

3.5

Actual Statement

13

 

3.6

No Release

13

 

3.7

Other Taxes

13

 

3.8

Terms of Payment

13

 

3.9

Right to Accept Payments

14

 

 

 

 

4.

USE AND OCCUPANCY

14

 

4.1

Use

14

 

4.2

Compliance

14

 

4.3

Occupancy

14

 

4.4

Hazardous Material

15

 

 

 

 

5.

SERVICES AND UTILITIES

18

 

5.1

Landlord’s Standard Services

18

 

5.2

Tenant’s Obligations

19

 

5.3

Interruption of Services

19

 

5.4

Security

20

 

 

 

 

6.

REPAIRS

20

 

6.1

Condition of Premises

20

 

6.2

Tenant’s Repair and Notice Obligations

21

 

6.3

Landlord’s Repair Obligations

21

 

6.4

Failure to Maintain Premises

21

 

6.5

Tenant’s Waiver

22

 

 

 

 

7.

ALTERATIONS

22

 

7.1

Tenant Changes; Conditions

22

 

7.2

Removal of Tenant Changes and Leasehold Improvements

23

 

7.3

Tenant’s Failure to Remove

24

 

7.4

Alterations by Landlord

24

 

- i -

--------------------------------------------------------------------------------


 

TABLE OF CONTENTS
(continued)

 

 

 

 

Page

 

 

 

8.

LIENS

24

 

 

 

 

9.

INSURANCE

25

 

9.1

Landlord’s Insurance

25

 

9.2

Tenant’s Insurance

25

 

9.3

Waiver of Subrogation

29

 

 

 

 

10.

DAMAGE OR DESTRUCTION

29

 

10.1

Landlord’s Rights and Obligations

29

 

10.2

Tenant’s Costs and Insurance Proceeds

30

 

10.3

Abatement of Rent

30

 

10.4

Inability to Complete

31

 

10.5

Damage Near End of Term

31

 

10.6

Waiver of Other Termination Rights

31

 

 

 

 

11.

WAIVERS AND INDEMNITIES

31

 

11.1

Tenant’s Waivers

31

 

11.2

Landlord’s Indemnity

31

 

11.3

Tenant’s Indemnity

32

 

 

 

 

12.

CONDEMNATION

32

 

12.1

Full Taking

32

 

12.2

Partial Taking

32

 

12.3

Awards

33

 

 

 

 

13.

ASSIGNMENT AND SUBLETTING

33

 

13.1

General

33

 

13.2

Restriction on Transfer

33

 

13.3

Transfer Request

33

 

13.4

Additional Conditions; Excess Rent

34

 

13.5

Reasonable Disapproval

34

 

13.6

No Release

35

 

13.7

Administrative and Attorneys’ Fees

35

 

 

 

 

14.

PERSONAL PROPERTY

36

 

14.1

Installation and Removal

36

 

14.2

Responsibility

36

 

 

 

 

15.

END OF TERM

36

 

15.1

Surrender

36

 

15.2

Holding Over

37

 

 

 

 

16.

ESTOPPEL CERTIFICATES

37

 

 

 

 

17.

TRANSFERS OF LANDLORD’S INTEREST

38

 

17.1

Sale, Conveyance and Assignment

38

 

17.2

Effect of Sale, Conveyance or Assignment

38

 

17.3

Subordination and Nondisturbance

38

 

- ii -

--------------------------------------------------------------------------------


 

TABLE OF CONTENTS
(continued)

 

 

 

 

Page

 

 

 

 

18.

RULES AND REGULATIONS

39

 

 

 

 

19.

PARKING

39

 

19.1

Tenant’s Parking Rights

39

 

19.2

Parking Rules and Restrictions

40

 

 

 

 

20.

DEFAULT AND REMEDIES

40

 

20.1

Tenant’s Default

40

 

20.2

Landlord’s Remedies

41

 

20.3

Landlord’s Right to Perform

44

 

20.4

Interest

44

 

20.5

Late Charges

45

 

20.6

Landlord’s Default and Tenant’s Remedies

45

 

20.7

Non-waiver of Default

46

 

 

 

 

21.

SIGNAGE

46

 

21.1

Monument Signage

46

 

21.2

Other Signage

47

 

21.3

Building Signage

47

 

21.4

Eyebrow Signage

48

 

 

 

 

22.

INTENTIONALLY OMITTED

49

 

 

 

 

23.

BROKERS

49

 

 

 

 

24.

LIMITATIONS ON LANDLORD’S LIABILITY

49

 

 

 

 

25.

QUIET ENJOYMENT

49

 

 

 

 

26.

TELECOMMUNICATIONS

50

 

26.1

Certain Definitions

50

 

26.2

New Provider Installations

50

 

26.3

Installation and Use of Other Communications Technologies

51

 

26.4

No Obligation to Reserve Space

51

 

26.5

Plans

51

 

26.6

Limitation of Responsibility

51

 

26.7

Necessary Service Interruptions

52

 

26.8

Interference

52

 

26.9

Removal of Telecom Equipment, Wiring and Other Facilities

52

 

26.10

No Third Party Beneficiary

52

 

 

 

 

27.

MISCELLANEOUS

53

 

27.1

Binding Effect

53

 

27.2

Complete Agreement; Modification

53

 

27.3

Notices

53

 

27.4

Delivery for Examination

53

 

27.5

No Air Rights

53

 

27.6

Enforcement Expenses

53

 

27.7

Intentionally Omitted

54

 

27.8

Project Name

54

 

- iii -

--------------------------------------------------------------------------------


 

TABLE OF CONTENTS
(continued)

 

 

 

 

Page

 

 

 

 

 

27.9

Recording; Confidentiality

54

 

27.10

Captions

54

 

27.11

Invoices

54

 

27.12

Severability

54

 

27.13

Jury Trial

54

 

27.14

Authority to Bind

55

 

27.15

Only Landlord/Tenant Relationship

55

 

27.16

Covenants Independent

55

 

27.17

Governing Law

55

 

27.18

Joint and Several Liability

56

 

27.19

Counterparts

56

 

27.20

Signing Authority

56

 

 

 

 

28.

OPTION TO EXTEND

56

 

28.1

Extension Notice

56

 

28.2

Fair Market Determination

57

 

28.3

Base Year

57

 

28.4

Option Personal

57

 

 

 

 

29.

RIGHT OF FIRST OFFER

57

 

29.1

Exercise

58

 

29.2

Lease Amendment

58

 

29.3

Limitations

59

 

29.4

Right Personal

59

 

- iv -

--------------------------------------------------------------------------------


 

LEASE AGREEMENT

 

WESTLAKE PARK PLACE

THOUSAND OAKS, CALIFORNIA

 

THIS LEASE AGREEMENT (“Lease”) is entered into as of the Effective Date, and by
and between Landlord and Tenant, identified in Section 1.1 below.

 

1.        BASIC LEASE DEFINITIONS, EXHIBITS AND ADDITIONAL DEFINITIONS.

 

1.1      Basic Lease Definitions. In this Lease, the following defined terms
have the meanings indicated:

 

(a)       “Effective Date” means that date set forth under Landlord’s signature
at the end of this Lease.

 

(b)       “Landlord” means Westlake Plaza Center East, LLC, a Colorado limited
liability company.

 

(c)       “Tenant” means The Ryland Group, Inc., a Maryland corporation.

 

(d)       “Project” means the multiple office building project known as of the
Effective Date as 2915, 2931, 2945, 3011, 3027, 3043, 3059, and 3075, Townsgate
Road, Thousand Oaks, California, and related parking areas, walkways,
landscaping areas and other common areas, less any portions that may be conveyed
separately from the Building by Landlord from time to time. A site plan of the
Project, which contains approximately 462,210 “Rentable Square Feet” (as defined
in Section 1.1(g) below), is attached hereto as Exhibit “A”. Notwithstanding the
foregoing, Landlord and Tenant acknowledge that the Project will be completed in
two separate phases (“Phase 1” and “Phase 2”), and it is currently contemplated
that upon completion of Phase 1, the Project will contain approximately 238,945
Rentable Square Feet (defined below) and that upon completion of Phase 2, the
Project will contain the approximate Rentable Square Feet noted above (i.e.,
462,210 Rentable Square Feet).

 

(e)       “Building” means the office building known as 3011 Townsgate Road,
Thousand Oaks, California, in which the Premises are located. The building
contains approximately 102,334 Rentable Square Feet as defined in
Section 1.1(g) below.

 

(f)        “Premises” means those premises known as Suite 200 located on the 2nd
floor of the Building and identified on Exhibit “B”, which contain approximately
26,774 Rentable Square Feet and approximately 25,152 usable square feet (“USF”).
The actual layout and square footage of the Premises shall be subject to the
Final Plans as defined in Section B.2 of Exhibit “D” and architectural
measurement of the Premises, according to Exhibit “C”. The Premises do not
include any areas above the finished ceiling or below the finished floor
covering installed in the Premises or any other areas not shown on Exhibit “B”
as being part of the Premises. Landlord reserves, for Landlord’s exclusive use,
any of the following (other than those installed for Tenant’s exclusive use)
that may be located in the Premises: janitor closets,

 

-1-

--------------------------------------------------------------------------------


 

stairways and stairwells; fan, mechanical, electrical, telephone and similar
rooms; and elevator, pipe and other vertical shafts, flues and ducts.

 

(g)       “Rentable Square Feet” or “RSF” is calculated pursuant to Exhibit “C”.

 

(h)       “Term” means the duration of this Lease, which will be seventy-two
(72) months, beginning on November 1, 2011 (the “Commencement Date”) and ending
on the “Expiration Date” (as defined in the following sentence), unless
terminated earlier or extended further as provided in this Lease. The
Commencement Date shall be deemed to have occurred notwithstanding that the
Leasehold Improvements to be constructed by Tenant pursuant to the Work Letter
Agreement attached hereto as Exhibit “D” may not be Substantially Complete (as
defined in the Work Letter Agreement). Notwithstanding the foregoing, the
Commencement Date set forth above shall be postponed on a day for day basis for
every day past such date that Substantial Completion has not occurred due solely
to a Landlord Delay and/or Force Majeure Delay (as such terms are further
defined in the Work Letter Agreement), provided that with regard to Force
Majeure Delays, the Commencement Date shall only be postponed due to a Force
Majeure Delay if Tenant has satisfied the Key Milestones (as defined in the Work
Letter Agreement). The “Expiration Date” means (i) if the Commencement Date is
the first day of a month, the date which is seventy-two (72) months from the
date preceding the Commencement Date; or (ii) if the Commencement Date is not
the first day of a month, the date which is seventy- two (72) months from the
last day of the month in which the Commencement Date occurs. If the Commencement
Date is not the first day of the month, then for purposes of the schedule set
forth in Section 1.1 (i), “Month 1” of the Term will be the first full calendar
month after the Commencement Date, and Base Rent for the period beginning on the
Commencement Date and ending on the day before the first day of Month 1 will be
payable within five (5) days after the Commencement Date at the same rate as set
forth in Section 1.1 (i) for Month 1, prorated based on the number of days in
such period and the number of days in the month in which the Commencement Date
occurs. Within thirty (30) days after Landlord’s written request, Tenant shall
execute a written confirmation of the Commencement Date and expiration date of
the Term in the form of the Notice of Lease Term Dates attached hereto as
Exhibit “E”. The Notice of Lease Term Dates shall be binding upon Tenant unless
Tenant objects thereto in writing within such thirty (30) day period.

 

(i)        “Option to Extend” means two (2) additional terms of five (5) years
each.

 

(j)        “Base Rent” means the Rent payable according to Section 3.1, which
will be in an amount per month or portion thereof during the Term as follows:

 

-2-

--------------------------------------------------------------------------------

 

Months

 

Amount of Base Rent
Payable Per Month

 

 

 

1

 

$78,983.30

2-13*

 

Abated

14-24

 

$80,857.88

25-36

 

$82,981.83

37-48

 

$85,056.38

49-60

 

$87,182.78

61-72

 

$89,362.35

 

*Subject to Section 20.3, Tenant’s obligation to pay monthly Base Rent shall be
fully abated during Months 2 through 13 of the initial Term only.

 

(k)    “Tenant’s Proportionate Share” means two (2) separate percentages which
shall be adjusted based on Tenant’s Rentable Square Footage as determined by the
Final Plans:

 

(i)          26.16% which is Tenant’s Proportionate Share of the Building, which
amount is equal to a fraction, the numerator of which is the Rentable Square
Feet of the Premises, and the denominator of which is the Rentable Square Feet
of the Building; and

 

(ii)         Tenant’s Proportionate Share of the Project shall be an amount that
is equal to a fraction, the numerator of which is the Rentable Square Feet of
the Premises, and the denominator of which is the Rentable Square Feet of the
Project. Upon completion of Phase 1, Tenant’s Proportionate Share of the Project
shall be 11.21% and upon completion of Phase 2, Tenant’s Proportionate Share of
the Project shall be 5.79%.

 

(l)     “Landlord’s Contribution to Operating Expenses” means Tenant’s
Proportionate Share of Operating Expenses incurred by Landlord during the Base
Year, which shall consist of two (2) separate components:

 

(i)          with respect to the Building Operating Expenses, Tenant’s
Proportionate Share of the Building (as set forth in Section l.l(k)(i)),
multiplied by the Building Operating Expenses incurred during the Base Year; and

 

(ii)         with respect to the Project Operating Expenses, Tenant’s
Proportionate Share of the Project (as set forth in Section l.l(k)(ii))
multiplied by the Project Operating Expenses incurred during the Base Year.

 

(m)   “Base Year” means the calendar year ending December 31, 2012.

 

(n)    “Permitted Use” means general office use only.

 

(o)    “Security Deposit” means: N/A.

 

-3-

--------------------------------------------------------------------------------


 

(p)    “Landlord’s Manager’s Address” means:

 

Steadfast Business Development LLC

18100 Von Karman Avenue, Suite 500

Irvine, CA 92612

Attention: Asset Management Department

 

(q)    “Landlord’s General Address” means:

 

The Amstar Group

1050 17th Street, Suite 1200

Denver, CO 80265

Attention: Director of Office Investments

 

(r)     “Landlord’s Payment Address” means:

 

Westlake Plaza Center East, LLC

c/o Steadfast Business Development LLC

18100 Von Karman Avenue, Suite 500

Irvine, CA 92612

Attention: Lance Emery

 

(s)    “Tenant’s Notice Address” means, for notices given before the
Commencement Date:

 

The Ryland Group, Inc.

24025 Park Sorrento # 400

Calabasas, CA 91302-4018

Attention: General Counsel

 

and for notices given after the Commencement Date:

 

The Ryland Group, Inc.

3011 Townsgate Road

Suite 200

Westlake Village, California 91361

Attention: General Counsel

 

(t)     “Tenant’s Invoice Address” means:

 

The Ryland Group, Inc.

3011 Townsgate Road

Suite 200

Westlake Village, California 91361

Attention: Robert J. Cunnion, III, SVP, Human Resources

 

(u)    “Brokers” means Daum Commercial Real Estate Services, representing
Landlord, and Travers Realty, representing Tenant.

 

-4-

--------------------------------------------------------------------------------


 

(v)    “Interest Rate” means the lesser of: (a) ten percent (10%) per annum; or
(b) the maximum rate permitted by law.

 

(w)   “Leasehold Improvements” means the Tenant improvements installed or to be
installed for the Premises as described in the Work Letter Agreement attached
hereto as Exhibit “D”.

 

(x)     “Parking” means four (4) unreserved parking spaces per each 1,000 USF
leased by Tenant. Subject to the CC&Rs (defined below) and all applicable Laws,
Tenant may, at Tenant’s sole cost and expense, install signage designating up to
six (6) of the parking spaces allocated to Tenant under this Section 1.1(x) as
reserved stalls for Tenant’s exclusive use, which stalls are depicted on
Exhibit “M” attached hereto.

 

(y)    “Guarantor(s)”: None.

 

1.2      Exhibits and Riders. The Exhibits and Riders listed below are attached
to and incorporated in this Lease. In the event of any inconsistency between
such Exhibits or Riders and the terms and provisions of this Lease, the terms
and provisions of the Exhibits and Riders will control. The Exhibits to this
Lease are:

 

Exhibit “A”

Site Plan of Project

Exhibit “B”

Plan Delineating the Premises

Exhibit “C”

Square Footage Determination

Exhibit “D”

Work Letter Agreement

Exhibit “E”

Notice of Lease Term Dates

Exhibit “F”

Occupancy Estoppel Certificate

Exhibit “G”

Form SNDA

Exhibit “H”

Rules and Regulations

Exhibit “I”

Telecommunications Rules

Exhibit”J”

RESERVED

Exhibit “K”

Parking Rules and Regulations

Exhibit “L”

Janitorial Specifications

Exhibit “M”

Depiction of Parking

 

1.3      Additional Definitions. In addition to those terms defined in
Section 1.1 and other Sections of this Lease, the following defined terms when
used in this Lease have the meanings indicated:

 

(a)    “Additional Rent” means the Rent payable according to Section 3.2.

 

(b)    “Affiliates” of a party means that party’s parent, subsidiary and
affiliated corporations and its and their managers, members, partners,
venturers, directors, officers, shareholders, agents, servants and employees.

 

(c)    “Building Standard” means the scope and quality of leasehold
improvements, Building systems or Building services, as the context may require,
generally offered from time to time to all office tenants of the Building.

 

-5-

--------------------------------------------------------------------------------


 

(d)    “Business Hours” means the hours from 8:00 a.m. to 6:00 p.m. on Monday
through Friday and from 9:00 a.m. to 1:00 p.m. on Saturday, except for the
following six (6) holidays:

 

New Years Day, Memorial Day, Independence Day, Labor Day, Thanksgiving Day, and
Christmas Day.

 

(e)    “Laws” means any and all present or future federal, state or local laws,
statutes, ordinances, rules, regulations or orders of any and all governmental
or quasi- governmental authorities having jurisdiction.

 

(f)     “Operating Expenses” shall mean collectively, the “Project Operating
Expenses” and the “Building Operating Expenses.” As used herein, “Building
Operating Expenses” shall include all costs and expenses for janitorial services
for the Building, all costs and expenses for utilities to the Building, and all
other reasonable costs and expenses of operation and maintenance of the Building
as determined by generally accepted accounting principles consistently applied,
which Landlord may, from time to time, separately allocate to the Building, all
of which shall be calculated assuming the Building is ninety-five percent (95%)
occupied (or calculated based on the actual level of occupancy for the calendar
year in question if the Building is more than ninety-five percent (95%)
occupied) during such calendar year. As used herein, “Project Operating
Expenses” shall include all reasonable costs and expenses of operation and
maintenance of the Project, as determined by generally accepted accounting
principles consistently applied, calculated assuming that all buildings in the
Project are ninety-five percent (95%) occupied (or calculated based on the
actual level of occupancy for the calendar year in question if the all of the
buildings in the Project are more than ninety-five percent (95%) occupied)
during such calendar year, excluding, however, the Building Operating Expenses
for the buildings in the Project. Project Operating Expenses shall include the
following costs by way of illustration but not limitation: (i) Real Property
Taxes and Assessments (as defined in Section 1.3(h) below) and any taxes or
assessments imposed in lieu thereof; (ii) any and all assessments imposed with
respect to the Project pursuant to any covenants, conditions and restrictions
affecting the Project and/or the CC&R’s (defined below); (iii) water and sewer
charges and the costs of electricity, heating, ventilating, air conditioning and
other utilities; (iv) utilities, surcharges and any other costs, levies or
assessments resulting from statutes or regulations promulgated by any
governmental authority in connection with the use or occupancy of the Project or
the parking facilities serving the Project; (v) costs of insurance obtained by
Landlord pursuant to Section 9.1 of this Lease, including any deductibles
actually paid by Landlord (however in connection with earthquake or flood
insurance, in the event a deductible is actually incurred, the cost so incurred
shall be amortized over the useful life of the items repaired); (vi) waste
disposal and janitorial services; (vii) security; (viii) labor; (ix) costs
incurred in the management of the Project, including, without limitation:
(1) supplies, (2) wages and salaries (and payroll taxes and similar governmental
charges related thereto) of employees used directly in the management, operation
and maintenance of the Project, (3) Project management office rental (if such
management office is located on the Project) at a cost not to exceed the fair
market rental value for such office in comparable suburban Class A office
buildings in the Thousand Oaks/Westlake Village/Agoura Hills, California area,
and excluding any portion of such office which is occupied principally for
marketing purposes, and (4) a management/administrative fee not to exceed five
percent (5%) of

 

-6-

--------------------------------------------------------------------------------


 

the annual gross revenues of the Project exclusive of the proceeds of financing
or a sale of the Project; (x) supplies, materials, equipment and tools to be
used at the Project or the Building; (xi) repair and maintenance of the
elevators and the structural portions of the improvements in the Project,
including the plumbing, heating, ventilating, air-conditioning and electrical
systems installed or furnished by Landlord; (xii) maintenance, costs and upkeep
of all parking and Common Areas; (xiii) depreciation (or amortization as
appropriate) on a straight-line basis over the useful life of all costs of a
capital nature (including, without limitation, capital improvements, capital
replacements, capital repairs, capital equipment and capital tools), provided
that such capital expenditures are reasonably intended to produce a reduction in
operating charges or energy consumption or to otherwise maintain the Project in
a condition comparable to other suburban Class A office building projects in the
Thousand Oaks/Westlake Village/Agoura Hills, California area; (xiv) costs and
expenses of gardening and landscaping; (xv) maintenance of signs (other than
signs of tenants); (xvi) personal property taxes levied on or attributable to
personal property located on and used in connection with the Project;
(xvii) reasonable accounting, audit, verification, legal and other consulting
fees; and (xviii) costs and expenses of repairs, resurfacing, repairing,
maintenance, painting, lighting, cleaning, refuse removal, security and similar
items, including appropriate reserves.

 

Notwithstanding the foregoing paragraph, Operating Expenses will not include
(1) mortgage principal or interest; (2) ground lease payments; (3) leasing
commissions; (4) costs of advertising or marketing of space for lease in the
Project; (5) costs for which Landlord is reimbursed by insurance proceeds or
from tenants of the Project (other than such tenants’ regular contributions to
Operating Expenses); (6) any depreciation capital expenditures (except as
expressly provided above); (7) costs directly and solely related to the
maintenance and operation of the entity that constitutes Landlord, such as
accounting fees incurred for the purpose of reporting Landlord’s financial
condition; (8) any obligation for capital repairs or improvements, except as
otherwise provided in the immediately preceding paragraph; (9) insurance
deductibles; (10) costs associated with testing and remediation of Hazardous
Materials (defined below) or contaminants including asbestos and mold or mildew,
unless caused by Tenant; (11) professional fees and expenses including attorneys
and accountants for disputes with tenants, lease negotiation or preparation,
completion of partnership tax returns, and project financing matters; (12) costs
and expenses for janitorial services provided to space within the Building that
is leased on an exclusive basis to a tenant of the Building including, without
limitation, the janitorial costs paid by Tenant for the Premises; (13)
electricity and other utilities consumed within any space within the Building
that is leased on an exclusive basis to any tenant of the Building including,
without limitation, separately metered electricity and other utility costs paid
by Tenant for the Premises; (14) fines, penalties, and interest except to the
extent incurred due to an act or omission of Tenant; (15) wages, salaries and
other compensation paid to any executive employee of Landlord or Landlord’s
Managing Agent above the grade of building manager or other similar level
position; (16) any costs, fees, dues, contributions or similar expenses for
political, charitable, industry association or member organization; (17)
acquisition costs for sculptures, paintings or other objects of art; (18) cost
of alterations or improvements to the Premises or any other demised premises of
other tenants in the Project or Building; (19) overhead and profit increments
paid to Landlord or to an Affiliate of Landlord for goods and/or services in the
Building or Project to the extent the same exceeds the costs of such goods
and/or services rendered by unaffiliated third parties on a competitive basis
for comparable buildings; (20) wages and fees in connection with the ownership,
management, and operation of any

 

-7-

--------------------------------------------------------------------------------


 

parking structure to the extent of gross receipts from such parking operations;
(21) the cost of correcting any defects in the initial construction of the
Building; (22) advertising and promotional expenditures of customer services;
(23) any items for which Landlord receives reimbursement or is otherwise
actually compensated, including, without limitation, contractor’s warranties or
other expenses for which Landlord is reimbursed by other tenants of the Project;
(24) any bad debt loss or rent loss; (25) costs, including permit, license and
inspection costs, incurred with respect to the installation of tenant
improvements made for other tenants or occupants in the Building or Project or
incurred in renovating or otherwise improving, decorating, painting or
redecorating vacant space for other tenants or occupants of the Building or the
Project; (26) tax penalties incurred as a result of Landlord’s inability to make
tax payments when due, and costs, expenses and penalties incurred by Landlord as
a result of Landlord’s violation of any Laws, except if any tax penalty or other
costs, expenses and penalties arise out of or have been contributed to by
Tenant’s default or breach; (27) costs incurred by Landlord for the repair of
damage to the Building resulting from the negligence or willful misconduct of
Landlord or its agents, employees, invitees or contractors, other than (A) costs
of routine maintenance and repair and (B) costs to repair ordinary wear and
tear; (28) costs incurred in furnishing items or services exclusively to Tenant
or any other specific tenant; (29) costs incurred in repairing damage to the
Building or the Project caused by other tenants or their agents, employees,
invitees or contractors; (30) attorneys’ fees and other costs and expenses
incurred due to the violation by Landlord under any lease at the Project; and
(31) if the Building does not have such certifications as of the Commencement
Date, any expenses incurred by the Landlord in connection with its plans or
efforts to obtain any form of certification for energy efficiency or
environmental responsibility from organizations or governmental agencies such as
the United States Green Building Council’s Leadership in Energy and
Environmental Design (LEED) certification, Energy Star, Green Globes, etc.,
including, without limitation, consulting fees, legal fees, architectural,
design and/or engineering fees and submission fees incurred in connection with
such certifications.

 

In addition, the following shall apply to Operating Expenses:

 

(i)                 If any new categories of recurring Operating Expenses that
were not included in the Base Year are incurred by Landlord after the Base Year
(e.g., new types of insurance, reserves, or material services such as janitorial
services), then the Base Year shall be adjusted to reflect such new Operating
Expenses, provided that the Base Year shall not be adjusted for additional
Operating Expenses arising out of one-time, non-recurring, extraordinary
circumstances or events (e.g., repairs due to a force majeure event, to the
extent that such costs are includible in Operating Expenses as expressly
provided in this Lease). Additionally, if the Building/Project’s insurance
policies were purchased on a portfolio-wide or multi-building basis in the Base
Year and the Building/Project subsequently ceases to be insured as part of such
portfolio-wide or multi-building basis, the Base Year insurance expenses will be
adjusted to reflect what the insurance premium costs would have been in the Base
Year had stand-alone insurance policies for the Building/Project been in place
during the Base Year, which costs shall be determined by Landlord in Landlord’s
sole and absolute discretion.

 

(ii)                If the Building/Project is not fully assessed in the Base
Year and any subsequent calendar years during the Term, then Landlord shall
adjust the subject year’s Real Property

 

-8-

--------------------------------------------------------------------------------


 

Taxes and Assessments to reflect what such year’s Real Property Taxes and
Assessments would have been had the Building/Project been fully assessed as a
completed building or project.

 

(iii)      Operating Expenses incurred during any period of time that is not
entirely within the Term of this Lease shall be prorated based on the actual
number of days in the year. Landlord shall not (i) profit by including items in
Operating Expenses that are otherwise also charged to and paid separately by
other tenants of the Project, or (ii) except for appropriate reserves, collect
Operating Expenses from Tenant and all other tenants/occupants in the
Building/Project in an amount in excess of what Landlord actually incurred for
the items included in Operating Costs.

 

(iv)     If, during the Base Year, Landlord does not purchase electricity (or
other utilities) from a so-called “clean” or “renewable” sources (whether in
whole or in part) but elects to do so in subsequent calendar years, the
Operating Expenses of such subsequent calendar years during the Term shall not
include any incrementally higher cost associated with purchasing so-called
“clean” or “renewable” utilities unless Base Year Operating Expenses are
adjusted to reflect what the cost of such “clean” or “renewable” utilities would
have been in the Base Year had Landlord elected to purchase electricity from
such “clean” or “renewable” sources during the Base Year, which costs shall be
determined by Landlord in Landlord’s sole and absolute discretion.

 

(v)      Tenant shall not be required to pay Excess Expenses during the first
twelve (12) calendar months of the initial Term. In addition and notwithstanding
anything to the contrary contained in this Lease, Controllable Operating
Expenses (defined below) shall not increase by more than five percent (5%) per
calendar year during the Term on a compounded basis. For purposes hereof, the
term “Controllable Operating Expenses” shall include all Operating Expenses
except (i) costs levied, assessed or imposed by, or at the direction of, or
resulting from, statutes or regulations or interpretations thereof promulgated
by, any federal, state, regional, municipal or local governmental authority in
connection with the use or occupancy of the Building or the Project or the
parking facilities serving the Building or the Project, including all Real
Property Taxes and Assessments, (ii) costs of insurance obtained by Landlord
pursuant to Section Error! Reference source not found. of this Lease, (iii) any
utility costs including, without limitation, water, sewer and electricity
charges, (iv) janitorial costs and (v) snow and ice removal expenses.

 

(g)    “Rent” means the Base Rent, Additional Rent and all other amounts
required to be paid by Tenant under this Lease.

 

(h)    “Real Property Taxes and Assessments” mean any form of assessment,
license fee, license tax, business license fee, commercial rental tax, levy,
charge, improvement bond, tax or similar imposition imposed by any authority
having the direct power to tax, including any city, county, state or federal
government, or any school, agricultural, lighting, drainage or other improvement
or special assessment district thereof, as against any legal or equitable
interest of Landlord in the Project, including the following by way of
illustration but not limitation:

 

-9-

--------------------------------------------------------------------------------


 

(i)          any tax on Landlord’s “right” to rent or “right” to other income
from the Premises or as against Landlord’s business of leasing the Premises;

 

(ii)         any assessment, tax, fee, levy or charge in substitution, partially
or totally, of any assessment, tax, fee, levy or charge previously included
within the definition of real property tax, it being acknowledged by Tenant and
Landlord that Proposition 13 was adopted by the voters of the state of
California in June 1978 election and that assessments, taxes, fees, levies and
charges may be imposed by governmental agencies for such services as fire
protection, street, sidewalk and road maintenance, refuse removal and for other
governmental services formerly provided without charge to property owners or
occupants. It is the intention of Tenant and Landlord that, except as set forth
below, all such new and increased assessments, taxes, fees, levies and charges
be included within the definition of “real property taxes” for the purpose of
this Lease;

 

(iii)        any assessment, tax, fee, levy or charge allocable to or measured
by the area of the Premises or other premises in the Project or the rent payable
by Tenant hereunder or other tenants of the Project, including, without
limitation, any gross receipts tax or excise tax levied by state, city or
federal government, or any political subdivision thereof, with respect to the
receipt of such rent, or upon or with respect to the possession, leasing,
operation, management, maintenance, alteration, repair, use or occupancy by
Tenant of the Premises, or any portion thereof but not on Landlord’s other
operations;

 

(iv)       any assessment, tax, fee, levy or charge upon this transaction or any
document to which Tenant is a party, creating or transferring an interest or an
estate in the Premises; and/or

 

(v)        any assessment, tax, fee, levy or charge by any governmental agency
related to any transportation plan, fund or system (including assessment
districts) instituted for within the geographic area of which the Project is a
part, but not imposed as a result of construction of a new office building or
other improvements related to such new buildings on the Project or expansion of
the exterior of the Building.

 

Notwithstanding the foregoing provisions of this Section 1.3(h) to the contrary,
Real Property Taxes and Assessments shall not include Landlord’s federal or
state income, franchise, inheritance or estate taxes. Further, if during any
calendar year following the Base Year, Landlord determines in its commercially
reasonable discretion that it is in the best interests of the Project and the
Project’s tenants to contest any assessment or taxes levied against the Project
or Building or to otherwise pursue a reduction in Real Property Taxes and
Assessments through an appeal, including, without limitation, through a
Proposition 8 appeal (all costs of which shall be included in Operating
Expenses), Landlord shall pursue such contest or appeal, provided that to the
extent Landlord is successful in any such contest or appeal and as result
thereof, Landlord reasonably determines that Tenant has overpaid Excess Expenses
(defined below) for any previous calendar year, Tenant shall be credited with an
amount equal to such overpayment against the next installment of Excess Expenses
payable by Tenant under this Lease.

 

-10-

--------------------------------------------------------------------------------


 

2.        GRANT OF LEASE.

 

2.1      Demise. Subject to the terms, covenants, conditions and provisions of
this Lease, Landlord leases to Tenant and Tenant leases from Landlord the
Premises, together with the nonexclusive right to use the Common Areas, for the
Term. Tenant and its employees and agents will have access to the Premises
twenty-four (24) hours per day, every day of the Term, subject to Landlord’s
reasonable security measures.

 

2.2      Common Areas. During the Term of this Lease, Tenant shall have the
nonexclusive right to use, in common with Landlord, other tenants in the Project
and landlord and tenants of the adjacent parcels under that certain Declaration
of Covenants, Conditions, Restrictions and Reservation of Easements for Lot 1 of
Tract No. 5245 recorded on April 28, 2003 in the Official Records of Ventura
County, California as Instrument No. 2003-0139017-00 (the “CC&R’s”), and subject
to the Project Rules and Regulations referred to in Section 18 below, those
portions of the Project (the “Project Common Areas”) not leased or designated
for lease to tenants that are provided for use in common by (or by the
sublessees, agents, employees, customers or licensees of) Landlord, Tenant and
any other tenants of the Project, whether or not those areas are open to the
general public. The Project Common Areas shall include, without limitation, any
fixtures, systems, decor, facilities and landscaping contained, maintained or
used in connection with those areas, and shall be deemed to include any
sidewalks adjacent to the Project, any pedestrian walkway system, parking or
other facilities open to the general public. The common areas appurtenant to the
Building shall be referred to herein as the “Building Common Areas” and shall
include the following areas:

 

(a)    the common entrances, lobbies, restrooms on multi-tenant floors,
elevators, stairways and access ways, loading docks, ramps, drives and platforms
and any passageways and serviceways thereto, and the common pipes, conduits,
wires and appurtenant equipment serving the Premises; and

 

(b)    the parking structure and parking areas (subject to Section 19 below),
loading and unloading areas, trash areas, roadways, sidewalks, walkways,
parkways, driveways and landscaped areas and plaza area appurtenant to the
Building.

 

The Building Common Areas and the Project Common Areas shall be referred to
herein collectively as the “Common Areas.”

 

2.3      Landlord’s Reserved Rights. Landlord reserves the right from time to
time to use any of the Common Areas and to do any of the following, as long as
such acts do not materially increase Tenant’s costs or unreasonably interfere
with Tenant’s use of or access to the Premises:

 

(a)    expand the Building and construct or alter other buildings or
improvements within the Project;

 

(b)    make any changes, additions, improvements, repairs or replacements in or
to the Project, the Common Areas and/or the Building (including the Premises if
required to do so by any law or regulation) and the fixtures and equipment
thereof, including, without limitation: (i) maintenance, replacement and
relocation of pipes, ducts, conduits, wires and

 

-11-

--------------------------------------------------------------------------------


 

meters, and (ii) changes in the location, size, shape and number of driveways,
entrances, stairways, elevators, loading and unloading areas, ingress, egress,
direction of traffic, landscaped areas and walkways, and subject to Section 19,
parking spaces and parking areas; in particular, Landlord shall have the right
to construct an additional parking structure to serve the Project, it being
understood that in connection therewith, Landlord may relocate Tenant’s
then-existing parking spaces to either the new parking structure or elsewhere
within the parking area serving the Building;

 

(c)    close temporarily any of the Common Areas while engaged in making
repairs, improvements or alterations to the Project and/or Building so long as
Tenant is provided with reasonable access to the Premises and reasonable
parking; and

 

(d)    perform such other acts and make such other changes with respect to the
Project, Common Areas and Building as Landlord may, in the exercise of sound
business judgment, deem to be appropriate.

 

3.        RENT.

 

3.1      Base Rent. Commencing on the Commencement Date and then throughout the
Term, Tenant agrees to pay Landlord Base Rent according to the following
provisions. Base Rent during each month (or portion of a month) described in
Section 1.1 (j) will be payable in equal monthly installments for such month (or
portion), in advance, on or before the first day of each and every month during
the Term; provided, however, that payment of Base Rent for the first full
calendar month of the Term shall be made upon execution of this Lease by Tenant.
Furthermore, if the Lease Term terminates on a date other than last day of a
calendar month, Base Rent for the calendar month in which Lease termination
occurs will be adjusted on a prorated basis, based on the ratio of the number of
days of the Lease Term that fall within said calendar month as compared to the
total number of days within said calendar month.

 

3.2      Additional Rent. All amounts and charges payable by Tenant under this
Lease in addition to the Rent described in above (including, without limitation,
payments for insurance, repairs and Excess Expenses as provided in Section 3.3
below) shall be considered Additional Rent for the purposes of this Lease, and
the word “rent” in this Lease shall include such Additional Rent unless the
context specifically or clearly implies that only the Base Rent is referenced.
The Base Rent and Additional Rent shall be paid to Landlord as provided in
Section 3.8, without any prior demand therefor and without any deduction or
offset whatsoever, in lawful money of the United States of America.

 

3.3      Excess Expenses. Commencing with calendar year 2013, Tenant shall pay
to Landlord, in the manner and at the times set forth in the following
provisions of Sections 3.4 and 3.5, the amount by which Tenant’s Proportionate
Share of Operating Expenses (which consists of two (2) separate components as
set forth in Section 1.1 (k) above) exceeds Landlord’s Contribution to Operating
Expenses (which consists of two (2) separate components as set forth in
Section 1.1(1) above). Such excess amounts shall be collectively referred to in
this Lease as the “Excess Expenses.”

 

-12-

--------------------------------------------------------------------------------

 

3.4      Estimate Statement. By the first day of each calendar year during the
Term of this Lease commencing with calendar year 2013, Landlord shall endeavor
to deliver to Tenant a statement (“Estimate Statement” ) estimating the
Operating Expenses for the current calendar year and the estimated amount of
Excess Expenses payable by Tenant. Landlord shall have the right during any
calendar year, to deliver a revised Estimate Statement showing the Excess
Expenses for such calendar year if Landlord determines that the Excess Expenses
are greater than or less than those set forth in the original Estimate Statement
(or previously delivered revised Estimate Statement) for such calendar year. The
Excess Expenses shown on the Estimate Statement (or revised Estimate Statement,
as applicable) shall be divided into twelve (12) equal monthly installments, and
Tenant shall pay to Landlord, concurrently with the regular monthly rent payment
next due following the receipt of the Estimate Statement (or revised Estimate
Statement, as applicable), an amount equal to one (1) monthly installment of
such Excess Expenses multiplied by the number of months from January in the
calendar year in which such statement is submitted to the month of such payment,
both months inclusive (less any amounts previously paid by Tenant with respect
to any previously delivered Estimate Statement or revised Estimate Statement for
such calendar year); provided, however, that with respect to the first Estimate
Statement submitted, Tenant shall also pay the Excess Expenses for those months,
if any, during the Term which occurred prior to January of the calendar year in
which such first Estimate Statement is submitted. Subsequent installments shall
be paid concurrently with the regular monthly rent payments for the balance of
the calendar year and shall continue until the next calendar year’s Estimate
Statement (or current calendar year’s revised Estimate Statement) is received.

 

3.5      Actual Statement. By the first day of April of each succeeding calendar
year during the Term of this Lease commencing with calendar year 2013, Landlord
shall endeavor to deliver to Tenant a reasonably detailed statement (“Actual
Statement”) of the actual Operating Expenses and Excess Expenses for the
immediately preceding calendar year. If the Actual Statement reveals that Excess
Expenses were overstated or understated in any Estimate Statement (or revised
Estimate Statement) previously delivered by Landlord pursuant to Section 3.4,
then within thirty (30) days after delivery of the Actual Statement, Tenant
shall pay to Landlord the amount of any such underpayment, or, Landlord shall
pay to Tenant (or credit against the next monthly rent falling due), the amount
of such overpayment, as the case may be.

 

3.6      No Release. Any delay or failure by Landlord in delivering any Estimate
or Actual Statement pursuant to Sections 3.4 and 3.5 above shall not constitute
a waiver of its right to receive Tenant’s payment of Excess Expenses, nor shall
it relieve Tenant of its obligations to pay Excess Expenses pursuant to
Section 3.4 above, except that Tenant shall not be obligated to make any
payments based on such Estimate or Actual Statement until thirty (30) days after
receipt of such statement.

 

3.7      Other Taxes. Tenant will reimburse Landlord upon demand for any and all
taxes payable by Landlord (other than net income taxes and other taxes excluded
from the definition of Real Property Taxes and Assessments) whether or not now
customary or within the contemplation of Landlord and Tenant: (a) upon, measured
by or attributable to the cost or value of Tenant’s equipment, furniture,
fixtures and other personal property located in the Premises; (b) upon or
measured by Rent; (c) upon or with respect to the possession, leasing,
operation, management, maintenance, alteration, repair, use or occupancy by
Tenant of the Premises or any

 

-13-

--------------------------------------------------------------------------------


 

portion of the Premises; and (d) upon this transaction or any document to which
Tenant is a party creating or transferring an interest or an estate in the
Premises.

 

3.8      Terms of Payment. All Base Rent, Additional Rent and other Rent will be
paid, at Landlord’s Payment Address or to such other person or at such other
place as Landlord may from time to time designate in writing, without notice or
demand and without right of deduction, abatement or set-off, except as otherwise
expressly provided in this Lease.

 

3.9      Right to Accept Payments. No receipt by Landlord of an amount less than
Tenant’s full amount due will be deemed to be other than payment “on account”,
nor will any endorsement or statement on any check or any accompanying letter
effect or evidence an accord and satisfaction. Landlord may accept such check or
payment without prejudice to Landlord’s right to recover the balance or pursue
any right of Landlord. No payments by Tenant to Landlord: (a) after the
expiration or other termination of the Term will reinstate, continue or extend
the Term; or (b) will invalidate or make ineffective any notice (other than a
demand for payment of money) given prior to such payment by Landlord to Tenant.
After notice or commencement of a suit, or after final judgment granting
Landlord possession of the Premises, Landlord may receive and collect any sums
of Rent due under this Lease, and such receipt will not void any notice or in
any manner affect any pending suit or any judgment obtained.

 

4.        USE AND OCCUPANCY.

 

4.1      Use. Tenant agrees to use and occupy the Premises only for the Use
described in Section 1.1(n), or for such other purpose as Landlord expressly
authorizes in writing, and for no other purposes.

 

4.2      Compliance. Tenant agrees to use the Premises in a safe, careful and
proper manner, and to comply with all Laws applicable to Tenant’s use, occupancy
or alteration of the Premises or the condition of the Premises resulting from
such use, occupancy or alteration, at Tenant’s sole cost and expense.

 

4.3      Occupancy. Tenant will not do or permit anything which obstructs or
interferes with other tenants’ rights or with Landlord’s providing Project
services, or which injures or annoys other tenants. Tenant will not cause,
maintain or permit any nuisance in or about the Premises and will keep the
Premises free of debris, and anything of a dangerous, noxious, toxic (excepting
any products that are customary for a standard office use) or offensive nature
or which could create a fire hazard or undue vibration, heat or noise. If any
item of equipment, building material or other property brought into the Project
by Tenant or on Tenant’s request causes a dangerous, noxious, toxic (excepting
any products that are customary for a standard office use) or offensive effect
(including an environmental effect) and in Landlord’s reasonable opinion such
effect will not be permanent but will only be temporary and is able to be
eliminated, then Tenant will not be required to remove such item, provided that
Tenant promptly and diligently causes such effect to be eliminated, pays for all
costs of elimination and indemnifies Landlord against all liabilities arising
from such effect. Tenant will not make or permit any use of the Premises which
may jeopardize any insurance coverage, increase the cost of insurance or require
additional insurance coverage. If by reason of Tenant’s failure to comply with
the provisions of this Section 4.3, insurance premiums are increased, then
Landlord may

 

-14-

--------------------------------------------------------------------------------


 

require Tenant to immediately pay Landlord as Rent the amount of the increase in
insurance premiums.

 

4.4      Hazardous Material.

 

(a)       The term “Hazardous Material” as used in this Lease means any product,
substance, chemical, material, or waste whose presence, nature, quantity and/or
intensity of existence, use, manufacture, disposal, transportation, spill,
release, or effect, either by itself or in combination with other materials
expected to be on or about the Premises is either: (i) potentially injurious to
the public health, safety, or welfare, the environment, or the Premises,
(ii) regulated or monitored by any governmental authority, or (iii) a basis for
liability of Landlord to any governmental agency or third party under applicable
statute or common law theory. Hazardous Material will include, but not be
limited to, hydrocarbons, petroleum, gasoline, crude oil, or any products,
by-products or fractions thereof, asbestos, chlorofluorocarbons, polychlorinated
biphenyls (PCBs) and formaldehyde. The provisions of this Section 4.4(a) will
extend to any and all such Hazardous Material whether or not such substance was
defined, recognized, or known or suspected of being hazardous, toxic, dangerous,
or wasteful, at the time of any act or omission giving rise to Tenant’s
liability. The term “Environmental Laws” shall mean the Comprehensive
Environmental Response, Compensation and Liability Act of 1980 (42 U.S.C. §§
9601 et seq.), any so-called “Superfund” or “Superlien” law, the Resource
Conservation and Recovery Act of 1980 (42 U.S.C. §§ 6901 et seq.), the Federal
Water Pollution Control Act (33 U.S.C. §§1251 et seq.), the Safe Drinking Water
Act (42 U.S.C. §§ 300f et seq.), the Toxic Substances Control Act (15 U.S.C. §§
2601 et seq.), the Clean Air Act (42 U.S.C. §§ 7401 et seq.), California
Health & Safety Code §§ 25100 et seq. and §§ 39000 et seq., the California Safe
Drinking Water & Toxic Enforcement Act of 1986 (California Health & Safety Code
§§ 25249.5 et seq.), the Porter-Cologne Water Quality Control Act (California
Water Code §§ 13000 et seq.), any and all amendments and recodifications of the
foregoing statutes, or any other federal, state, local, or other statute, law,
ordinance, code, rule, regulation, permit, order, or decree regulating, relating
to or imposing liability or standards of conduct concerning Hazardous Material.

 

(b)       In addition to its other obligations under this Lease (including
Section 4.2 hereof), Tenant covenants to comply with all Environmental laws with
respect to the Premises, the Building and the Project to the extent relating to
actions or operations by Tenant, its agents, officers, contractors, employees,
assignees, subtenants and/or invitees (collectively, the “Tenant Parties” or
each, a “Tenant Party”). Except for general office supplies typically used in an
office area in the ordinary course of business (such as but not limited to
copier toner, liquid paper, glue, ink, and cleaning solvents), except for
petroleum, oils, and other items used in connection with the operation of
automobiles and other equipment, and except for common and customary
construction materials (including, without limitation, solvents, lubricants,
fuels, mastics and adhesives) and common cleaning and janitorial supplies
reasonably necessary for the maintenance, operation, repair and improvement of
the Premises, for use in the manner for which they were designed and only in
accordance with all Hazardous Materials laws and reasonable prudent standards
prevailing in the industry for such use, and then only in such amounts as may be
normal for the office business operations conducted by Tenant on the Premises,
neither Tenant nor any Tenant Parties shall use, handle, store or dispose of any
Hazardous Materials in, on, under or about the Premises, the Building or the
Project. Tenant shall promptly take all

 

-15-

--------------------------------------------------------------------------------


 

actions, at its sole cost and expense, as are necessary to return the Premises,
Building, and Project to the condition existing prior to the introduction of any
such Hazardous Materials by Tenant or any Tenant Parties, provided Landlord’s
approval of such actions shall first be obtained, except in the case of an
emergency, in which case Tenant shall notify Landlord of such actions as soon as
is reasonably possible. In addition, neither Tenant nor any Tenant Parties shall
allow any noxious substances or, except as expressly permitted by this
Section 4.4, Hazardous Materials, to be released into, flow or seep into, or be
placed into the Premises. Tenant shall promptly take all actions, at its sole
cost and expense, as are necessary to maintain the Premises, Building, and
Project in the condition existing prior to the introduction of any Hazardous
Materials and/or noxious substances by Tenant or any Tenant Parties. Tenant
shall promptly provide Landlord with any notices relating to Hazardous Materials
which Tenant is obligated to provide Landlord under Environmental Laws.

 

(c)       In addition to any other indemnity contained in this Lease, Tenant
shall be solely responsible for and shall indemnify, defend (with counsel
reasonably approved by Landlord) and hold Landlord, its partners, managers,
members, officers, directors, subsidiaries, affiliates, lenders, employees and
agents, and the property manager of the Project (“Property Manager”) and ground
lessor, if any, and the Premises, harmless from and against any and all claims,
judgments, suits, causes of action, damages, penalties, fines, liabilities,
losses and expenses (including, without limitation, investigation and clean-up
costs, attorneys’ fees, consultant fees and court costs) which arise during or
after the Term of this Lease as a result of Tenant’s breach of any of the
obligations and covenants set forth in Section 4.4(b) above, and/or any
contamination of the Premises, Building, or Project directly or indirectly
arising from the activities of Tenant or any Tenant Parties. Tenant shall not be
responsible for any costs or expenses relating to the remediation or cleanup of
Hazardous Materials which were located on, under or about the Project prior to
the date of this Lease or which are placed or discharged on or about the Project
by Landlord and/or its employees, contractors or agents.

 

(d)       Tenant will promptly comply with the requirements of
Section 25359.7(b) of the California Health and Safety Code and/or any successor
or similar statute. Accordingly, if Tenant knows, or has reasonable cause to
believe, that Hazardous Material, or a condition involving or resulting from
same, has come to be located in, on, under, or about the Premises, other than as
previously consented to by Landlord, Tenant will immediately give written notice
of such fact to Landlord. Tenant will also immediately give Landlord a copy of
any statement, report, notice, registration, application, permit, business plan,
license, claim, action, or proceeding given to, or received from, any
governmental authority or private party, or persons entering or occupying the
Premises, concerning the presence, spill, release, discharge of, or exposure to,
any Hazardous Material, or contamination in, on, under, or about the Premises.
Should Tenant fail to so notify Landlord, Landlord will have all rights and
remedies provided for such a failure by such Section 25359.7(b) in addition to
all other rights and remedies which Landlord may have under this Lease or
otherwise. Additionally, Tenant will immediately notify Landlord in writing of
(i) any enforcement, clean-up, removal, or other governmental action instituted,
completed, or threatened with regard to Hazardous Material involving the
Premises, the Building, or the Project, (ii) any claim made or threatened by any
person against Tenant, Landlord, the Premises, the Building, or the Project
related to damage, contribution, cost recovery, compensation, loss, or injury
resulting from or claimed to result from any Hazardous Material, (iii) any
reports made to any environmental agency arising out of or in connection with

 

-16-

--------------------------------------------------------------------------------


 

any Hazardous Material at or removed from the Premises, the Building, or the
Project, including any complaints, notices, warnings, or assertions of any
violation in connection therewith, (iv) any spill, release, discharge, or
disposal of Hazardous Material that occurs with respect to the Premises or
Tenant’s operations, including, without limitation, those that would constitute
a violation of California Health and Safety Code Section 25249.5 or any other
Applicable Environmental Law (defined below); and (v) Tenant’s discovery of any
occurrence or condition on, under, or about the Premises, the Building, or the
Project or any real property adjoining or in the vicinity of the Building or
Project or any part thereof causing or possibly causing the Building or Project
or any part thereof to be subject to any restrictions on the ownership,
occupancy, transferability, or use under any Applicable Environmental Law,
including, without limitation, Tenant’s discovery of any occurrence or condition
on any real property adjoining or in the vicinity of the Building or Project
that could cause the Building or Project or any part thereof to be classified as
“border-zone property” under the provisions of California Health and Safety Code
Sections 25220 et seq. or any regulation adopted in accordance therewith, or to
be otherwise subject to any restrictions on the ownership, occupancy,
transferability, or use of the Building or Project, or any part thereof under
any Applicable Environmental Law.

 

(e)       Tenant will immediately abate any Hazardous Material brought, placed,
or leaked onto, or under, the Premises during the Term of the Lease by Tenant or
any Tenant Party. Additionally, to the extent Tenant or any Tenant Party brings,
places, holds, treats, disposes of, or utilizes any chlorofluorocarbons on or
about the Premises, Tenant will remove all such chlorofluorocarbons prior to, or
upon, termination of the Lease, regardless of whether such chlorofluorocarbons
are then defined, recognized, known or supposed to be Hazardous Material.
Tenant, however, will not take any remedial action related to Hazardous Material
located in or about the Premises, the Building, or the Project and will not
enter into a settlement, consent decree, or compromise in response to any claim
related to Hazardous Material, without first notifying Landlord in writing of
Tenant’s proposed action and affording Landlord a reasonable opportunity to
appear, intervene, or otherwise participate in any discussion or proceeding for
the purposes of protecting Landlord’s interest in the Premises, the Building,
and the Project.

 

(f)        Notwithstanding the foregoing prohibition against the location of
Hazardous Material on or about the Premises, the Building, or the Project, if
Tenant or any Tenant Party cause any Hazardous Material to be located on or
about the Premises, the Building, or the Project, then Tenant, at its sole cost
and expense, will obtain insurance or other means of financial capability
satisfactory to Landlord (in its sole discretion) to assure compliance with the
indemnity and other obligations of Tenant related to Hazardous Material set
forth in this Lease or otherwise now or in the future required by law; such
insurance or other means of financial capability will be on such forms, in such
amounts and with such persons as from time to time required by Landlord, and
otherwise be satisfactory to Landlord (in its sole discretion).

 

(g)       Landlord and Landlord’s lender(s) will have the right to enter the
Premises at any time in the case of an emergency, and otherwise at reasonable
times, for the purpose of inspecting the condition of the Premises and for
verifying compliance by Tenant with this Lease and with all Environmental Laws,
and to employ experts and/or consultants in connection therewith and/or to
advise Landlord with respect to Tenant’s activities including but not limited to
the installation, operation, use, monitoring, maintenance, or removal of any
Hazardous Material from the Premises. The costs and expenses of such inspection
will be paid by the party

 

-17-

--------------------------------------------------------------------------------


 

requesting same, unless a Default of this Lease, violation of Environmental Law,
or a contamination, caused or contributed to by Tenant or any Tenant Party is
found to exist or be imminent, or unless the inspection is required or ordered
by governmental authority as the result of any such existing or imminent
violation or contamination. In any such case, Tenant will upon request reimburse
Landlord or Landlord’s lender(s), as the case may be, for the costs and expenses
of such inspections.

 

(h)       The foregoing covenants and indemnities of Tenant shall survive the
expiration or earlier termination of this Lease and will continue to be the
personal liability and obligation of Tenant.

 

5.        SERVICES AND UTILITIES.

 

5.1      Landlord’s Standard Services. Subject to the terms and conditions of
this Lease, and the obligations of Tenant as set forth hereinbelow, Landlord
shall furnish or cause to be furnished to the Premises the following utilities
and services in a manner consistent with other comparable Class A quality office
buildings located in the Thousand Oaks/Westlake Village/Agoura Hills, California
area, the costs of which shall be included in Operating Expenses, unless
otherwise specified herein (Landlord reserves the right to adopt non-
discriminatory modifications and additions to the following provisions from time
to time so long as such modifications do not significantly decrease the level of
service provided to Tenant):

 

(a)       Landlord shall make available for Tenant’s nonexclusive use, the non-
attended passenger elevator facilities of the Building, seven days per week,
twenty-four (24) hours per day. Subject to the other terms and provisions of
this Lease and reasonable Building access restrictions from equipment and other
measures that may be established by Landlord (for example, card key access),
Tenant shall have access to the Premises seven (7) days per week, twenty-four
(24) hours per day;

 

(b)       Landlord shall furnish during “Business Hours” heating, ventilation
and air conditioning (“HVAC”) for the Premises as required in Landlord’s
judgment for the comfortable and normal occupancy of the Premises. For purposes
of this Lease, the “Business Hours” shall mean 8:00 a.m. to 6:00 p.m. on Monday
through Friday and 9:00 a.m. to 1:00 p.m. on Saturday (except holidays). The
cost of maintenance and service calls to adjust and regulate the HVAC system
shall be charged to Tenant if the need for maintenance work results from either
Tenant’s unreasonable adjustment of room thermostats or Tenant’s failure to
comply with its obligations under this Section 5 above. Such work shall be
charged at hourly rates equal to then-current journeyman’s wages for HVAC
mechanics. If Tenant desires HVAC at any time other than during Business Hours,
Landlord shall provide such “after-hours” usage after twenty-four (24) hours
advance request by Tenant, and Tenant shall pay to Landlord, as Additional Rent
(and not as part of the Operating Expenses) the actual cost on an average hourly
basis (including Landlord’s actual administrative costs incurred, which shall be
excluded from Operating Expenses), as reasonably and fairly determined by
Landlord from time to time, of such after-hours usage. Landlord agrees that it
shall use reasonable efforts to accommodate Tenant’s requests for after-hours
HVAC service on less than twenty-four (24) hours’ prior notice whenever
possible;

 

-18-

--------------------------------------------------------------------------------


 

(c)       Landlord shall furnish to the Premises twenty-four (24) hours per day,
reasonable quantities of electric current for fluorescent and incandescent
lighting, and task ambient lighting and for normal office equipment in
quantities and intensity of use which is customary and reasonable for normal
office tenants. Tenant shall cause the supplemental HVAC unit serving the
computer server room within the Premises to be separately metered for
electricity as part of Tenant’s construction of the initial Leasehold
Improvements; provided, however, that the cost of installing such separate meter
shall be borne by Landlord and reimbursed to Tenant within thirty (30) days
after written request by Tenant. Tenant shall pay to Landlord, as Additional
Rent, all charges relating to the electricity supplied to such separate meter.
Notwithstanding the foregoing, in no event shall Tenant’s use of electric
current ever exceed the capacity of the feeders to the Building or the risers or
wiring installation of the Building. Landlord shall also furnish hot and cold
water to the Premises twenty four (24) hours per day for drinking and lavatory
purposes, in such quantities as required in Landlord’s reasonable judgment for
the comfortable and normal use of the Premises. If Tenant requires or consumes
water in excess of what is considered reasonable or normal by Landlord, Landlord
may require Tenant to pay to Landlord, as Additional Rent, the cost as fairly
determined by Landlord incurred for such excess usage;

 

(d)       Landlord shall furnish janitorial services to the Premises five
(5) days per week pursuant to janitorial and cleaning specifications as may be
adopted by Landlord from time to time, which standards shall be consistent with
the standards typical for comparable Class A quality office buildings located in
the Thousand Oaks/Westlake Village/Agoura Hills, California area. Landlord’s
current janitorial cleaning specifications are attached hereto as Exhibit “L”.
No person(s) other than those persons approved by Landlord shall be permitted to
enter the Premises for such purposes. Janitor service shall include ordinary
dusting and cleaning by the janitor assigned to do such work and shall not
include cleaning of carpets or rugs, except normal vacuuming, or moving of
furniture, interior window cleaning, and other special services. Such additional
services may be rendered by Landlord pursuant to written agreement with Tenant
as to the extent of such services and the payment of the cost thereof. Janitor
service will not be furnished on nights when rooms are occupied after 7:30 p.m.
or to rooms which are locked unless a key is furnished to Landlord for use by
the janitorial contractor. Window cleaning shall be done only by Landlord, at
such time and frequency as reasonably determined by Landlord. Tenant shall pay
to Landlord the cost of removal of any of Tenant’s excessive refuse and rubbish;
and

 

5.2      Tenant’s Obligations. Tenant shall cooperate fully at all times with
Landlord, and abide by all reasonable and non-discriminatory regulations and
requirements which Landlord may prescribe for the proper functioning and
protection of the Building’s services and systems. Tenant shall not use any
apparatus or device in, upon or about the Premises which may in any way increase
the amount of services or utilities usually furnished or supplied to the
Premises or other premises in the Building. In addition, Tenant shall not
connect any conduit, pipe, apparatus or other device to the Building’s water,
waste or other supply lines or systems for any purpose without first obtaining
Landlord’s written consent. Neither Tenant nor its employees, agents,
contractors, licensees or invitees shall at any time enter, adjust, tamper with,
touch or otherwise in any manner affect the mechanical installations or
facilities of the Building.

 

-19-

--------------------------------------------------------------------------------


 

5.3      Interruption of Services. If any of the services provided for in this
Section 5 are interrupted or stopped, Landlord will use due diligence to resume
the service; provided, however, no irregularity or stoppage of any of these
services will create any liability for Landlord (including, without limitation,
any liability for damages to Tenant’s personal property caused by any such
irregularity or stoppage), constitute an actual or constructive eviction or,
cause any abatement of the Rent payable under this Lease or in any manner or for
any purpose relieve Tenant from any of its obligations under this Lease;
provided, however, that if any of the services are interrupted or stopped (i) as
a result of the gross negligence or willful misconduct of Landlord or (ii) for a
period of ten (10) consecutive days for any reason outside of the reasonable
control of Landlord (or forty-five (45) days in any consecutive twelve
(12)-month period), and should Tenant be actually prevented from using the
Premises for Tenant’s normal business activities as a result thereof, then the
Rent and all other charges shall be abated during the period beginning on the
date Tenant actually cannot and does not use the Premises for Tenant’s normal
business activities as a result of the interruption in services and throughout
such period that Tenant continues to be so prevented from using the Premises.
Notwithstanding the foregoing, if Tenant is only prevented from using a portion
of the Premises as a result of the service interruption but is otherwise able to
use other portions of the Premises, or if Tenant is prevented from using the
entire Premises but subsequently begins using a portion of the Premises, Rent
shall be abated to the portion of the Premises Tenant is not able to occupy and
use and Tenant shall be responsible for the partial payment of Rent with respect
to the Premises so used. Without limiting those reasons for an irregularity or
stoppage of services that may be beyond Landlord’s control, any such
irregularity or stoppage that is required in order to comply with any Laws or
that is required or recommended by governmental agencies for health or safety
reasons will be deemed caused by a reason beyond Landlord’s control. Tenant
hereby waives the provisions of Sections 1932, 1933(4) and 1942 of the Civil
Code of California or any similar or successor statutes to the fullest extent
permitted by Laws, and Tenant acknowledges that, in the event Landlord fails to
make a repair or perform maintenance, Tenant’s sole remedy for such breach by
Landlord will be an action for damages, and that Tenant will not be entitled to
terminate this Lease, withhold Rent, or make any repair and deduct the cost of
repair from Rent payable under this Lease.

 

5.4      Security. Only Landlord will determine the type and amount of any
security services to be provided to the Project. In no event will Landlord be
liable to Tenant, and Tenant hereby waives any claim against Landlord, for
(a) any entry of third parties into the Premises, the Building and/or the
Project; (b) any damage or injury to persons or property in or about the
Premises, the Building and/or the Project; or (c) any loss of property in or
about the Premises, the Building and/or the Project, if the subject event
described in the foregoing clause (a), (b) or (c) occurs as a result of any
unauthorized or criminal acts of third parties, regardless of any action,
inaction, failure, breakdown, malfunction or insufficiency of the security
services provided by Landlord.

 

6.        REPAIRS.

 

6.1      Condition of Premises. Tenant acknowledges that, except as otherwise
expressly set forth in this Lease, neither Landlord nor any agent of Landlord
has made any representation or warranty with respect to the Premises, the
Building, or the Project or their condition, or with

 

-20-

--------------------------------------------------------------------------------


 

respect to the suitability thereof for the conduct of Tenant’s business.
Landlord does hereby represent and warrant to Tenant that as of the date hereof
and as of the date that Landlord delivers possession of the Premises to Tenant,
the Premises, the Building and the Common Areas are and shall be in material
compliance with all applicable laws and with the CC&Rs. Subject to Section G.2
of Exhibit “D”, the taking of possession of the Premises by Tenant shall
conclusively establish that the Premises and the Leasehold Improvements therein
were at such time complete and in good, sanitary and satisfactory condition and
repair with all work required to be performed by Landlord, if any, pursuant to
Exhibit “D” completed and without any obligation on Landlord’s part to make any
alterations, upgrades or improvements thereto, except as provided in
Exhibit “D”.

 

6.2      Tenant’s Repair and Notice Obligations. Except for Landlord’s
obligations specifically set forth in Sections 6.1, 6.3, 10.2, and 12.2 hereof,
Tenant shall at all times and at Tenant’s sole cost and expense, keep, maintain,
repair and preserve the Premises and all Leasehold Improvements, Tenant Changes
(as defined in Section 7.1 below), and any alterations, additions and property
therein in first-class condition and repair, reasonable wear and tear excepted.
Such maintenance and repairs shall be performed with due diligence, lien-free
and in a first-class workmanlike manner, by such contractor(s) selected by
Tenant and approved by Landlord, which approval shall not be unreasonably
withheld or delayed. Furthermore, Tenant will notify Landlord promptly after
Tenant learns of (i) any fire or other casualty in the Premises; (ii) any damage
to or defect in the Premises, including the fixtures and equipment in the
Premises, for the repair of which Landlord might be responsible; and (iii) any
damage to or defect in any parts or appurtenances of the sanitary, electrical,
heating, air conditioning, elevator or other systems located in or passing
through the Premises. Except as otherwise expressly provided in this Lease,
Landlord shall have no obligation to alter, remodel, improve, repair, renovate,
redecorate or paint all or any part of the Premises.

 

6.3      Landlord’s Repair Obligations. Notwithstanding the provisions of
Section 6.2 above to the contrary, Landlord shall, as part of the Operating
Expenses, repair and maintain in a good condition (a) the Building’s shell and
other structural portions of the Building (including the roof and foundations),
(b) the basic plumbing, heating, ventilating, air conditioning, sprinkler and
electrical systems up to and within the Building’s core and (c) the Common
Areas; provided, however, to the extent such maintenance or repairs are required
as a result of any act, neglect, fault or omission of Tenant or any of Tenant’s
agents, employees, contractors, licensees or invitees, Tenant shall pay to
Landlord, as Additional Rent, the actual costs of such maintenance and repairs.

 

6.4      Failure to Maintain Premises. Following not less than ten (10) days
written notice from Landlord, if Tenant fails to perform any of its obligations
under Section 6.2 above beyond any notice and cure period, then Landlord may
perform such obligations and Tenant will pay as Rent to Landlord the cost of
such performance, including an amount sufficient to reimburse Landlord for
overhead and supervision but in no event more than five percent (5%) of such
actual costs, within ten (10) days after the date of Landlord’s invoice. For
purposes of performing such obligations, or to inspect the Premises, Landlord
may enter the Premises upon not less than 24 hours’ prior telephonic notice to
Tenant (except in cases of actual or suspected emergency, in which case no prior
notice will be required) without liability to Tenant for any loss or damage
incurred as a result of such entry, provided Landlord will take reasonable steps
in

 

-21-

--------------------------------------------------------------------------------

 

connection with such entry to minimize any disruption to Tenant’s business or
its use of the Premises.

 

6.5      Tenant’s Waiver. Tenant waives the right to make repairs at Landlord’s
expense under any law, statute or ordinance now or hereafter in effect.

 

7.        ALTERATIONS.

 

7.1      Tenant Changes; Conditions. After installation of the initial Leasehold
Improvements for the Premises pursuant to Exhibit “D”, Tenant may, at its sole
cost and expense, make alterations, additions, improvements and decorations to
the Premises (collectively, “Tenant Changes”) subject to and upon the following
terms and conditions:

 

(a)       Notwithstanding any provision in this Section 7 to the contrary,
Tenant is absolutely prohibited from making any alterations, additions,
improvements or decorations which: (i) affect any area outside the Premises;
(ii) affect the Building’s structure, or detrimentally affect any equipment or
systems, or the proper functioning thereof, or Landlord’s access thereto;
(iii) affect the outside appearance, character or use of the Project, the
Building or the Common Areas; (iv) weaken or impair the structural strength of
the Building; (v) in the reasonable opinion of Landlord, lessen the value of the
Project or Building; or (vi) will violate or require a change in any occupancy
certificate applicable to the Premises.

 

(b)       Before proceeding with any Tenant Change which is not otherwise
prohibited in Section 7.1(a) above, Tenant must first obtain Landlord’s written
approval thereof (including approval of all plans, specifications and working
drawings for such Tenant Change), which approval shall not be unreasonably
withheld or delayed. Notwithstanding the foregoing, the provisions of this
Section 7 shall not apply to the installation by Tenant of any Telecom
Equipment, which installation shall be governed by the provisions of Section 26
of this Lease. However, Landlord’s prior approval shall not be required for any
Tenant Change (i) which, when combined with all of Tenant’s other Tenant Changes
over a twelve-month period do not, in the aggregate, cost more than Seventy-Five
Thousand Dollars ($75,000.00); (ii) provided that Tenant delivers to Landlord
final plans, specifications and working drawings for such Tenant Change at least
ten (10) days prior to commencement of the work thereof; and (iii) further
provided that Tenant and such Tenant Change otherwise satisfy all other
conditions set forth in this Section 7.1.

 

(c)       After Landlord has approved the Tenant Changes and the plans,
specifications and working drawings therefor, Tenant shall: (i) enter into an
agreement for the performance of such Tenant Changes with such contractors and
subcontractors selected by Tenant and approved by Landlord, which approval shall
not be unreasonably withheld or delayed; (ii) before proceeding with any Tenant
Change, provide Landlord with ten (10) days’ prior written notice thereof; and
(iii) pay to Landlord, within fifteen (15) days after written demand, the costs
of any increased insurance premiums incurred by Landlord to include such Tenant
Changes in the fire and extended coverage insurance obtained by Landlord
pursuant to Section 9.1 below. However, Landlord shall be required to include
the Tenant Changes under such insurance only to the extent such insurance is
actually obtained by Landlord and such Tenant Changes are insurable under such
insurance; if such Tenant Changes are not or cannot be

 

-22-

--------------------------------------------------------------------------------


 

included in Landlord’s insurance, Landlord shall notify Tenant and Tenant shall
insure the Tenant Changes under its personal property insurance pursuant to
Section 9.2 below. In addition, before proceeding with any Tenant Change,
Tenant’s contractors shall obtain, on behalf of Tenant and at Tenant’s sole cost
and expense, all necessary governmental permits and approvals for the
commencement and completion of such Tenant Change.

 

(d)       Tenant shall pay to Landlord, as Additional Rent, the reasonable costs
of Landlord’s engineers and other consultants for review of all plans,
specifications and working drawings for the Tenant Changes within fifteen (15)
business days after Tenant’s receipt of invoices either from Landlord or such
consultants, provided that Landlord shall only engage Landlord’s engineers and
other consultants to the extent Landlord reasonably determines that such review
is necessary due to the nature of the proposed Tenant Change and provided
further that Landlord shall, prior to such engagement, give written notice to
Tenant that Landlord intends to engage such engineers and other consultants.

 

(e)       All Tenant Changes shall be performed: (i) in accordance with the
approved plans, specifications and working drawings; (ii) lien-free and in a
first-class and workmanlike manner; (iii) in compliance with all laws, rules,
and regulations of all governmental agencies and authorities; (iv) in such a
manner so as not to interfere with the occupancy of any other tenant in the
Project or Building, nor impose any additional expense upon nor delay Landlord
in the maintenance and operation of the Project or Building; and (v) at such
times, in such manner and subject to the Rules and Regulations.

 

(f)        Throughout the performance of the Tenant Changes, Tenant shall
obtain, or cause its contractors to obtain, workers compensation insurance and
general liability insurance in compliance with the provisions of Section 9.2 of
this Lease.

 

(g)       Any and all alterations that are “Telecom Equipment” (as defined in
Section 26.1(a) below) will also be governed by the terms and conditions of
Section 26, and if there is any conflict between the requirements of this
Section 7.1 and those of Section 26 with respect to Telecom Equipment,
Section 26 will govern.

 

7.2      Removal of Tenant Changes and Leasehold Improvements. All Tenant
Changes and the initial Leasehold Improvements in the Premises (whether
installed or paid for by Landlord or Tenant), shall become the property of
Landlord and shall remain upon and be surrendered with the Premises at the end
of the Term of this Lease. Landlord’s consent to the initial Leasehold
Improvements and Tenant Changes shall relieve Tenant of any obligation to remove
such Leasehold Improvements and/or Tenant Changes at the expiration or sooner
termination of this Lease, unless, with respect to Tenant Changes only, at the
time Landlord consents to such Tenant Changes, Landlord indicates that it will
require removal of such Tenant Changes on the expiration or sooner termination
of this Lease. If Tenant so desires, Tenant may, prior to making any Tenant
Changes (regardless of whether Landlord’s consent to such Tenant Changes is
required), request Landlord to notify Tenant, in writing, within ten (10) days
following receipt of Tenant’s request, as to whether Landlord will require the
removal of such Tenant Changes and restoration of the Premises to the condition
which existed prior to the performance of any such Tenant Changes. If Landlord
fails to respond to Tenant’s request, in writing, within such ten (10) day
period, Landlord shall be deemed to have elected to require that

 

-23-

--------------------------------------------------------------------------------


 

such Tenant Changes not be removed and the Premises not be restored as of the
expiration or sooner termination of the Term of this Lease. If Landlord requires
Tenant to remove any such items as described above, Tenant shall, at its sole
cost, remove the identified items on or before the expiration or sooner
termination of this Lease and repair any damage to the Premises caused by such
removal (or, at Landlord’s option, shall pay to Landlord all of Landlord’s costs
of such removal and repair).

 

7.3      Tenant’s Failure to Remove. If Tenant fails to remove by the expiration
or sooner termination of this Lease substantially all of its personal property,
or any items of Tenant Changes identified by Landlord for removal pursuant to
Section 7.1 above, Landlord may, after Tenant’s continued failure after ten
(10) days written notice to Tenant, and at its option, treat such failure as a
hold over pursuant to Section 15.2 below, and/or may (without liability to
Tenant for loss thereof), at Tenant’s sole cost and in addition to Landlord’s
other rights and remedies under this Lease, at law or in equity: (a) remove and
store such items; and/or (b) upon an additional ten (10) days’ prior notice to
Tenant, sell all or any such items at private or public sale for such price as
Landlord may obtain. Landlord shall apply the proceeds of any such sale to any
amounts due to Landlord under this Lease from Tenant (including Landlord’s
attorneys’ fees and other costs incurred in the removal, storage and/or sale of
such items), with any remainder to be paid to Tenant.

 

7.4      Alterations by Landlord. Landlord may from time to time make repairs,
changes, additions and improvements to the Project, the Building, Common Areas
and those Project and Building systems necessary to provide the services
described in Section 5 and for such purposes, Landlord may enter the Premises
upon not less than twenty-four (24) hours’ prior telephonic notice to Tenant
(except in cases of actual or suspected emergency, in which case no prior notice
will be required) without liability to Tenant for any loss or damage incurred as
a result of such entry except where such loss or damage is due to Landlord’s
gross negligence or willful misconduct, provided that in doing so Landlord will
not disturb or interfere with Tenant’s use of the Premises and operation of its
business any more than is reasonably necessary in the circumstances and will
repair any damage to the Premises caused by such entry. No permanent change,
addition or improvement made by Landlord will materially impair access to the
Premises.

 

8.        LIENS. Tenant agrees to pay before delinquency all costs for work,
services or materials furnished to Tenant for the Premises, the nonpayment of
which could result in any lien against the Project or Building. Tenant will keep
title to the Project and Building free and clear of any such lien. Tenant will
immediately notify Landlord of the filing of any such lien or any pending claims
or proceedings relating to any such lien and will protect, defend, indemnify and
hold Landlord harmless from and against all loss, damages and expenses
(including reasonable attorneys’ fees) suffered or incurred by Landlord as a
result of such lien, claims and proceedings. Tenant shall, at Landlord’s
request, provide Landlord with enforceable, conditional and final lien releases
(and other evidence reasonably requested by Landlord to demonstrate protection
from liens) from all persons furnishing labor and/or materials with respect to
the Premises. Landlord shall have the right at all reasonable times to post on
the Premises and record any notices of non- responsibility which it deems
necessary for protection from such liens. In case any such lien attaches, Tenant
agrees to cause it to be immediately released and removed of record (failing

 

-24-

--------------------------------------------------------------------------------


 

which Landlord may do so at Tenant’s sole expense), unless Tenant has a good
faith dispute as to such lien in which case Tenant may contest such lien by
appropriate proceedings so long as Tenant deposits with Landlord a bond or other
security in an amount reasonably acceptable to Landlord which may be used by
Landlord to release such lien if Tenant’s contest is abandoned or is
unsuccessful. Upon final determination of any permitted contest, Tenant will
immediately pay any judgment rendered and cause the lien to be released. If
Tenant fails to cause such lien to be so released or bonded within ten (10) days
after filing thereof, such failure shall be deemed a material breach by Tenant
under this Lease, and Landlord may, without waiving its rights and remedies
based on such breach, and without releasing Tenant from any of its obligations,
cause such lien to be released by any means it shall deem proper, including
payment in satisfaction of the claim giving rise to such lien. Tenant shall pay
to Landlord within fifteen (15) days after receipt of invoice from Landlord, any
sum paid by Landlord to remove such liens, together with interest at the
Interest Rate from the date of such payment by Landlord.

 

9.        INSURANCE.

 

9.1      Landlord’s Insurance. During the Term, Landlord will provide and keep
in force the following insurance:

 

(a)       comprehensive or commercial general liability insurance relating to
Landlord’s operation of the Project, including coverage for personal and bodily
injury and death, and damage to others’ property;

 

(b)       “all risk” property insurance relating to the Project (but excluding
Tenant’s fixtures, furnishings, equipment, personal property, documents, files
and work products and all Leasehold Improvements in the Premises that were paid
for by Tenant; for purposes of this Section 9.1 (b) and 9.1 (d) below, any
Leasehold Improvements paid for with an allowance provided by Landlord,
regardless of whether a portion of the Base Rent is intended to reimburse
Landlord for such allowance, will be deemed paid for by Landlord);

 

(c)       loss of rental income insurance or loss of insurable gross profits
commonly insured against by prudent landlords; and

 

(d)       such other insurance (including boiler and machinery insurance) as
Landlord reasonably elects to obtain or any Project or Building mortgagee
requires.

 

Insurance effected by Landlord under this Section 9.1 will be in amounts which
Landlord from time to time reasonably determines sufficient or any Project or
Building mortgagee requires; will be subject to such deductibles and exclusions
as Landlord reasonably determines; and will otherwise be on such terms and
conditions as Landlord from time to time reasonably determines sufficient.

 

9.2      Tenant’s Insurance. During the Term, Tenant will provide, pay for and
maintain in full force and effect, the insurance outlined herein, covering
claims arising out of or in connection with the use, occupancy or maintenance of
the Premises, and all areas appurtenant thereto, by Tenant, its agents,
representatives, employees or contractors. Tenant will contractually require its
contractors and any subcontractors to obtain the types of insurance

 

-25-

--------------------------------------------------------------------------------


 

outlined herein, and upon Landlord’s request, Tenant will cause such contractors
and/or subcontractors to execute documentation satisfactory to Landlord, whereby
each such contractor and subcontractor will agree to maintain such types of
insurance with limits required by Landlord during the entire period that they
conduct any work in the Project, and to provide proof of such insurance (in a
form satisfactory to Landlord).

 

(a)       Commercial General Liability. Tenant will maintain commercial general
liability insurance covering liability arising out of the use, occupancy or
maintenance of the Premises on an occurrence basis against claims for bodily
injury and property damage (including loss of use), personal injury and
advertising injury. Such insurance will provide minimum limits and coverage as
follows:

 

(i)        Minimum Limits.

 

(A)      $1,000,000 Each Occurrence (Combined Single Limit Bodily Injury and
Property Damage).

 

(B)      $2,000,000 General Aggregate.

 

(C)      $2,000,000 Products/Completed Operations Aggregate.

 

(D)      $300,000 Fire Damage.

 

(ii)       Coverages.

 

(A)     1986 (or later) ISO Commercial General Liability Form (Occurrence Form).

 

(B)      Additional Insured: Landlord, its managers, members, partners, officers
and directors, employees, agents, subsidiaries, affiliates and Property Manager.

 

(C)      Waiver of Subrogation in favor of Landlord and Property Manager.

 

(b)       Automobile Liability. Tenant confirms that as of the Effective Date,
Tenant does not use any automobiles in connection with the operation of Tenant’s
business and accordingly, Tenant shall not be required to maintain any separate
business auto liability insurance. Notwithstanding the foregoing, if at any
time, Tenant desires to use any automobiles in connection with Tenant’s
operation of its business, Tenant will, as a condition thereto, maintain
business auto liability covering liability arising out of any auto (including
owned, hired and non-owned autos).

 

(i)        Minimum Limits. $ 1,000,000 Combined Single Limit for each accident.

 

-26-

--------------------------------------------------------------------------------


 

(ii)       Coverages.

 

(A)      Additional Insureds. Landlord, its managers, members, partners,
officers and directors, employees, agents, subsidiaries, affiliates and Property
Manager.

 

(B)      Waiver of Subrogation in favor of Landlord and Property Manager.

 

(c)       Workers Compensation. Tenant will maintain workers compensation and
employers liability insurance.

 

(i)        Minimum Limits.

 

(A)      Workers Compensation: Statutory Limits.

 

(B)      Employers Liability:

 

(1)       Bodily Injury for Each Accident – $500,000.

 

(2)       Bodily Injury by Disease for Each Employee – $500,000.

 

(3)       Bodily Injury Disease Aggregate – $500,000.

 

(ii)       Coverages. Waiver of Subrogation in favor of Landlord and Property
Manager.

 

(d)       Personal Property. Tenant will maintain property insurance covering
all personal property and equipment (including, but not limited to furnishings,
fixtures, inventory and stock in trade paid for by Tenant) in the Premises as
well as the Tenant Changes (to the extent required under Section 7.1 (c) above,
all on a full replacement cost basis in amounts sufficient to prevent Tenant
from becoming a coinsurer and insuring against Special Causes of Loss, including
an amount of no less than $1,000 for money and securities (inside and outside of
the Premises) and vandalism and malicious mischief.

 

(e)       Umbrella/Excess Liability. Tenant will maintain umbrella/excess
liability insurance as shown below. The insurance will be on an occurrence basis
in excess of the underlying insurance described in Sections 9.2(a), 9.2(b) and
9.2(c)(i)(B) and will be at least as broad as each and every one of the
underlying policies.

 

(i)        Minimum Limits.

 

(A)      $5,000,000 per Occuirence.

 

(B)      $5,000,000 Aggregate.

 

-27-

--------------------------------------------------------------------------------


 

(ii)       Coverages.

 

(A)      Additional Insured. Landlord, its managers, members, partners, officers
and directors, employees, agents, subsidiaries, affiliates and Property Manager.

 

(B)      “Pay on Behalf of” Wording.

 

(C)      Concurrency of Effective Dates with primary insurance.

 

(D)      Aggregates: Follow Form Primary.

 

(E)       Drop Down Feature.

 

(F)       Waiver of Subrogation in favor of Landlord and Property Manager.

 

(f)        Intentionally Omitted.

 

(g)       Other Insurance Provisions. Tenant will name, will cause its
contractors and subcontractors to name, and will cause the applicable contracts
with such contractors and subcontractors to provide that each such contractor
and subcontractor will name, Landlord, Landlord’s managers, members, partners,
officers and directors, subsidiaries, affiliates, employees, agents and Property
Manager as additional insureds with respect to liability arising out of Tenant’s
use, occupancy, or maintenance of the Premises or activities performed thereon,
on all liability policies carried by Tenant and/or Tenant’s contractors and
subcontractors. Tenant’s insurance will be primary and non-contributory
insurance over any insurance carried by Landlord. Tenant’s Workers’ Compensation
insurer will agree to waive all rights of subrogation against Landlord and
Property Manager, its managers, members, partners, officers and directors,
employees, agents, subsidiaries and affiliates for losses arising from work or
activities performed by Tenant. All liability insurance policies carried by
Tenant will include provisions for contractual liability coverage insuring
Tenant for the performance of its indemnity obligations set forth herein. It is
expressly understood and agreed that the coverages required represent Landlord’s
minimum requirements and such are not to be construed to void or limit Tenant’s
indemnity obligations contained in this Lease. Neither (i) the insolvency,
bankruptcy or failure of any insurance company covering Tenant, (ii) the failure
of any insurance company to pay claims occurring nor (iii) any exclusion from or
insufficiency of coverage will be held to affect, negate or waive any of
Tenant’s indemnity obligations under Sections 4.3, 4.4(d), 7.1, 8, 11.3, 23 or
26.5 or any other provision of this Lease. The amount of liability insurance
under insurance policies maintained by Tenant will not be reduced by the
existence of insurance coverage under policies separately maintained by
Landlord. Tenant will be solely responsible for any premiums, assessments,
penalties, deductible assumptions, retentions, audits, retrospective adjustments
or any other kind of payment due under its policies. Tenant’s occupancy of the
Premises without delivering the certificates and/or other evidence of insurance,
will not constitute a waiver of Tenant’s obligations to provide the required
coverages. If Tenant provides to Landlord a certificate that does not evidence
the coverages required herein, or that is faulty in any respect, Landlord’s
acceptance of such certificate will not constitute a waiver of Tenant’s
obligations to provide the proper insurance.

 

-28-

--------------------------------------------------------------------------------


 

(h)       Proof of Insurance. Prior to execution of this Lease, Tenant will
furnish Property Manager with certificates of insurance evidencing the coverage
outlined above. Insurance is to be placed with insurers with a Best’s rating of
no less than A-IX. Tenant will endeavor to provide a provision where no such
policy will be cancelable or modified except after 30 days’ written notice to
Landlord’s Manager as identified in Section 1.1(p) and shall provide written
notification to Landlord if such feature can not be obtained Tenant will
maintain all of the foregoing insurance coverages in full force and effect until
the expiration or earlier termination of this Lease.

 

9.3      Waiver of Subrogation. Landlord and Tenant agree that all insurance
required to be carried under Sections 9.1(b), 9.1(c) and 9.1(d) and 9.2(d) and
other property damage insurance which may be carried by either of them will be
endorsed with a clause providing that any release from liability of, or waiver
of claim for, recovery from the other party entered into in writing by the
insured thereunder prior to any loss or damage will not affect the validity of
such policy or the right of the insured to recover under such policy, and
providing further that the insurer waives all rights of subrogation which such
insurer might have against the other party (and, when the “other party” is
Landlord, such waiver will apply to Property Manager as well). Without limiting
any release or waiver of liability or recovery set forth elsewhere in this
Lease, and notwithstanding anything in this Lease which may appear to be to the
contrary, each of the parties hereto waives all claims for recovery from the
other party for any loss or damage to any of its property insured (or required
by the terms of this Lease to be insured) under valid and collectible insurance
policies to the extent of any recovery collectible (or would have been
collectible if the insurance required under this Lease had been maintained)
under such insurance policies, provided that the foregoing waiver will not apply
to any amount that is not reimbursable or paid by the damaged party’s insurer
because of the deductible or self-insured retention portion of the damaged
party’s insurance coverage. Notwithstanding the foregoing or anything contained
in this Lease to the contrary, any release or any waiver of claims will not be
operative, nor will the foregoing endorsements be required, in any case in which
the effect of such release or waiver is to invalidate insurance coverage or
invalidate the right of the insured to recover thereunder or to increase the
cost thereof (provided that in the case of increased cost, the other party will
have the right, within ten (10) days following written notice, to pay such
increased cost in order to keep such release or waiver in full force and
effect).

 

10.      DAMAGE OR DESTRUCTION.

 

10.1   Landlord’s Rights and Obligations. In the event the Premises or any part
of the Building is damaged by fire or other casualty to an extent not exceeding
twenty-five percent (25%) of the full replacement cost thereof, and Landlord’s
contractor reasonably estimates in a writing delivered to the parties that the
damage thereto is such that the Building and/or Premises may be repaired,
reconstructed or restored to substantially its condition immediately prior to
such damage within two hundred seventy (270) days from the date of such
casualty, and Landlord will or would receive insurance proceeds sufficient to
cover the costs of such repairs, reconstruction and restoration had Landlord
carried the insurance required to be carried by Landlord pursuant to this Lease
(including proceeds from Tenant and/or Tenant’s insurance which Tenant is
required to deliver to Landlord pursuant to Section 10.2 below), or should
Landlord be a self-insurer for such casualty and such casualty would have been
covered

 

-29-

--------------------------------------------------------------------------------


 

by the insurance required under this Lease had Landlord not elected to
self-insure for such risk, then Landlord shall commence and proceed diligently
with the work of repair, reconstruction and restoration and this Lease shall
continue in full force and effect. If, however, the Premises or any other
part(s) of such Building is damaged to an extent exceeding twenty-five percent
(25%) of the full replacement cost thereof, or Landlord’s contractor reasonably
estimates that such work of repair, reconstruction and restoration will require
longer than two hundred seventy (270) days to complete, or Landlord will not
receive insurance proceeds even though Landlord carried the insurance required
to be carried by Landlord pursuant to this Lease (and/or proceeds from Tenant,
as applicable) sufficient to cover the costs of such repairs, reconstruction and
restoration, then Landlord may elect to either: (a) repair, reconstruct and
restore the portion of the Building and Premises damaged by such casualty
(including the Leasehold Improvements and any Tenant Changes insured by Landlord
pursuant to Section 7.1(c) above), in which case this Lease shall continue in
full force and effect; or (b) terminate this Lease by giving written notice to
Tenant within sixty (60) days after Landlord receives notice of the occurrence
of any such casualty, and such termination shall be effective as of the date
which is thirty (30) days after Tenant’s receipt of Landlord’s election to so
terminate. Notwithstanding the foregoing, if Landlord’s contractor reasonably
estimates that it will take longer than two hundred seventy (270) days from the
date Landlord’s contractor’s estimate has been delivered to Landlord and Tenant
to complete the restoration, reconstruction or repair of the Building and/or
Premises and Landlord has not otherwise elected to terminate this Lease as
provided above, Tenant shall have the right, for the period continuing through
the tenth (10th) day after receipt of such estimate, to terminate this Lease by
delivering written notice to Landlord of its election to do so. If Tenant fails
to deliver written notice of its election to terminate this Lease within the
above 10-day period, then Tenant shall have no further right to terminate this
Lease.

 

10.2   Tenant’s Costs and Insurance Proceeds. In the event of any damage or
destruction of all or any part of the Premises, Tenant shall immediately:
(a) notify Landlord thereof; and (b) deliver to Landlord all insurance proceeds
received by Tenant with respect to the Leasehold Improvements in the Premises
but only to the extent that such items are not covered by Landlord’s property
insurance obtained by Landlord pursuant to Section 9.1 above (excluding proceeds
for Tenant’s furniture and other personal property), whether or not this Lease
is terminated as permitted in this Section 10, and Tenant hereby assigns to
Landlord all rights to receive such insurance proceeds. If, due to Tenant’s
failure to obtain insurance for any Tenant Changes which Tenant is required to
insure pursuant to Sections 7.1(c) and/or 9.2(d) hereof, Tenant fails to receive
insurance proceeds covering the full replacement cost of such Tenant Changes
which are damaged, Tenant shall be deemed to have self-insured the replacement
cost of such Tenant Changes. Upon any damage or destruction to any Tenant
Changes and to the extent that Landlord is required to or elects to reconstruct
same for Tenant’s use as provided in this Lease, Tenant shall immediately pay to
Landlord the full replacement cost of such items, less any insurance proceeds
actually received by Landlord from Landlord’s or Tenant’s insurance with respect
to such items.

 

10.3   Abatement of Rent. In the event that as a result of any such damage,
repair, reconstruction and/or restoration of the Premises or the Building,
Tenant is prevented from using, and does not use, the Premises or any portion
thereof for three (3) consecutive business days (the “Eligibility Period”), then
the rent and all other charges shall be abated or reduced, as the case may be,
during the period after the date Tenant can no longer use the Premises or any

 

-30-

--------------------------------------------------------------------------------


 

portion thereof and throughout such period that Tenant continues to be so
prevented from using and does not use the Premises or portion thereof, in the
proportion that the Rentable Square Feet of the portion of the Premises that
Tenant is prevented from using, and does not use, bears to the total Rentable
Square Feet of the Premises. Notwithstanding the foregoing to the contrary, if
the damage is due to the negligence or willful misconduct of Tenant or any
Tenant Parties, there shall be no abatement of rent.

 

10.4   Inability to Complete. Notwithstanding anything to the contrary contained
in this Section 10, in the event Landlord is obligated or elects to repair,
reconstruct and/or restore the damaged portion of the Building or Premises
pursuant to Section 10.1 above, but is delayed from completing such repair,
reconstruction and/or restoration beyond the date which is six (6) months after
the date estimated by Landlord’s contractor for completion thereof pursuant to
Section 10.1 above by reason of any causes beyond the reasonable control of
Landlord (including, without limitation, any acts of God, war, governmental
restrictions, and delays caused by Tenant or any Tenant Parties), then either
party may elect to tenninate this Lease upon thirty (30) days’ prior written
notice to the other.

 

10.5   Damage Near End of Term. In addition to its termination rights in
Sections 10.1 and 10.4 above, Landlord or Tenant shall have the right to
terminate this Lease if any damage to the Building or Premises occurs during the
last twelve (12) months of the Term of this Lease and Landlord’s contractor
estimates in a writing delivered to the parties that the repair, reconstruction
or restoration of such damage cannot be completed within the earlier of (a) the
scheduled expiration date of the Lease Term, or (b) sixty (60) days after the
date of such casualty. Notwithstanding the foregoing, if Tenant exercises any
remaining right to extend the term of this Lease within fifteen (15) days after
receipt of notice from Landlord that Landlord is contemplating terminating this
Lease pursuant to this Section 10.5 above, then neither Landlord nor Tenant
shall have the right to terminate this Lease pursuant to this Section 10.5 as a
result of such damage.

 

10.6   Waiver of Other Termination Rights. The provisions of California Civil
Code Section 1932, Subsection 2, and Section 1933, Subsection 4 (and any
successor statutes thereof permitting Tenant to terminate this Lease as a result
of any damage or destruction) are hereby expressly waived by Tenant, and
Tenant’s only termination rights relating to damage to or destruction of the
Premises shall be as set forth in Sections 10.4 and 10.5 above.

 

11.      WAIVERS AND INDEMNITIES.

 

11.1   Tenant’s Waivers. Except to the extent caused by the willful or grossly
negligent act or omission or breach of this Lease by Landlord or anyone for whom
Landlord is legally responsible, Landlord and its Affiliates will not be liable
or in any way responsible for, and Tenant waives all claims against Landlord and
its Affiliates for, any loss, injury or damage suffered by Tenant or others
relating to (a) loss or theft of, or damage to, property of Tenant or others;
(b) subject to Section 9.3, injury or damage to persons or property resulting
from fire, explosion, falling plaster, escaping steam or gas, electricity,
water, rain or snow, or leaks from any part of the Building or Project or from
any pipes, appliances or plumbing, or from dampness; or (c) damage caused by
other tenants, occupants or persons in the Premises or other premises in the
Building or Project, or caused by the public or by construction of any private
or public work.

 

-31-

--------------------------------------------------------------------------------

 

11.2   Landlord’s Indemnity. Subject to Sections 5.3, 5.4, 9.3 and 11.1 and to
the limitation on Landlord’s liability set forth in Section 23, and except to
the extent caused by the willful misconduct, negligent act or omission, or
breach of this Lease by Tenant or anyone for whom Tenant is legally responsible,
to the fullest extent permitted by applicable Laws, Landlord will indemnify,
defend and hold harmless Tenant from and against any and all liability, loss,
claims, demands, damages or expenses (including reasonable attorneys’ fees) due
to or arising out of any willful or grossly negligent act or omission or breach
of this Lease by Landlord or anyone for whom Landlord is legally responsible.
Landlord’s obligations under this Section 11.2 will survive the expiration or
early termination of the Term.

 

11.3   Tenant’s Indemnity. Subject to Section 9.3 and except to the extent
caused by the willful misconduct or grossly negligent act or omission or breach
of this Lease by Landlord or anyone for whom Landlord is legally responsible, to
the fullest extent permitted by applicable Laws, Tenant will indemnify, defend
and hold harmless Landlord, its managers, members, partners, officers,
directors, subsidiaries, affiliates, employees and agents and Property Manager
from and against any and all liability, loss, claims, demands, damages or
expenses (including reasonable attorneys’ fees) due to or arising out of
Tenant’s use, maintenance and/or occupancy of the Premises or from the conduct
of its business or from any activity, work or things which may be permitted or
suffered by Tenant in or about the Premises (including, without limitation,
accidents or occurrences resulting in injury, death, property damage or theft)
or any breach or default in the performance of any obligation on Tenant’s part
to be performed under the provisions of the Lease or arising from any negligence
or intentional misconduct of Tenant or any of its agents, contractors,
employees, invitees or anyone for whom Tenant is legally responsible. Tenant’s
obligations under this Section 11.3 will survive the expiration or early
termination of the Term.

 

12.      CONDEMNATION.

 

12.1   Full Taking. If all or substantially all of the Project, Building or
Premises are taken for any public or quasi-public use under any applicable Laws
or by right of eminent domain, or are sold to the condemning authority in lieu
of condemnation, then this Lease will terminate as of the date when the
condemning authority takes physical possession of the Project, Building or
Premises.

 

12.2   Partial Taking.

 

(a)       Landlord’s Termination of Lease. If only part of the Project, Building
or Premises is thus taken or sold, and if after such partial taking, in
Landlord’s reasonable judgment, alteration or reconstruction is not economically
justified, then Landlord (whether or not the Premises are affected) may
terminate this Lease by giving notice to Tenant within sixty (60) days after the
taking.

 

(b)       Tenant’s Termination of Lease. If only part of the Project, Building
or Premises is taken or sold, and if after such partial taking, Tenant is unable
to use the Premises for the Permitted Use under this Lease, Tenant may terminate
this Lease by giving notice to Landlord within sixty (60) days after the later
of (i) the taking and (ii) Tenant’s actual knowledge of the taking.

 

-32-

--------------------------------------------------------------------------------


 

(c)       Effective Date of Termination. Termination by Landlord or Tenant, as
applicable, will be effective as of the date when physical possession of the
applicable portion of the Project, Building or Premises is taken by the
condemning authority.

 

(d)       Election to Continue Lease. If neither Landlord nor Tenant elects to
terminate this Lease upon a partial taking as provided above, the Rent payable
under this Lease will be diminished by an amount allocable to the portion of the
Premises which was so taken or sold, as reasonably determined by Landlord. If
this Lease is not terminated upon a partial taking of the Project, Building or
Premises, Landlord will, at Landlord’s sole expense, promptly restore and
reconstruct the Project, Building and Premises to substantially their former
condition to the extent the same is feasible. However, Landlord will not be
required to spend for such restoration or reconstruction an amount in excess of
the net amount received by Landlord as compensation or damages for the part of
the Project, the Building or Premises so taken.

 

(e)       Waiver. Tenant hereby waives any and all rights it might otherwise
have pursuant to Section 1265.130 of the California Code of Civil Procedure.

 

12.3   Awards. As between the parties to this Lease, Landlord will be entitled
to receive, and Tenant assigns to Landlord, all of the compensation awarded upon
taking of any part or all of the Project, Building or Premises, including any
award for the value of the unexpired Term. However, Tenant may assert a claim in
a separate proceeding against the condemning authority for any damages resulting
from the taking of Tenant’s trade fixtures or personal property, or for moving
expenses, business relocation expenses or damages to Tenant’s business incurred
as a result of such condemnation.

 

13.      ASSIGNMENT AND SUBLETTING.

 

13.1   General. Assignment or encumbrance of all or any part of this Lease, and
any sublease of all or any part of the Premises, shall only be permitted, in
conformance with the provisions of this Section 13.

 

13.2   Restriction on Transfer. Subject to the provisions of Sections 13.3, 13.4
and 13.5, below, Tenant shall not, without the prior written consent of
Landlord, which shall not be unreasonably withheld or delayed, assign or
encumber this Lease or any interest herein or sublet the Premises or any part
thereof, or permit the use or occupancy of the Premises by any party other than
Tenant (any such assignment, encumbrance, sublease or the like shall sometimes
be referred to as a “Transfer”). Any Transfer without Landlord’s consent shall
constitute a Default by Tenant under this Lease, and in addition to all of
Landlord’s other remedies at law, in equity or under this Lease, such Transfer
shall be voidable at Landlord’s election. For purposes of this Section 13, if
Tenant is a corporation, partnership or other entity, any transfer, assignment,
encumbrance or hypothecation of fifty percent (50%) or more (individually or in
the aggregate) of any stock or other ownership interest in such entity, and/or
any transfer, assignment, hypothecation or encumbrance of any controlling
ownership or voting interest in such entity, shall be deemed an assignment of
this Lease and shall be subject to all of the restrictions and provisions
contained in this Section 13. Notwithstanding the foregoing, the immediately
preceding sentence shall not apply to any transfers of stock of Tenant if Tenant
is a publicly-held

 

-33-

--------------------------------------------------------------------------------


 

corporation and such stock is transferred publicly over a recognized security
exchange or over- the-counter market.

 

13.3   Transfer Request. If at any time or from time to time during the Term
Tenant desires to effect a Transfer, Tenant shall deliver to Landlord written
notice (“Transfer Notice”) setting forth the terms and provisions of the
proposed Transfer and the identity of the proposed assignee, sublessee or other
transferee (sometimes referred to hereinafter as a “Transferee”). Tenant shall
also deliver to Landlord with the Transfer Notice, a current financial statement
and financial statements for the preceding two (2) years of the Transferee
(which have been certified or audited by an independent accounting firm, if such
Transferee otherwise has obtained such a certification or audit and, if not, tax
returns for the preceding two years and financial statements certified by the
chief financial officer of the Transferee), and such other information
concerning the business background and financial condition of the proposed
Transferee as Landlord may reasonably request.

 

13.4   Additional Conditions; Excess Rent. If Landlord does not exercise any of
its applicable options pursuant to Section 13.3 above, then Landlord may either
approve or disapprove such Transfer, which approval shall not be unreasonably
withheld, conditioned or delayed. If Landlord grants such approval, Tenant may
enter into the proposed Transfer with such proposed Transferee subject to the
following further conditions:

 

(a)         the Transfer shall be on substantially the same terms set forth in
the Transfer Notice delivered to Landlord (if the terms have substantially
changed, Tenant must submit a revised Transfer Notice to Landlord and Landlord
shall have another ten (10) days after receipt thereof to exercise any of the
options described in Section 13.3 above;

 

(b)        no Transfer shall be valid and no Transferee shall take possession of
the Premises until an executed counterpart of the assignment, sublease or other
instrument affecting the Transfer has been delivered to Landlord that provides
that the Transferee shall expressly assume all of Tenant’s obligations under
this Lease (or with respect to a sublease of a portion of the Premises or for a
portion of the Term, assume all of Tenant’s obligations applicable to such
portion);

 

(c)         no Transferee shall have a further right to assign, encumber or
sublet, except on the terms herein contained; and

 

(d)        fifty percent (50%) of the amount by which any rent or other economic
consideration received by Tenant as a result of such Transfer exceeds, in the
aggregate, (i) the total rent which Tenant is obligated to pay Landlord under
this Lease (prorated to reflect obligations allocable to any portion of the
Premises subleased), plus (ii) any reasonable brokerage commissions, reasonable
tenant improvement costs, free rent, reasonable marketing costs, reasonable
attorneys’ fees and reasonable moving costs actually paid by Tenant in
connection with such Transfer, shall be paid to Landlord within fifteen (15)
days after receipt thereof as additional rental under this Lease, without
affecting or reducing any other obligations of Tenant hereunder.

 

-34-

--------------------------------------------------------------------------------


 

13.5   Reasonable Disapproval. Landlord and Tenant hereby acknowledge that
Landlord’s disapproval of any proposed Transfer pursuant to Section 13.4 shall
be deemed reasonably withheld if based upon any reasonable factor, including,
without limitation, any or all of the following factors: (a) the proposed
Transferee is an existing tenant of the Project or is presently negotiating with
Landlord (unless Landlord cannot accommodate the space requirement of the
proposed Transferee within a reasonable time frame) for space in the Project;
(b) the proposed Transferee is a governmental entity; (c) the use of the
Premises by the Transferee (i) is not permitted by the use provisions in
Section 4.1 hereof, or (ii) violates any exclusive use granted by Landlord to
another tenant in the Project; (d) the Transfer would likely result in a
significant increase in the use of the parking areas or Common Areas by the
Transferee’s employees or visitors, and/or significantly increase the demand
upon utilities and services to be provided by Landlord to the Premises; (e) the
Transferee does not have the financial capability to fulfill the obligations
imposed by the Transfer; or (f) the Transferee is not, in Landlord’s reasonable
opinion, of reputable or good character or consistent with Landlord’s reasonably
desired tenant mix.

 

13.6   No Release. No Transfer shall release Tenant of Tenant’s obligations
under this Lease or alter the primary liability of Tenant to pay the rent and to
perform all other obligations to be performed by Tenant hereunder. Landlord may
require that any Transferee remit directly to Landlord on a monthly basis
(i) Landlord’s portion of all monies due Tenant by said Transferee, and
(ii) during such periods as Tenant is in default under this Lease, all monies
due Tenant by said Transferee. However, the acceptance of Rent by Landlord from
any other person shall not be deemed to be a waiver by Landlord of any provision
hereof. Consent by Landlord to one Transfer shall not be deemed consent to any
subsequent Transfer. In the event of default by any Transferee of Tenant or any
successor of Tenant in the performance of any of the terms hereof, Landlord may
proceed directly against Tenant without the necessity of exhausting remedies
against such Transferee or successor.

 

13.7   Administrative and Attorneys’ Fees. If Tenant requests the consent of
Landlord to any Transfer, then Tenant shall, upon demand, pay Landlord a
nonrefundable administrative fee of One Thousand Dollars ($1,000.00), together
with an amount equal to all other reasonable costs incurred by Landlord in
connection with processing the proposed Transfer (including any attorneys’ fees
actually incurred by Landlord applicable to the proposed Transfer). Acceptance
of the administrative fee shall in no event obligate Landlord to consent to any
proposed Transfer.

 

13.8   Permitted Sublease. Notwithstanding the foregoing, during the first
eighteen (18) months of the initial Term only (the “Permitted Sublease Period”),
Tenant shall have the right to sublease up to, but not exceeding, 6,000 RSF of
contiguous space within the Premises (a “Permitted Sublease”), without the prior
written approval of Landlord but only to the extent Tenant satisfies the
following conditions: (i) Tenant shall give Landlord written notice of the
Permitted Sublease, the name of the subtenant under the Permitted Sublease, and
such other information that Landlord may reasonably require at least thirty (30)
days prior to the effective date of such Permitted Sublease, (ii) in no event
shall Tenant sublease space to any subtenant whose use would violate any
exclusive use rights granted to other tenants of the Building or Project,
(iii) in no event shall Tenant sublease space to any subtenant whose use is not
the Permitted Use, (iv) all other terms, conditions and restrictions relating to
Transfers set forth in this Article 13, including, but not limited to, the
conditions and restrictions set forth in Section

 

-35-

--------------------------------------------------------------------------------


 

13.5(a) through (g), inclusive, shall apply to such Permitted Sublease and shall
otherwise be satisfied to Landlord’s reasonable satisfaction, (v) Tenant shall
provide Landlord with a copy of the sublease between Tenant and the subtenant
under the Permitted Sublease at least thirty (30) days prior to the effective
date of such Permitted Sublease, (vi) the effective commencement date of such
Permitted Sublease shall occur before the expiration of the Permitted Sublease
Period, and (vii) in no event shall Tenant be released from Tenant’s obligations
under this Lease or alter the primary liability of Tenant to pay the rent and to
perform all other obligations to be performed by Tenant hereunder.

 

14.      PERSONAL PROPERTY.

 

14.1   Installation and Removal. Tenant may install in the Premises its personal
property (including Tenant’s usual trade fixtures) in a proper manner, provided
that no such installation will interfere with or damage the mechanical, plumbing
or electrical systems or the structure of the Building and/or Project, and
provided further, that if such installation would require any change, addition
or improvement to the Premises, such installation will be subject to
Section 7.1. If no Default then exists, any such personal property installed in
the Premises by Tenant (a) may be removed from the Premises from time to time in
the ordinary course of Tenant’s business or in the course of making any Tenant
Changes permitted under Section 7.1, and (b) will be removed by Tenant at the
end of the Term according to Section 15.1. Tenant will promptly repair at its
expense any damage to the Building and/or Project resulting from such
installation or removal.

 

14.2   Responsibility. Tenant will be solely responsible for all costs and
expenses related to personal property used or stored in the Premises. Tenant
will pay any taxes or other governmental impositions levied upon or assessed
against such personal property, or upon Tenant for the ownership or use of such
personal property, on or before the due date for payment, it being understood
that such personal property taxes or impositions are not included within the
definition of “Real Property Taxes and Assessments” provided in this Lease.
Tenant agrees that all personal property of whatever kind, including, without
limitation, inventory and/or goods stored at or about the Premises, Tenant’s
trade fixtures, and Tenant’s interest in tenant improvements which may be at any
time located in, on or about the Premises or the Building, whether owned by
Tenant or third parties, will be at the sole risk or at the risk of those
claiming through Tenant, and that Landlord will not be liable for any damage to
or loss of such property.

 

15.      END OF TERM.

 

15.1   Surrender. Upon the expiration or other termination of the Term, Tenant
will immediately vacate and surrender possession of the Premises in good order,
repair and condition, except for ordinary wear and tear. Upon the expiration or
other termination of the Term, Tenant agrees to remove (a) all Tenant Changes to
the Premises, the removal of which Landlord requested or approved according to
Section 7.2 at the time Landlord consented to their installation, and (b) all of
Tenant’s trade fixtures, office furniture, office equipment and other personal
property. Tenant will pay Landlord on demand the cost of repairing any damage to
the Premises, Building and/or Project caused by the installation or removal of
any such items normal wear and tear excepted. Notwithstanding the foregoing,
Tenant will be responsible for removing

 

-36-

--------------------------------------------------------------------------------


 

all Telecom Equipment installed by Tenant at the expiration or earlier
termination of the Term in accordance with Section 26.9 below. If Tenant fails
to surrender the Premises on the expiration or earlier termination of this Lease
despite demand to do so by Landlord (including upon the expiration of any
subsequent month-to-month tenancy pursuant to Section 15.2 below), with such
removal and repair obligations completed, then, in addition to the Landlord’s
rights and remedies under Section 7.3 above and the other provisions of this
Lease, Tenant shall indemnify, defend with counsel reasonably acceptable to
Landlord and hold Landlord harmless from all loss or liability including,
without limitation, any claims made by any succeeding tenant based thereon, and
any attorneys’ fees and other costs of legal proceedings. The foregoing
indemnity shall survive the expiration or earlier termination of this Lease.
Tenant’s obligations under this Section 15.1 will survive the expiration or
early termination of this Lease and no surrender of possession of the Premises
by Tenant will limit Tenant’s liability under this Lease. No act or thing done
by Landlord or Landlord’s agents during the Term of this Lease will be deemed an
acceptance of a surrender of the Premises, unless in writing signed by Landlord.
The delivery of the keys to an employee or agent of Landlord will not operate as
a termination of this Lease or a surrender of the Premises.

 

15.2   Holding Over. Tenant understands that it does not have the right to hold
over at any time and Landlord may exercise any and all remedies at law or in
equity to recover possession of the Premises, as well as any damages incurred by
Landlord, due to Tenant’s failure to vacate the Premises and deliver possession
to Landlord as required by this Lease. If Tenant holds over after the Expiration
Date with Landlord’s prior written consent, Tenant will be deemed to be a tenant
from month-to-month, at a monthly Base Rent, payable in advance, equal to one
hundred twenty-five percent (125%) of the monthly Base Rent payable during the
last year of the Term, and Tenant will be bound by all of the other terms,
covenants and agreements of this Lease as the same may apply to a month-to-month
tenancy. If Tenant holds over after the Expiration Date without Landlord’s prior
written consent, Tenant will be deemed a tenant at sufferance, at a daily Base
Rent, payable in advance, equal to one hundred fifty percent (150%) of the Base
Rent per day payable during the last year of the Term, and Tenant will be bound
by all of the other terms, covenants and agreements of this Lease as the same
may apply to a tenancy at sufferance.

 

16.      ESTOPPEL CERTIFICATES. At any time and from time to time (but on not
less than ten (10) business days’ prior request by Landlord), Tenant will
execute, acknowledge and deliver to Landlord a certificate substantially in the
form of Exhibit “F” attached hereto or such other certificate from Landlord,
Landlord’s lender or any prospective purchaser of all or any portion of the
Project, certifying any or all of the following: (a) the Commencement Date and
Expiration Date; (b) that this Lease is unmodified and in full force and effect
(or, if there have been modifications, that this Lease is in full force and
effect, as modified, and stating the date and nature of each modification);
(c) the date, if any, through which Base Rent, Additional Rent and any other
Rent payable have been paid; (d) that no default by Landlord or Tenant exists
which has not been cured, except as to defaults stated in such certificate;
(e) that Tenant has no existing defenses or set-offs to enforcement of this
Lease, except as specifically stated in such certificate; (f) provided such
events have occurred, that Tenant has accepted the Premises and that all
improvements required to be made to the Premises by Landlord have been completed
according to this Lease; (g) that, except as specifically stated in such
certificate, Tenant, and only Tenant,

 

-37-

--------------------------------------------------------------------------------


 

currently occupies the Premises; and (h) such other matters as may be reasonably
requested. Any such certificate may be relied upon by Landlord and any
prospective purchaser or present or prospective mortgagee, deed of trust
beneficiary or ground lessor of all or a portion of the Building and/or Project.
If Tenant fails to deliver such certificate within the above ten
(10) business-day period, Landlord shall issue a second, subsequent written
notice to Tenant requesting Tenant’s execution of such certificate, which second
notice shall also specifically state that Tenant’s failure to execute and return
such certificate to Landlord within ten (10) business days after receipt of such
second notice shall conclusively establish that this Lease is in full force and
effect and that the statements set forth in Landlord’s proposed certificate are
true and correct.

 

17.      TRANSFERS OF LANDLORD’S INTEREST.

 

17.1   Sale, Conveyance and Assignment. Nothing in this Lease will restrict
Landlord’s right to sell, convey, assign or otherwise deal with the Project,
Building or Landlord’s interest under this Lease.

 

17.2   Effect of Sale, Conveyance or Assignment. The term “Landlord” as used in
this Lease, so far as covenants or obligations on the part of the Landlord are
concerned, shall be limited to mean and include only the owner or owners, at the
time in question, of the fee title to, or a lessee’s interest in a ground lease
of, the Project. A sale, conveyance or assignment of the Building and/or the
Project will automatically release the transferor from liability under this
Lease from and after the effective date of the transfer, except for any
liability relating to the period prior to such effective date; and Tenant will
look solely to the transferee for performance of Landlord’s obligations relating
to the period after such effective date. This Lease will not be affected by any
such sale, conveyance or assignment and Tenant will attorn to Landlord’s
transferee.

 

17.3   Subordination and Nondisturbance. Without the necessity of any additional
document being executed by Tenant for the purpose of effecting a subordination,
and at the election of Landlord or any mortgagee of a mortgage or a beneficiary
of a deed of trust now or hereafter encumbering all or any portion of the
Building or Site, or any lessor of any ground or master lease now or hereafter
affecting all or any portion of the Building or Site, this Lease shall be
subject and subordinate at all times to such ground or master leases (and such
extensions and modifications thereof), and to the lien of such mortgages and
deeds of trust (as well as to any advances made thereunder and to all renewals,
replacements, modifications and extensions thereof). As a condition precedent to
the effectiveness of any such subordination of this Lease to any future ground
or master leases or the lien of any future mortgages or deeds of trust, Landlord
shall provide to Tenant a commercially reasonable non-disturbance and attornment
agreement in recordable form in favor of Tenant in a mutually acceptable form
executed by such future ground lessor, master lessor, mortgagee or deed of trust
beneficiary, as the case may be, which shall provide that Tenant’s quiet
possession of the Premises shall not be disturbed on account of such
subordination to such future lease or lien so long as Tenant is not in default
beyond any applicable cure period under any provisions of this Lease.
Notwithstanding the foregoing, Landlord shall have the right to subordinate or
cause to be subordinated any or all ground or master leases or the lien of any
or all mortgages or deeds of trust to this Lease. In the event that any ground
or master lease terminates for any reason or any mortgage or deed of trust is

 

-38-

--------------------------------------------------------------------------------


 

foreclosed or a conveyance in lieu of foreclosure is made for any reason, at the
election of Landlord’s successor in interest, Tenant shall attorn to and become
the tenant of such successor. Upon attornment this Lease will continue in full
force and effect as a direct lease between the Transferee and Tenant, upon all
of the same terms, conditions and covenants as stated in this Lease, except the
Transferee will not be subject to any set-offs or claims which Tenant might have
against any prior landlord and will not be liable for any act or omission of any
prior landlord. Tenant hereby waives its rights under any current or future law
which gives or purports to give Tenant any right to terminate or otherwise
adversely affect this Lease and the obligations of Tenant hereunder in the event
of any such foreclosure proceeding or sale. Tenant covenants and agrees to
execute and deliver to Landlord within fifteen (15) days after receipt of
written demand by Landlord and in the form reasonably required by Landlord, any
additional documents evidencing the priority or subordination of this Lease with
respect to any such ground or master lease or the lien of any such mortgage or
deed of trust. Should Tenant fail to sign and return any such documents within
said 15-day period, Tenant shall be in default hereunder without the benefit of
any additional notice or cure periods specified in Section 20.1 below, Landlord
further agrees that upon Tenant’s written request, it shall use commercially
reasonable efforts to obtain and deliver to Tenant a commercially reasonable
non-disturbance and attornment agreement in recordable form in favor of Tenant
in a mutually acceptable form executed by each and every existing mortgagee of a
mortgage or beneficiary of a deed of trust encumbering all or any portion of the
Building or Site, and any lessor of any ground or master lease affecting all or
any portion of the Building or Site, which shall provide, among other things,
that Tenant’s quiet possession of the Premises shall not be disturbed on account
of such mortgage, deed of trust, ground lease or master lease or the foreclosure
(or sale in lieu thereof) or termination of same so long as Tenant is not in
default beyond any applicable cure period under any provisions of this Lease.
For purposes hereof, the form of non-disturbance and attornment agreement
attached hereto as Exhibit “G” is hereby approved by Tenant and Landlord.
Notwithstanding the foregoing, Landlord’s failure to obtain such non-disturbance
and attornment agreement shall not constitute a Landlord default hereunder nor
shall such failure entitle Tenant to terminate this Lease.

 

18.      RULES AND REGULATIONS. Tenant agrees to observe and comply with the
Rules and Regulations set forth on Exhibit “H,” the Telecommunications Rules set
forth on Exhibit “I”, and the Parking Rules and Regulations set forth in
Exhibit “K” (collectively, “Project Rules and Regulations”) with all reasonable
modifications and additions to such Project Rules and Regulations as may be from
time to time adopted by Landlord and of which Tenant is notified in writing. No
such modification or addition will contradict or abrogate any right expressly
granted to Tenant under this Lease. Landlord’s enforcement of the Project
Rules and Regulations will be uniform and nondiscriminatory, but Landlord will
not be responsible to Tenant for the failure of any person to comply with the
Project Rules and Regulations.

 

19.      PARKING.

 

19.1   Tenant’s Parking Rights. During the Term of this Lease (as the same may
be extended or renewed), Landlord shall provide to Tenant the number of parking
spaces specified in Section l.l(x) hereof for use by Tenant’s employees, guests
or invitees on a nonexclusive basis in the common parking areas for the Building
within the Project, as designated by Landlord

 

-39-

--------------------------------------------------------------------------------


 

from time to time, located in reasonable proximity to the Building. Landlord
shall at all times have the right to establish and modify, on a
nondiscriminatory basis, the nature and extent of the parking areas for the
Building and Project (including whether such areas shall be surface, underground
and/or other structures) as long as Tenant is provided, on a nondiscriminatory
basis, the number of parking spaces designated in Section 1.1(x). Tenant and its
employees shall be provided access to the parking areas for the Project seven
(7) days a week and twenty-four (24) hours per day. Throughout the entire Lease
Term (as the same may be extended and/or renewed) the parking spaces provided to
Tenant as specified in Section 1.1(x) shall be free of charge. However, all
costs of operating, maintaining and repairing the parking areas shall be
included as Operating Expenses.

 

19.2   Parking Rules and Restrictions. The use of the parking areas shall be
subject to the CC&Rs and the Parking Rules and Regulations attached hereto as
Exhibit “K” and any other reasonable, nondiscriminatory rules and regulations
adopted by Landlord and/or Landlord’s parking operators from time to time,
including any system for controlled ingress and egress. Tenant shall not use
more parking spaces than its allotment and shall not use any parking spaces
specifically assigned by Landlord to other tenants of the Building or Project.
Tenant’s parking spaces shall be used only for parking by vehicles no larger
than normally sized passenger automobiles or pickup trucks and vans. Tenant
shall not permit or allow any vehicles that belong to or are controlled by
Tenant or Tenant’s employees, suppliers, shippers, customers or invitees to be
loaded, unloaded, or parked in areas other than those designated by Landlord for
such activities. If Tenant permits or allows any of the prohibited activities
described herein, then Landlord shall have the right, without notice, in
addition to such other rights and remedies that it may have, to remove or tow
away the vehicle involved and charge the cost thereof to Tenant, which cost
shall be immediately payable by Tenant upon demand by Landlord.

 

20.      DEFAULT AND REMEDIES.

 

20.1   Tenant’s Default. The occurrence of any one or more of the following
events if uncured before the expiration of the cure periods set forth below, if
any, will be a material default and breach of this Lease by Tenant (“Default”).
Any notice required by the terms of this Lease in connection with any such
default will be in lieu of, and not in addition to, any notice required under
Sections 1161, et seq., of the California Code of Civil Procedure:

 

(a)       Tenant fails to pay any Rent payment or other sum due under this Lease
after the same will be due and payable, and such failure continues for a period
of five (5) days after Tenant’s receipt of written notice thereof from Landlord;
it being understood, however, that Tenant will only be given two (2) such
notices and cure periods during the Term, and after the second (2nd) such notice
given to Tenant by Landlord, any subsequent failure by Tenant to pay Rent and
other sums due under this Lease as and when due will constitute a Default under
this Lease without any requirement on the part of Landlord to provide any
further notice or opportunity to cure.

 

(b)       Tenant fails to perform or observe any term, condition, covenant, or
obligation required to be performed or observed by it under this Lease for a
period of thirty (30) days after written notice thereof from Landlord (or such
shorter time period as may be provided in this Lease); provided, however, that
if the term, condition, covenant, or obligation to be

 

-40-

--------------------------------------------------------------------------------


 

performed by Tenant is of such nature that the same cannot reasonably be cured
within thirty (30) days and if Tenant commences such performance within said
30-day period and thereafter diligently undertakes to complete the same, then
such failure will not constitute a Default hereunder if it is cured within sixty
(60) days following receipt of Landlord’s notice.

 

(c)       A trustee, disbursing agent, or receiver is appointed to take
possession of all or substantially all of Tenant’s assets in, on or about the
Premises or of Tenant’s interest in this Lease (and Tenant or any guarantor of
Tenant’s obligations under this Lease does not regain possession within sixty
(60) days after such appointment); or Tenant makes an assignment for the benefit
of creditors; or all or substantially all of Tenant’s assets in, on or about the
Premises or Tenant’s interest in this Lease are attached or levied upon under
execution (and Tenant does not discharge the same within sixty (60) days
thereafter).

 

(d)       A petition in bankruptcy, insolvency, or for reorganization or
arrangement is filed by or against Tenant or any guarantor of Tenant’s
obligations under this Lease pursuant to any federal or state statute, and, with
respect to any such petition filed against it, Tenant or such guarantor fails to
secure a stay or discharge thereof within sixty (60) days after the filing of
the same. In the event that any provision of this Section 20.1(d) is contrary to
any applicable Laws, such provision will be of no force or effect.

 

(e)       Any assignment, subletting, or other transfer for which the prior
written consent of the Landlord has not been obtained.

 

(f)        Discovery of any false or misleading statement concerning financial
information submitted by Tenant or any guarantor of Tenant’s obligations under
this Lease to Landlord in connection with obtaining this Lease or any other
consent or agreement by Landlord.

 

(g)       Tenant’s admission in writing of its inability to pay its debts as
they mature.

 

(h)       Suspension of Tenant’s right to conduct its business, caused by the
order, judgment, decree, decision, or other act of any court or governmental
agency.

 

(i)        Tenant’s failure to execute, acknowledge, and deliver to Landlord,
within the fifteen (15) day period specified in Section 17, any documents
required to effectuate an attornment, a subordination, or to make this Lease or
any option granted herein prior to the lien of any mortgage, deed of trust, or
ground lease, or any estoppel certificate, as the case may be.

 

(j)        If the performance of Tenant’s obligations under this Lease is
guaranteed: (i) the termination of a guarantor’s liability with respect to this
Lease other than in accordance with the terms of such guaranty, (ii) a
guarantor’s becoming insolvent or the subject of a bankruptcy filing, (iii) a
guarantor’s refusal or inability to honor the guarantee, or (iv) a guarantor’s
breach of its guarantee obligation, and Tenant’s failure within sixty (60) days
following written notice by or on behalf of Landlord to Tenant of any such
event, to provide Landlord with written alternative assurance or security,
which, when coupled with the then existing resources of Tenant, equals or
exceeds the combined financial resources of Tenant and the guarantors that
existed at the time of execution of this Lease.

 

-41-

--------------------------------------------------------------------------------

 

(k)       Any default by Tenant (after the expiration of any applicable cure
period) under a written agreement with Landlord relating to Telecom Equipment.

 

20.2   Landlord’s Remedies. Upon the occurrence of any event of Default,
Landlord will have the following rights and remedies, in addition to those
allowed by law or in equity, any one or more of which may be exercised or not
exercised without precluding the Landlord from exercising any other remedy
provided in this Lease or otherwise allowed by law or in equity:

 

(a)       Landlord may terminate this Lease and Tenant’s right to possession of
the Premises. If Tenant has abandoned and vacated the Premises, the mere entry
onto the Premises by Landlord in order to perform acts of maintenance, cure
defaults, preserve the Premises, or attempt to relet the Premises, or the
appointment of a receiver in order to protect the Landlord’s interest under this
Lease, will not be deemed a termination of Tenant’s right to possession or a
termination of this Lease unless Landlord has notified Tenant in writing that
this Lease is terminated. If Landlord terminates this Lease and Tenant’s right
to possession of the Premises pursuant to this Section 20.2(a), then Landlord
may recover from Tenant:

 

(i)        The worth at the time of the award of unpaid Rent, including, without
limitation, Excess Expenses, which had been earned at the time of termination;
plus

 

(ii)       The worth at the time of the award of the amount by which the unpaid
Rent which would have been earned after termination until the time of award
exceeds the amount of such rental loss that Tenant proves could have been
reasonably avoided; plus

 

(iii)      The worth at the time of the award of the amount by which the unpaid
Rent for the balance of the term after the time of the award exceeds the amount
of such rental loss that Tenant proves could be reasonably avoided; plus

 

(iv)      Any other amounts necessary to compensate Landlord for all of the
detriment proximately caused by Tenant’s failure to perform its obligations
under this Lease which in the ordinary course of things would be likely to
result therefrom, including, without limitation, recovery of Base Rent,
Additional Rent, and additional or other forms of Rent for any period of free
Rent theretofore enjoyed by Tenant (at rates in effect for the period
immediately following such period of free Rent); recovery of the pro rata
portion of any tenant improvement allowance or other leasehold improvement costs
paid by Landlord to install leasehold improvements on the Premises which is
applicable to that portion of the Term, including option periods, which is
unexpired as of the date on which this Lease terminated; any legal expenses,
brokers commissions, or finders fees in connection with reletting the Premises,
and the pro rata portion of any leasing commission paid by Landlord in
connection with this Lease which is applicable to the portion of the Term,
including option periods, which is unexpired as of the date on which this Lease
terminated; the costs of repairs, cleanup, refurbishing, removal, and storage or
disposal of Tenant’s personal property, equipment, fixtures, and anything else
that Tenant is required under this Lease to remove but does not remove
(including those alterations which Tenant is required to remove pursuant to an
election by

 

-42-

--------------------------------------------------------------------------------


 

Landlord, and which Landlord actually removes, whether or not notice to remove
will be delivered to Tenant).

 

All computations of the “worth at the time of the award” of amounts recoverable
by Landlord under Sections 20.2(a)(i) and (20.2(a)(ii) hereof will be computed
by allowing interest at the maximum lawful rate per annum allowed for commercial
transactions as of the date on which the event of default occurred. The “worth
at the time of the award” recoverable by Landlord under Section 20.2(a)(iii) and
the discount rate for purposes of determining any amounts recoverable under
Section 20.2(a)(iv), if applicable, will be computed by discounting the amount
recoverable by Landlord at the discount rate of the Federal Reserve Bank of
California San Francisco at the time of the award plus one percent (1%).

 

(b)       Notwithstanding Landlord’s right to terminate this Lease pursuant to
Section 20.2(a), Landlord may, at its option, even though Tenant has breached
this Lease and abandoned the Premises, continue this Lease in full force and
effect and not terminate Tenant’s right to possession, and enforce all of
Landlord’s rights and remedies under this Lease. In such event, Landlord will
have the remedy described in California Civil Code Section 1951.4 (Landlord may
continue this Lease in effect after Tenant’s breach and abandonment and recover
Rent as it becomes due, if Tenant has the right to sublet or assign, subject
only to reasonable limitations). Further, in such event, Landlord will be
entitled to recover from Tenant all costs of maintenance and preservation of the
Premises, and all costs, including attorneys’ fees and receivers’ fees, incurred
in connection with appointment of and performance by a receiver to protect the
Premises and Landlord’s interest under this Lease. No reentry or taking
possession of the Premises by Landlord pursuant to this Section 20.2(b) will be
construed as an election to terminate this Lease unless a written notice (signed
by a duly authorized representative of Landlord) of intention to terminate this
Lease is given to Tenant. Landlord may at any time after default by Tenant elect
to terminate this Lease pursuant to Section 20.2(a), notwithstanding Landlord’s
prior continuance of this Lease in effect for any period of time, and upon and
after Tenant’s default under this Lease, Landlord may, but need not, relet the
Premises or any part thereof for the account of Tenant to any person, firm,
partnership, corporation, or other business entity for such Rent, for such time,
and upon such terms as Landlord, in its sole discretion, will determine. Subject
to the provisions of this Lease regarding assignment and subletting in
Section 13, Landlord will not be required to accept any substitute tenant
offered by Tenant or to observe any instructions given by Tenant regarding such
reletting. Landlord may remove (and repair any damage caused by such removal)
and store (or dispose of) any of Tenant’s personal property, equipment,
fixtures, and anything else Tenant is required (under this Lease at the election
of Landlord or otherwise) to remove but does not remove, and Landlord may also
make repairs, renovations, alterations, and/or additions to the Premises to the
extent deemed by Landlord necessary or desirable in connection with any attempt
to relet the Premises. Tenant will upon demand pay the cost of such repairs,
alterations, additions, removal, storage and renovations, together with any
legal expenses, brokers commissions or finders fees and any other expenses
incurred by Landlord in connection with its entry upon the Premises and attempt
to relet the Premises. If Landlord is able to relet the Premises for Tenant’s
account during the remaining portion of the Term and the consideration collected
by Landlord from any reletting is not sufficient to pay monthly the full amount
of Base Rent and Additional Rent payable by Tenant under this Lease, together
with any legal expenses, brokers commissions or finders fees, any cost for
repairs, alterations, additions, removal, storage and renovations, and any other
cost

 

-43-

--------------------------------------------------------------------------------


 

and expense incurred by Landlord in re-entering the Premises and reletting the
Premises, then Tenant will pay to Landlord the amount of each monthly deficiency
upon demand. Any rentals received by Landlord from any such reletting will be
applied as follows:

 

(i)        First, to the payment of any costs of reentry and reletting the
Premises;

 

(ii)       Second, to the payment of costs of any such repairs, alterations,
additiona, removal, storage, and renovations to the Premises;

 

(iii)      Third, to the payment of any other Rent due and unpaid under this
Lease; and

 

(iv)      The residue, if any, will be held by Landlord and applied as payment
of future Rent as the same may become due and payable under this Lease.

 

(c)       No act or omission by Landlord or its agents during the Term will be
an acceptance of a surrender of the Premises, and no agreement to accept a
surrender of the Premises will be valid, unless made in writing and signed by a
duly authorized representative of Landlord. Neither any remedy set forth in this
Lease nor pursuit of any particular remedy will preclude Landlord from any other
remedy set forth in this Lease or otherwise available at law or in equity.
Landlord will be entitled to a restraining order or injunction to prevent Tenant
from breaching or defaulting under any of its obligations under this Lease other
than the payment of Rent or other sums due hereunder.

 

(d)       Neither the termination of this Lease nor the exercise of any remedy
under this Lease or otherwise available at law or in equity will affect the
right of Landlord to any right of indemnification set forth in this Lease or
otherwise available at law or in equity by reason of Tenant’s occupancy of the
Premises, and all rights to indemnification or other obligations of Tenant will
survive termination of this Lease and termination of Tenant’s right to
possession under this Lease.

 

20.3   Landlord’s Right to Perform. Except as specifically provided otherwise in
this Lease, all covenants and agreements by Tenant under this Lease shall be
performed by Tenant at Tenant’s sole cost and expense and without any abatement
or offset of rent. If Tenant shall fail to pay any sum of money (other than Base
Rent) or perform any other act on its part to be paid or performed hereunder and
such failure shall continue for three (3) business days with respect to monetary
obligations (or ten (10) business days with respect to non-monetary obligations)
after Tenant’s receipt of written notice thereof from Landlord, and Tenant has
not commenced and/or is not diligently pursuing any cure of such failure,
Landlord may, without waiving or releasing Tenant from any of Tenant’s
obligations, make such payment or perform such other act on behalf of Tenant.
All sums so paid by Landlord and all necessary incidental costs incurred by
Landlord in performing such other acts, together with interest on such sums
(calculated at the Interest Rate from the date(s) of expenditure by Landlord)
shall be payable by Tenant to Landlord within five (5) days after Tenant’s
receipt of demand therefor as Additional Rent. The foregoing rights are in
addition to any and all remedies available to Landlord upon Tenant’s default as
described in Section 20.2.

 

-44-

--------------------------------------------------------------------------------


 

20.4   Interest. If any monthly installment of Base Rent or Excess Expenses, or
other amount payable by Tenant or Landlord hereunder is not received by the
other party within ten (10) days after the date when due, it shall bear interest
at the Interest Rate set forth in Section 1.1 (v) from the date due until paid.

 

20.5   Late Charges. Tenant acknowledges that, in addition to interest costs,
the late payments by Tenant to Landlord of any Base Rent or other sums due under
this Lease will cause Landlord to incur costs not contemplated by this Lease,
the exact amount of such costs being extremely difficult and impractical to fix.
Such other costs include, without limitation, processing, administrative and
accounting charges and late charges that may be imposed on Landlord by the terms
of any mortgage, deed of trust or related loan documents encumbering the
Premises, the Building or Project. Accordingly, if any monthly installment of
Base Rent or Excess Expenses or any other amount payable by Tenant hereunder is
not received by Landlord within five (5) days after the same is due, Tenant
shall pay to Landlord an additional sum of four percent (4%) of the overdue
amount as a late charge, provided, however, that such late charge shall be
waived for the first time (and only the first time) during the Term that Tenant
fails to pay any monthly Base Rent or other sum within five (5) days after the
due date. The parties agree that such late charge represents a fair and
reasonable estimate of the costs that Landlord will incur by reason of any late
payment as hereinabove referred to by Tenant, and the payment of late charges
and interest are distinct and separate in that the payment of interest is to
compensate Landlord for the use of Landlord’s money by Tenant, while the payment
of late charges is to compensate Landlord for Landlord’s processing,
administrative and other costs incurred by Landlord as a result of Tenant’s
delinquent payments. Acceptance of a late charge or interest shall not
constitute a waiver of Tenant’s default with respect to the overdue amount or
prevent Landlord from exercising any of the other rights and remedies available
to Landlord under this Lease or at law or in equity now or hereafter in effect.

 

20.6   Landlord’s Default and Tenant’s Remedies

 

(a)       It will be a default and breach of this Lease by Landlord if it fails
to perform or observe any term, condition, covenant or obligation required to be
performed or observed by it under this Lease for a period of thirty (30) days
after written notice thereof from Tenant; provided, however, that if the term,
condition, covenant or obligation to be performed by Landlord is of such nature
that the same cannot reasonably be performed within such thirty (30) day period,
Landlord shall not be deemed to be in default so long as Landlord commences such
performance within said thirty (30) day period and thereafter diligently
undertakes to complete the same.

 

(b)       In the event of any default on the part of Landlord, Tenant will give
notice by registered or certified mail to any beneficiary of a deed of trust or
mortgagee covering the Premises or ground lessor of Landlord whose address shall
have been furnished to Tenant, and shall offer such beneficiary, mortgagee or
ground lessor the same opportunity to cure the default as is afforded Landlord
pursuant to this Lease.

 

(c)       Tenant will not have the right based upon a default of Landlord to
terminate this Lease or to withhold, offset or abate Rent, Tenant’s sole
recourse for Landlord’s default being an action for damages against Landlord for
diminution in the rental value of the

 

-45-

--------------------------------------------------------------------------------


 

Premises for the period of Landlord’s default, which is proximately caused by
Landlord’s default. Tenant will not have the right to terminate this Lease or to
withhold, offset or abate the payment of Rent based upon the unreasonable or
arbitrary withholding by Landlord of its consent or approval of any matter
requiring Landlord’s consent or approval, including, but not limited to, any
proposed assignment or subletting, Tenant’s remedies in such instance being
limited to a declaratory relief action, specific performance, injunctive relief
or an action of actual damages. Tenant will not in any case be entitled to any
consequential or punitive damages based upon any Landlord default or withholding
of consent or approval.

 

20.7   Non-waiver of Default. The failure or delay by Landlord to enforce or
exercise at any time any of its rights or remedies or other provisions of this
Lease will not be construed to be a waiver thereof, nor affect the validity of
any part of this Lease or the right of Landlord thereafter to enforce each and
every such right or remedy or other provision. No waiver by Landlord of any
Default or breach of this Lease will be held to be a waiver of any other or
subsequent Default or breach. The receipt by Landlord of less than the full Rent
due will not be construed to be other than a payment on account of Rent then
due, no statement on Tenant’s check or any letter accompanying Tenant’s check be
deemed an accord and satisfaction, and Landlord may accept any payment without
prejudice to Landlord’s right to recover the balance of the Rent due or to
pursue any other remedies provided in this Lease or available at law or in
equity.

 

21.      SIGNAGE.

 

21.1   Monument Signage. Subject to the requirements of the City of Thousand
Oaks, the Project Uniform Sign Program and the CC&Rs, Tenant shall have the
non-exclusive right to install, at Tenant’s sole cost and expense, one (1) panel
displaying Tenant’s name only (“Tenant’s Monument Panel”) on the Building
multi-tenant monument sign located at the entrance of the Building (the
“Monument Sign”). The design, size and color scheme of Tenant’s Monument Panel
shall conform with the signage on the other panels of the Monument Sign and
shall otherwise be subject to the reasonable approval of Landlord. The specific
location of Tenant’s Monument Panel on the Monument Sign shall be designated by
Landlord in Landlord’s sole and absolute discretion. In addition, Tenant shall
have the right to install, at Tenant’s sole cost and expense, (a) one
(1) elevator lobby sign displaying Tenant’s name only (“Tenant’s Elevator Lobby
Signage”) in the 2nd floor elevator lobby near the entrance to the Premises, and
(b) suite signage on the outside of Tenant’s main entry door to the Premises
(“Tenant’s Suite Signage”). The design, size, color and location of Tenant’s
Elevator Lobby Signage and Tenant’s Suite Signage shall be subject to Landlord’s
reasonable approval and otherwise subject to the Project Uniform Sign Program
and the CC&Rs. Tenant’s Monument Panel, Tenant’s Elevator Lobby Signage and
Tenant’s Suite Signage shall be collectively referred to herein as the
“Signage”. Tenant shall obtain all governmental permits and approvals required
in connection with the Signage at Tenant’s sole cost and expense. Before
beginning installation of the Signage, Tenant shall obtain Landlord’s written
approval of Tenant’s signage contractor and installer and of all plans and
specifications for the Signage, which approval shall not be unreasonably
withheld, conditioned or delayed. Landlord shall have the right, at Landlord’s
option, to cause Tenant’s Monument Panel to be installed by Landlord’s signage
contractor at Tenant’s sole cost and expense. Tenant agrees that notwithstanding
that Tenant is

 

-46-

--------------------------------------------------------------------------------


 

paying all costs and expenses relating to installation of Tenant’s Monument
Panel, Landlord, in Landlord’s sole and absolute discretion, may allow other
tenants of the Building to install signage on the Monument Sign. On or before
the expiration or earlier termination of the Term, Tenant shall, at Tenant’s
sole cost and expense, remove the Signage and restore the portion of the
Building and/or Monument Sign affected by the Signage to its original condition,
reasonable wear and tear excepted. Tenant’s signage rights under this
Section 21.1 are personal to the originally named Tenant under this Lease and in
no event may Tenant assign, sublease or otherwise transfer any of its rights
with respect to the Signage hereunder to any party without Landlord’s prior
written consent, which may be withheld in Landlord’s sole and absolute
discretion

 

21.2   Other Signage. In addition to the Signage, Tenant will have the right, at
Tenant’s expense, to have one (1) Building Standard listing placed on the
Building directory board in the main Building lobby. Upon Tenant’s request but
only to the extent space on the Building directory board in the main Building
lobby is available as reasonably determined by Landlord, Tenant shall have the
right to one (1) additional Building Standard listing on such Building directory
board. Other than the Signage that is permitted in Section 21.1 hereinabove,
Tenant will not erect or maintain any temporary or permanent sign on or about
the Premises, the Building or the Project, or visible from the Common Areas or
exterior of the Building, without obtaining prior written approval from
Landlord, which may be granted or withheld in Landlord’s sole and absolute
discretion. Any request for approval of a sign will be made in such detail as
Landlord will request. All signs shall be erected by Landlord and will conform
to Landlord’s Building Standard signage and to all Laws. In the event of a
violation of the foregoing by Tenant, Landlord may remove same without any
liability, and may charge the expense incurred in such removal to Tenant, which
charge shall be paid by Tenant within ten (10) days after receipt of demand
thereof. On or before the expiration or earlier termination of the Term, all
Landlord approved signs shall be removed. All damage caused by such removal and
the repair of such damage shall be at Tenant’s sole cost and expense, normal
wear and tear excepted.

 

21.3   Building Signage. Tenant acknowledges that all available Building-top
signs permitted by the City of Thousand Oaks and the Project Uniform Sign
Program have been allocated to other tenants of the Building and that, as of the
date of this Lease, no additional Building-top signs are permitted on the
Building. Notwithstanding the foregoing, if, but only if (i) either (a) the
lease of an existing tenant (or, if applicable, the lease or sublease of an
assignee or subtenant of such existing tenant) having the right to Building-top
signage on the Building (such existing tenant, together with any assignee or
subtenant, a “Signage Tenant”) is terminated and such Signage Tenant surrenders
full occupancy of its premises, or (b) the Building-top signage right granted to
such Signage Tenant under its lease is otherwise terminated and (ii) either
(a) a minimum of sixty (60) full calendar months remains in the initial Term (or
if Tenant has timely and properly exercised an Option to Extend, a minimum of
sixty (60) full calendar months remains in the applicable Option Term), or
(b) if less than sixty (60) full calendar months remain either in the initial
Term or any applicable Option Term after the proper exercise of the Option to
Extend by Tenant, Landlord and Tenant have entered into an amendment extending
the initial Term or applicable Option Term such that a minimum of sixty (60)
full calendar months remain in such extended initial Term or Option Term, as
applicable, Landlord shall give Tenant written notice (a “Sign Availability
Notice”) of the availability of such Building-top sign (the “Available
Building-Top Sign”). Tenant shall have five (5)

 

-47-

--------------------------------------------------------------------------------


 

business days after receipt of such Sign Availability Notice to notify Landlord
in writing (“Sign Election Notice”) of Tenant’s election to take such Available
Building-Top Sign; time being of the essence of the Sign Election Notice. If
Tenant fails to deliver a Sign Election Notice to Landlord within the above
5-business day period, Tenant shall be conclusively deemed to have elected to
not take such Available Building-Top Sign, in which case, Tenant shall have no
further right to any Available Building-Top Sign and Tenant’s rights under this
Section 21.3 shall immediately and automatically terminate without further
action by any party. If Tenant timely delivers to Landlord a Sign Election
Notice, Tenant shall have the right to the Available Building-Top Sign, provided
that the Available Building Top Sign shall (i) be installed at Tenant’s sole
cost and expense, (ii) be in the same location as the previous Signage Tenant’s
Building-top sign, or in such other location as Landlord may designate in
Landlord’s sole and absolute discretion, (iii) comply with all applicable Laws,
the Project Uniform Sign Program, and the CC&Rs, (iv) be of a size, design,
construction, color and materials, and be based on plans and specifications
approved by Landlord in its reasonable discretion, provided that Landlord may,
in all events, require that the Available Building-Top Sign shall be dark bronze
in color, pin mounted, and backlit, and (v) be on a non-exclusive basis. No
other phrases (other than Tenant’s name or standard logo) may be included on the
Available Building-Top Sign without the prior consent of Landlord, which consent
shall not be unreasonably withheld, conditioned or delayed. Tenant shall obtain
all governmental permits and approvals required in connection with the Available
Building-Top Sign at Tenant’s sole cost and expense. Before beginning
installation of the Available Building-Top Sign, Tenant shall obtain Landlord’s
written approval of Tenant’s signage contractor for Tenant’s proposed Available
Building-Top Sign, which approval shall not be unreasonably withheld,
conditioned or delayed. Notwithstanding the foregoing, Tenant agrees that
(x) notwithstanding that Tenant is paying all costs and expenses relating to
installation of the Available Building-Top Sign, other Building-top signs are
currently located on the Building and Landlord, in Landlord’s sole and absolute
discretion, may elect to install or allow others to install additional signage
on the Building, (y) nothing contained in this Section 21.3 shall limit or
otherwise prohibit Landlord from extending (whether through an express right
granted under such Signage Tenant’s lease or otherwise), or otherwise amending
any Signage Tenant’s lease (together with the right to continue to maintain such
Signage Tenant’s Building-top signage on the Building), and (z) the rights
granted to Tenant under this Section 21.3 are and shall at all times remain
subordinate to the signage rights granted to any Signage Tenant under such
Signage Tenant’s lease, as the same may be extended or otherwise amended from
time to time. On or before the expiration or earlier termination of the Term,
Tenant shall, at Tenant’s sole cost and expense, remove the Available
Building-Top Sign and restore the portion of the Building affected by the same
to its original condition, reasonable wear and tear excepted. Tenant’s signage
rights under this Section 21.3 are personal to the originally named Tenant and
in no event may Tenant assign, sublease or otherwise transfer any of its rights
with respect to the Available Building-Top Sign hereunder to any party without
Landlord’s prior written consent, which may be withheld in Landlord’s sole and
absolute discretion.

 

21.4   Eyebrow Signage. Tenant acknowledges that the City of Thousand Oaks does
not currently permit any additional eyebrow signage on the Building. Tenant
shall have the right to contact the City of Thousand Oaks in order to obtain
eyebrow signage rights at the Building and Landlord shall reasonably cooperate
with Tenant in such efforts, provided that (i) in no event shall Landlord be
required to incur any costs or liabilities in connection with such cooperation,

 

-48-

--------------------------------------------------------------------------------


 

nor shall Landlord be obligated to join Tenant in any appeal or other action in
the event the City of Thousand Oaks rejects Tenant’s request for eyebrow
signage, (ii) in no event shall Tenant adversely affect, modify or otherwise
minimize any existing signage rights at the Building or Project, (iii) if the
City of Thousand Oaks permits Tenant to install eyebrow signage at the Building,
such signage shall be installed in accordance with and otherwise be subject to
the same terms and conditions set forth in Section 21.3, above with regard to
the Available Building-Top Sign, (iv) Landlord shall have no liability to Tenant
or otherwise in the event Tenant is unable to obtain approval from the City of
Thousand Oaks for such additional eyebrow signage, it being understood that
Landlord has made no representation or warranty, express or implied, with regard
to Tenant’s ability to obtain approval of eyebrow signage at the Building or
Project, and (v) should Tenant obtain approval from the City of Thousand Oaks
for such additional eyebrow signage, such eyebrow signage rights shall be
personal to the originally named Tenant under this Lease and in no event may
Tenant assign, sublease or otherwise transfer any of its rights with respect to
such additional eyebrow signage to any party without Landlord’s prior written
consent, which may be withheld in Landlord’s sole and absolute discretion.

 

22.      INTENTIONALLY OMITTED.

 

23.      BROKERS. Landlord and Tenant represent and warrant that no broker or
agent negotiated or was instrumental in negotiating or consummating this Lease
except the Brokers. Neither party knows of any other real estate broker or agent
who is or might be entitled to a commission or compensation in connection with
this Lease. Landlord will pay all fees, commissions or other compensation
payable to the Brokers to be paid by Landlord according to Section 1. l (u).
Tenant and Landlord will indemnify and hold each other harmless from all damages
paid or incurred by the other resulting from any claims asserted against either
party by any brokers or agents other than the Brokers claiming through the other
party.

 

24.      LIMITATIONS ON LANDLORD’S LIABILITY. Any liability for damages, breach
or nonperformance by Landlord, or arising out of the subject matter of, or the
relationship created by, this Lease, will be collectible only out of Landlord’s
interest in the Project and no personal liability is assumed by, or will at any
time be asserted against, Landlord, its parent and affiliated corporations, its
and their managers, members, partners, venturers, directors, officers, agents,
servants and employees, or any of its or their successors or assigns; all such
liability, if any, being expressly waived and released by Tenant. In no event
will Landlord be liable to Tenant or any other person for consequential, special
or punitive damages, including, without limitation lost profits. Landlord’s
review, supervision, commenting on or approval of any aspect of work to be done
by or for Tenant are solely for Landlord’s protection and, except as expressly
provided, create no warranties or duties to Tenant or to third parties.

 

25.      QUIET ENJOYMENT. Landlord covenants and agrees with Tenant that, upon
Tenant performing all of the covenants and provisions on Tenant’s part to be
observed and performed under this Lease (including payment of rent hereunder),
Tenant shall and may peaceably and quietly have, hold and enjoy the Premises in
accordance with and subject to the terms and conditions of this Lease.

 

-49-

--------------------------------------------------------------------------------


 

26.      TELECOMMUNICATIONS.

 

26.1   Certain Definitions. The following definitions are applicable to this
Article 26:

 

(a)       “Telecom Equipment” means telephone, internet and any other
communications equipment, all connections (as defined below) and any
technological evolution or replacement thereof.

 

(b)       “Connections” means any wires, cables, fiber optic lines, antennas,
switches and other equipment or infrastructure located in the Project, but
outside the Premises, that are installed by or on behalf of Tenant for, or
related to, the operation of other Telecom Equipment. All Connections are also
Telecom Equipment.

 

(c)       “Telecom Provider” means a provider of Telecom Equipment or services
using Telecom Equipment.

 

(d)       “Telecom Services” means services provided by a Telecom Provider using
Telecom Equipment.

 

(e)       “Wi-Fi” is a registered name by the Wi Fi Alliance. It is short for
wireless fidelity, which is a term developed by the Wi Fi Alliance to describe
wireless local area network products that are based on the Institute of
Electrical and Electronics Engineers (“IEEE”) 802.11 standards.

 

(f)        “WiMax” is short for worldwide interoperability for microwave access,
and refers to the IEEE 802.16 standard to provide a wireless coverage without a
direct line of sight to a base station.

 

26.2   New Provider Installations.

 

(a)       Tenant may not utilize the services of a Telecom Provider whose
equipment is not then servicing the Project, nor may Tenant require or request
that a Telecom Provider materially expand the Telecom Services or Connections it
currently provides or has provided in or to the Project, without first securing
the prior written approval of Landlord, which approval shall not be unreasonably
withheld, conditioned or delayed. Without limitation of the foregoing, Landlord
may refuse to give its approval with respect to a new Telecom Provider, or the
material expansion of the Telecom Services or Connections provided by or
installed by an existing Telecom Provider in the Project, if Landlord
determines, in Landlord’s sole discretion, that there is insufficient space in
the Building or the Project for the placement of the Telecom Provider’s Telecom
Equipment.

 

(b)       Upon Landlord’s request, Tenant’s Telecom Provider must execute and
deliver to Landlord a license agreement reasonably acceptable to Landlord and
Tenant’s Telecom Provider regarding the installation and/or operation of the
Telecom Provider’s Telecom Equipment in the Project and outside the Premises
prior to such Telecom Provider commencing any installation or other work in the
Project. Landlord will bear no responsibility for (and the Commencement Date
will not be affected by) delays in installing Telecom Equipment resulting

 

-50-

--------------------------------------------------------------------------------


 

from failure of Tenant’s Telecom Provider to execute and deliver such agreement
to Landlord prior to the commencement of any installation or other work in the
Project; and

 

(c)       Both Tenant and its Telecom Provider(s) will comply with the
Telecommunications Rules attached hereto as Exhibit “I”, together with any other
of Landlord’s requirements regarding use of the existing Project conduits and
pipes or use of contractors.

 

26.3   Installation and Use of Other Communications Technologies. Tenant will
not utilize any Telecom Equipment (other than usual and customary cellular
telephones and wire-based telephone and internet technology or similar
telephones), including Wi-Fi and WiMax systems, antennae and satellite dishes,
within the Premises and/or within or on the Project without Landlord’s prior
written consent, which consent shall not be unreasonably withheld, conditioned
or delayed. If after approval by Landlord and installation by Tenant, Landlord
reasonably determines that some or all of the wireless access points will
materially interfere with other Telecom Equipment or Telecom Services at the
Project, Landlord shall give Tenant notice thereof and Tenant shall take such
actions as are reasonably necessary to remedy such interference at Tenant’s sole
cost and expense. If Tenant fails to remedy such interference within five
(5) days after receipt of notice from Landlord, Landlord shall have the right
(but not the obligation) to remedy such interference and Tenant shall reimburse
Landlord for all costs incurred by Landlord in doing so upon receipt of written
demand.

 

26.4   No Obligation to Reserve Space. Until Tenant’s Telecom Provider or
Tenant, as the case may be, executes the appropriate written agreement with
Landlord, Landlord will have no obligation to reserve space for Tenant for
Telecom Equipment anywhere in the Project.

 

26.5   Plans. Tenant or Tenant’s Telecom Provider will provide Landlord with
plans and specifications of the installation, modification or removal of the
applicable Telecom Equipment, and Landlord will have approved such plans and
specifications, before any installation, modification or removal of such Telecom
Equipment commences. Within thirty (30) days after installation, modification or
removal of any Telecom Equipment, Tenant will, at its expense, prepare or have
prepared and delivered to Landlord reproducible as-built plans and drawings (in
form and detail reasonably satisfactory to Landlord) of the location of all
Telecom Equipment serving the Premises and located in the Project. Upon request
by Landlord, from time to time, Tenant will promptly deliver copies of the
latest as-built plans and drawings to Landlord (with such copies at Landlord’s
expense if Tenant has otherwise complied with this Section 26.5).

 

26.6   Limitation of Responsibility. Tenant acknowledges and agrees that all
Telecom Equipment will be obtained, installed, maintained, repaired, replaced
and removed at the sole expense of Tenant. Unless Landlord otherwise requests or
consents in writing, all of Tenant’s Telecom Equipment (other than any
Connections) will be and remain solely in Tenant’s Premises, in accordance with
the Telecommunications Rules attached hereto on Exhibit “I”, together with any
other applicable Rules and Regulations adopted by Landlord from time to time.
Landlord will have no responsibility for the operation, maintenance, repair or
replacement of Tenant’s Telecom Equipment, including, without limitation,
Tenant’s Connections. Tenant agrees that, to the extent any Telecom Services are
interrupted, curtailed or discontinued, Landlord will have no obligation or
liability with respect thereto, and it will be the sole

 

-51-

--------------------------------------------------------------------------------

 

obligation of Tenant at its expense to obtain substitute Telecom Services. No
approval by Landlord under this Section 26 will be deemed any kind of warranty
or representation by Landlord, including, without limitation, any warranty or
representation as to the suitability, competence or financial strength of any
Telecom Provider or the quality or fitness for any particular purpose of any
Telecom Equipment or Telecom Services. Landlord does not make, and expressly
disclaims, any representation, warranty or endorsement regarding or relating to
any Telecom Provider, Telecom Services or Telecom Equipment.

 

26.7   Necessary Service Interruptions. Landlord will have the right to
interrupt Tenant’s Telecom Services or disable Tenant’s Telecom Equipment in the
event of emergency or as necessary in connection with repairs to any portion of
the Project or installation of Telecom Equipment for other tenants or occupants
of the Project. Landlord will provide Tenant with reasonable prior notice of any
such interruption or disabling, except in the event of an emergency, in which
case Landlord will provide Tenant as much advance notice as reasonably possible.
Landlord will exercise commercially reasonable efforts to perform any scheduled
interruptions during non-business hours.

 

26.8   Interference. In the event that Telecom Equipment, including, without
limitation, wiring, cabling or satellite and antenna equipment of any type
installed by or at the request of Tenant within the Premises, on the roof of the
Building or elsewhere within or on the Project causes interference to equipment
(including Telecom Equipment) used by another party, Tenant will be responsible
for, and indemnify and defend Landlord against, all liability related to such
interference. Tenant will use reasonable efforts, and will cooperate with
Landlord and other parties, to promptly eliminate such interference. In the
event that Tenant is unable to eliminate such interference, Tenant will
substitute alternative equipment. If such interference persists after such
alternative equipment is installed, Tenant will discontinue the use of its
Telecom Equipment as necessary to discontinue such interference, and, at
Landlord’s discretion, remove such Telecom Equipment according to specifications
required by Landlord.

 

26.9   Removal of Telecom Equipment, Wiring and Other Facilities. Prior to the
expiration or earlier termination of the Term, Tenant will remove any and all
Telecom Equipment installed in the Premises or elsewhere in the Project by or on
behalf of Tenant, including all Connections once the Telecom Equipment is no
longer in use, at Tenant’s sole cost or, if Landlord so elects, Landlord may
perform such removal at Tenant’s sole cost, with the cost thereof to be paid to
Landlord as Additional Rent. Such costs may also include, if Tenant has not
complied with Section 26.5, location of such Telecom Equipment and/or
preparation of as-built plans or drawings of the Telecom Equipment serving the
Premises and located in the Project. Landlord will have the right, however, upon
written notice to Tenant, given prior to the expiration or earlier termination
of the Term, to require Tenant to abandon and leave in place, without additional
payment to Tenant or credit against Rent, any and all Connections or selected
components thereof, whether located in the Premises or elsewhere in the Project.
The terms and conditions of this Section 26.9 will survive expiration or earlier
termination of the Lease.

 

26.10 No Third Party Beneficiary. Notwithstanding any provision of the preceding
paragraphs to the contrary, the provisions of this Lease, including this
Section 26, may be enforced solely by Tenant and Landlord, are not for the
benefit of any other party (including any

 

-52-

--------------------------------------------------------------------------------


 

subtenant), and specifically, but without limitation, no Telecom Provider will
be deemed a third party beneficiary of this Lease or this Section 26.

 

27.      MISCELLANEOUS.

 

27.1   Binding Effect. Each of the provisions of this Lease will extend to, bind
or inure to the benefit of, as the case may be, Landlord and Tenant and their
respective heirs, successors and assigns, provided that this clause will not
permit any transfer by Tenant contrary to the provisions of Section 13.

 

27.2   Complete Agreement; Modification. All of the representations and
obligations of the parties are contained in this Lease and no modification,
waiver or amendment of this Lease or of any of its conditions or provisions will
be binding upon a party unless it is in writing signed by such party.

 

27.3   Notices. Unless specifically permitted otherwise by the terms of this
Lease, all notices required or permitted under this Lease must be in writing and
will only be deemed properly given and received (a) if delivered in person to a
party who acknowledges receipt in writing; or (b) if deposited with a private
courier or overnight delivery service, if such courier or service confirms
delivery; or (c) if deposited in the United States mails, certified or
registered mail with return receipt requested and postage prepaid. All such
notices (i) must be transmitted by one of the methods described above to the
party to receive the notice at, in the case of notices to Landlord, both
Landlord’s Manager’s Address and Landlord’s General Address, and in the case of
notices to Tenant, the applicable Tenant’s Notice Address, or, in either case,
at such other address(es) as either party may notify the other of according to
this Section 27.3, and (ii) shall be deemed delivered on the date of actual or
constructive receipt by the intended recipient, or on the date such receipt is
refused. Any notice to be given by Landlord under this Lease will be effective
if given by Landlord or its agents or attorneys.

 

27.4   Delivery for Examination. Submission of the form of the Lease for
examination will not bind Landlord in any manner, and no obligations will arise
under this Lease until it is signed by both Landlord and Tenant and delivery is
made to each.

 

27.5   No Air Rights. This Lease does not grant any easements or rights for
light, air or view. Any diminution or blockage of light, air or view by any
structure or condition now or later erected will not affect this Lease or impose
any liability on Landlord.

 

27.6   Enforcement Expenses. Each party agrees to pay, upon demand, all of the
other party’s costs, charges and expenses, including the fees and out-of-pocket
expenses of counsel, agents and others retained incurred in successfully
enforcing the other party’s obligations under this Lease and any other disputes
arising out of this Lease (with successful enforcement being determined by the
presiding judge or tribunal). In addition, Landlord will be entitled to recover
from Tenant those costs, charges and expenses related to preparation, delivery
and/or service of demand letters, notices of default, notices pursuant to
applicable forcible entry and detainer statutes and other similar correspondence
and notices, even if litigation is not commenced or pursued to final judgment
after such letters and/or notices are delivered and/or served.

 

-53-

--------------------------------------------------------------------------------


 

27.7   Intentionally Omitted.

 

27.8   Project Name. Tenant will not, without Landlord’s consent, use Landlord’s
or the Project’s name, or any facsimile or reproduction of the Project (or any
portion thereof), for any purpose; except that Tenant may use the Project’s name
in the address of the business to be conducted by Tenant in the Premises.
Landlord reserves the right, upon reasonable prior notice to Tenant, to change
the name or address of the Building and/or the Project.

 

27.9   Recording; Confidentiality. Tenant will not record this Lease, or a short
form memorandum, without Landlord’s written consent and any such recording
without Landlord’s written consent will be a Default. Tenant agrees to keep the
Lease terms, provisions and conditions confidential and will not disclose them
to any other person without Landlord’s prior written consent. However, Tenant
may disclose Lease terms, provisions and conditions to Tenant’s accountants,
attorneys, managing employees and others in privity with Tenant, as reasonably
necessary for Tenant’s business purposes, without such prior consent, provided
that, upon such disclosure, Tenant’s accountants, attorneys, managing employees
and others in privity will be bound by the terms of this Section 27.9.

 

27.10 Captions. The captions of sections are for convenience only and will not
be deemed to limit, construe, affect or alter the meaning of such sections.

 

27.11 Invoices. All bills or invoices to be given by Landlord to Tenant will be
sent to Tenant’s Invoice Address. Tenant may change Tenant’s Invoice Address by
notice to Landlord given according Section 27.3. If Tenant fails to give
Landlord specific written notice of its objections within sixty (60) days after
receipt of any bill or invoice from Landlord, such bill or invoice will be
deemed true and correct and Tenant may not later question the validity of such
bill or invoice or the underlying information or computations used to determine
the amount stated.

 

27.12 Severability. If any provision of this Lease is declared void or
unenforceable by a final judicial or administrative order, this Lease will
continue in full force and effect, except that the void or unenforceable
provision will be deemed deleted and replaced with a provision as similar in
terms to such void or unenforceable provision as may be possible and be valid
and enforceable.

 

27.13 Jury Trial. LANDLORD AND TENANT WAIVE TRIAL BY JURY IN ANY ACTION,
PROCEEDING OR COUNTERCLAIM BROUGHT BY LANDLORD OR TENANT AGAINST THE OTHER WITH
RESPECT TO ANY MATTER ARISING OUT OF OR IN CONNECTION WITH THIS LEASE, TENANT’S
USE AND OCCUPANCY OF THE PREMISES, OR THE RELATIONSHIP OF LANDLORD AND TENANT.
NOTWITHSTANDING THE FOREGOING TO THE CONTRARY, IF THE JURY TRIAL WAIVER
CONTAINED HEREIN SHALL BE HELD OR DEEMED TO BE UNENFORCEABLE, EACH PARTY HERETO
HEREBY EXPRESSLY AGREES TO SUBMIT TO JUDICIAL REFERENCE PURSUANT TO CALIFORNIA
CODE OF CIVIL PROCEDURE SECTIONS 638 THROUGH 645.1 ANY CLAIM, DEMAND, ACTION OR
CAUSE OF ACTION ARISING HEREUNDER FOR WHICH A JURY TRIAL WOULD OTHERWISE BE
APPLICABLE OR AVAILABLE. PURSUANT TO SUCH JUDICIAL

 

-54-

--------------------------------------------------------------------------------


 

REFERENCE, THE PARTIES AGREE TO THE APPOINTMENT OF A SINGLE REFEREE AND SHALL
USE THEIR BEST EFFORTS TO AGREE ON THE SELECTION OF A REFEREE. IF THE PARTIES
ARE UNABLE TO AGREE ON A SINGLE A REFEREE, A REFEREE SHALL BE APPOINTED BY THE
COURT UNDER CALIFORNIA CODE OF CIVIL PROCEDURE SECTIONS 638 AND 640 TO HEAR ANY
DISPUTES HEREUNDER IN LIEU OF ANY SUCH JURY TRIAL. EACH PARTY ACKNOWLEDGES AND
AGREES THAT THE APPOINTED REFEREE SHALL HAVE THE POWER TO DECIDE ALL ISSUES IN
THE APPLICABLE ACTION OR PROCEEDING, WHETHER OF FACT OR LAW, AND SHALL REPORT A
STATEMENT OF DECISION THEREON; PROVIDED, HOWEVER, THAT ANY MATTERS WHICH WOULD
NOT OTHERWISE BE THE SUBJECT OF A JURY TRIAL WILL BE UNAFFECTED BY THIS WAIVER
AND THE AGREEMENTS CONTAINED HEREIN. THE PARTIES HERETO HEREBY AGREE THAT THE
PROVISIONS CONTAINED HEREIN HAVE BEEN FAIRLY NEGOTIATED ON AN ARMS-LENGTH BASIS,
WITH BOTH SIDES AGREEING TO THE SAME KNOWINGLY AND BEING AFFORDED THE
OPPORTUNITY TO HAVE THEIR RESPECTIVE LEGAL COUNSEL CONSENT TO THE MATTERS
CONTAINED HEREIN. ANY PARTY TO THIS LEASE MAY FILE AN ORIGINAL COUNTERPART OR A
COPY OF THIS SECTION WITH ANY COURT AS WRITTEN EVIDENCE OF THE CONSENT OF THE
PARTIES HERETO TO THE WAIVER OF THEIR RIGHT TO TRIAL BY JURY AND THE AGREEMENTS
CONTAINED HEREIN REGARDING THE APPLICATION OF JUDICIAL REFERENCE IN THE EVENT OF
THE INVALIDITY OF SUCH JURY TRIAL WAIVER. THE PROVISIONS OF THIS SECTION SHALL
SURVIVE THE EXPIRATION OR EARLIER TERMINATION OF THIS LEASE. IN THE EVENT OF ANY
SUCH COMMENCEMENT OF LITIGATION, THE PREVAILING PARTY SHALL BE ENTITLED TO
RECOVER FROM THE OTHER PARTY SUCH COSTS AND REASONABLE ATTORNEYS’ FEES AS
MAY HAVE BEEN INCURRED, INCLUDING ANY AND ALL COSTS INCURRED IN ENFORCING,
PERFECTING AND EXECUTING SUCH JUDGMENT.

 

27.14 Authority to Bind. The individuals signing this Lease on behalf of
Landlord and Tenant represent and warrant that they are empowered and duly
authorized to bind Landlord or Tenant, as the case may be, to this Lease
according to its terms.

 

27.15 Only Landlord/Tenant Relationship. Landlord and Tenant agree that neither
any provision of this Lease nor any act of the parties will be deemed to create
any relationship between Landlord and Tenant other than the relationship of
landlord and tenant.

 

27.16 Covenants Independent. The parties intend that this Lease be construed as
if the covenants between Landlord and Tenant are independent and not dependent
and that the Rent will be payable without offset, reduction or abatement for any
cause except as otherwise specifically provided in this Lease.

 

27.17 Governing Law. This Lease will be governed by and construed according to
the laws of the State of California.

 

-55-

--------------------------------------------------------------------------------


 

27.18 Joint and Several Liability. If two or more parties execute this Lease as
Tenant, the liability of each such party to pay all Rent and other amounts due
hereunder and to perform all the other covenants of this Lease will be joint and
several.

 

27.19 Counterparts. This Lease may be executed in counterparts, each of which
will constitute an original, but all of which, when taken together, will
constitute but one agreement.

 

27.20 Signing Authority. If Tenant is a corporation, partnership or limited
liability company, each individual executing this Lease on behalf of said entity
represents and warrants that he or she is duly authorized to execute and deliver
this Lease on behalf of said entity in accordance with: (a) if Tenant is a
corporation, a duly adopted resolution of the Board of Directors of said
corporation or in accordance with the by-laws of said corporation, (b) if Tenant
is a partnership, the terms of the partnership agreement, and (c) if Tenant is a
limited liability company, the terms of its operating or limited liability
company agreement, and that this Lease is binding upon said entity in accordance
with its terms. Concurrently with Tenant’s execution of this Lease, Tenant will
provide to Landlord a copy of: (i) if Tenant is a corporation, such resolution
of the board of directors of Tenant authorizing the execution of this Lease on
behalf of such corporation, which copy of resolution will be duly certified by
the secretary or an assistant secretary of the corporation to be a true copy of
a resolution duly adopted by the board of directors of said corporation and will
be in a form reasonably acceptable to Landlord, (ii) if Tenant is a partnership,
a copy of the provisions of the partnership agreement granting the requisite
authority to each individual executing this Lease on behalf of said partnership,
and (iii) if Tenant is a limited liability company, a copy of the provisions of
its operating or limited liability company agreement granting the requisite
authority to each individual executing this Lease on behalf of said limited
liability company. In the event Tenant fails to comply with the requirements set
forth in this Section 27.20, then each individual executing this Lease will be
personally liable for all of Tenant’s obligations under this Lease.

 

28.      OPTION TO EXTEND

 

28.1   Extension Notice. Tenant shall have the right to extend the Term for two
(2) additional periods of five (5) years each (each, an “Option to Extend”, and
each 5-year period, an “Option Term”) by delivering written notice thereof (an
“Extension Notice”) to Landlord no earlier than twelve (12) months nor later
than nine (9) months prior to the expiration of the initial Term, or first
Option Term, as applicable. Tenant’s exercise of an Option to Extend and
delivery of an Extension Notice shall be conditioned upon Tenant not being in
Default (after expiration of any applicable notice and cure periods) of any
terms of the Lease as of both the date on which Tenant delivers such Extension
Notice to Landlord and the first day of the Option Term. All terms and
conditions of this Lease shall apply during the Option Term, provided that the
monthly Base Rent shall be adjusted to one hundred percent (100%) of the
then-current Fair Market Rental Rate for like space as determined below. As used
herein, “Fair Market Rental Rate” means the monthly amount per rentable square
foot, projected for the first day of the Option Term and for each anniversary of
the first day of the Option Term thereafter occurring during the Option Term,
that has been accepted by landlords of comparable Class A office buildings
located in the Westlake Village/Thousand Oaks/Agoura Hills, California market
area, at arm’s length for renewal space only for improved space as a renewal
Tenant, taking into account tenant

 

-56-

--------------------------------------------------------------------------------


 

improvement allowances, free rent, leasing commissions, market concessions, who
is paying taxes, insurance and utilities, and rental rates.

 

28.2   Fair Market Determination. Within thirty (30) days after receipt of the
Extension Notice, Landlord shall provide Tenant with a statement as to
Landlord’s determination of the Fair Market Rental Rate for the Option Term.
Unless Tenant objects to such rate within fifteen (15) days after Landlord gives
Tenant notice of the same, such Fair Market Rental Rate (with Tenant paying 100%
thereof as monthly Base Rent) shall be applicable for the Option Term. If Tenant
gives Landlord written objection to Landlord’s determination of the Fair Market
Rental Rate for the Premises within such 15-day period (the “FMV Notice”), then
Landlord and Tenant shall use good faith commercially reasonable efforts to
agree upon the determination of the Fair Market Rental Rate for the Option Term.
If Landlord and Tenant are unable to agree on the Fair Market Rental Rate within
fifteen (15) business days after Landlord’s receipt of the FMV Notice, the Fair
Market Rental Rate shall be determined by an appraiser mutually selected by both
Landlord and Tenant. In the event that Landlord and Tenant cannot mutually agree
upon one appraiser within ten (10) business days thereafter, there shall be
three appraisers appointed as follows: (a) each party shall appoint an appraiser
and give notice of the appointment to the other party set forth below
(respectively, “Landlord’s Appraiser” and “Tenant’s Appraiser”), (b) the
Landlord’s Appraiser and Tenant’s Appraiser shall jointly choose a third
appraiser (“Third Appraiser”) within ten (10) days after appointment of both
Landlord’s Appraiser and Tenant’s Appraiser, and (iii) the two appraisals which
are closest in value shall then be averaged and the average of the two
appraisals shall be the Fair Market Rental Rate for the Premises (with Tenant
paying 100% thereof as Monthly Basic Rent) during the Option Term, and the other
appraisal shall not be utilized in such determination. All of the appraisers
selected shall be individuals with at least ten (10) years commercial appraisal
experience in the Westlake Village/Thousand Oaks/Agoura Hills, California market
area, shall be members of the Appraisal Institute (M.A.I.), and in the case of
the Third Appraiser, shall not have acted in any capacity for either Landlord or
Tenant within five (5) years of his or her selection. Each appraiser shall
deliver their determinations of the Fair Market Rental Rate within ten
(10) business days after selection of the Third Appraiser. The cost of the
Landlord’s Appraiser shall be borne by Landlord, the cost of the Tenant’s
Appraiser shall be borne by Tenant, and the cost of the Third Appraiser shall be
shared equally. All other terms and conditions of the initial lease shall remain
the same for the extended term of the Lease.

 

28.3   Base Year. Notwithstanding the Fair Market Rental Rate, the Base Year
under this Lease during the Option Term shall be adjusted to be the calendar
year in which the first day of the Option Term falls.

 

28.4   Option Personal. The Options to Extend set forth in Section 28.1 as to
the Premises are personal to Tenant. In the event of any assignment or sublease
of all or any part of Tenant’s interest in this Lease before the permitted
exercise of the Option to Extend, the Option to Extend shall not be transferred
to any such transferee but shall instead automatically be void.

 

29.      RIGHT OF FIRST OFFER. As long as Tenant is not in default under this
Lease, if Landlord decides to lease to the general public any available space
located on the first (1st) floor of the Building (“Offer Space”), Landlord
shall, subject to Landlord’s obligation to first offer the Offer Space to any
tenants with preferential rights to the Offer Space, give written notice to

 

-57-

--------------------------------------------------------------------------------


 

Tenant of the material terms and conditions upon which Landlord is willing to
offer to lease the Offer Space to the general public (“Landlord’s Notice”).
Tenant shall have ten (10) days after Landlord’s Notice is given within which to
give written unconditional notice to Landlord that Tenant agrees to lease all
(and not less than all) of the Offer Space on all the terms and conditions set
forth in Landlord’s Notice (“Tenant’s Notice”). If Tenant delivers Tenant’s
Notice to Landlord within the above ten-day period, the Offer Space shall become
part of the Premises as of the date on which Tenant shall first have the right
to occupy all or any part of that Offer Space under the terms of Landlord’s
Notice. Notwithstanding the foregoing, if a Landlord’s Notice is given to Tenant
with regard to Offer Space that is available for lease and occupancy during the
first twenty-four (24) months of the initial Term and in response to the same,
Tenant delivers a Tenant’s Notice within the above 10-day period, (i) such Offer
Space shall be leased by Tenant at the same Base Rent rate payable by Tenant
under this Lease as of the date on which Tenant shall first have the right to
occupy all or any portion of the Offer Space under the terms of Landlord’s
Notice, provided that Tenant shall be entitled to a prorated portion of free
rent equal to the number of months of free rent granted to Tenant under this
Lease for the initial Term, prorated over the remaining months of the initial
Term, (ii) Landlord shall improve the Offer Space on a “build-to-suit” basis
using Building standard materials pursuant to mutually approved construction
drawings, provided that the maximum amount to be contributed by Landlord towards
the cost of such improvements shall not exceed an amount equal to a prorated
portion of the Leasehold Improvement Allowance (defined in Exhibit “D”) prorated
over the remaining months of the initial Term, and provided further that Tenant
shall be obligated to pay for any costs in excess of such prorated amount, and
(iii) the Offer Space shall be otherwise leased by Tenant on the terms and
conditions set forth in Landlord’s Notice. If Tenant fails to deliver Tenant’s
Notice to Landlord within the above ten-day period, Tenant’s right to the Offer
Space shall automatically terminate and Landlord shall have the right to lease
the Offer Space to any third party (subject, however, to the provisions set
forth in Section 29.1, below).

 

29.1   Exercise. Any Tenant’s Notice which contains additional material terms or
conditions or which materially differ from or otherwise propose to materially
modify the terms set forth in Landlord’s Notice shall be deemed a counteroffer
by Tenant and shall not be deemed to be an unconditional acceptance of
Landlord’s Notice as provided above, in which case, Landlord shall have the
right, in Landlord’s sole, subjective discretion, to either accept or reject
such counteroffer. If Landlord rejects such counteroffer, or if Tenant fails to
deliver Tenant’s Notice to Landlord within the above five-day period, Landlord
shall have no further obligation to lease such Offer Space to Tenant and
Landlord shall have the right to lease the Offer Space to any third party on the
terms and conditions set forth in Landlord’s Notice or on any other terms and
conditions that Landlord thereafter negotiates.

 

29.2   Lease Amendment. If Tenant duly exercises the right to the Offer Space as
provided above, then Tenant shall enter into an amendment to the Lease
(i) incorporating the Offer Space into the Lease on the terms and conditions
contained in Landlord’s Notice and (ii) adjusting Tenant’s Proportionate Share
and rent accordingly. All other terms and conditions of the Lease (except as
specified in the immediately preceding sentence) shall remain the same and in
full effect. If Tenant fails to duly execute and return the Lease amendment to
Landlord within fifteen (15) days after it is delivered to Tenant for signature,
this right to the Offer Space and Tenant’s acceptance of Landlord’s Notice may,
at Landlord’s sole option, be deemed void, in which case, Tenant’s exercise of
the Tenant’s right to the Offer Space shall be of no further

 

-58-

--------------------------------------------------------------------------------


 

effect, and Landlord shall thereafter be free to unconditionally lease the Offer
Space to one or more third parties as set forth above.

 

29.3   Limitations. This Right of Offer shall not apply to (a) leases or
transfers among entities or persons related to Landlord (including, but not
limited to, partners if Landlord is a partnership, and shareholders if Landlord
is a corporation), (b) any proposed sale or purchase of the Building, including,
without limitation, a proposed sale-and-leaseback of the Building, or (c) any
leases with any existing occupant of the Building then leasing or occupying such
Offer Space, regardless whether or not such lease is pursuant to any renewal or
extension rights of such occupant. The Right of Offer shall be subject to the
preferential rights of any other tenants in the Building (e.g., options to
extend, rights of first refusal/offer and expansion rights). The Right of Offer
shall be exercisable by Tenant on the express condition for Landlord’s benefit
that Tenant (i) has not been previously in default under this Lease beyond any
applicable notice and cure periods, and (ii) shall not be in default under the
Lease beyond any applicable notice and cure periods at the time of the exercise
of the Right of Offer or between such exercise and the execution of the
amendment described above incorporating the Offer Space into the Lease as part
of the Premises.

 

29.4   Right Personal. This Right of Offer is personal to Tenant. If Tenant
assigns, subleases or otherwise transfers any of Tenant’s interest in the Lease
or Premises before the permitted exercise of Tenant’s rights under this Right of
Offer, those rights shall not be transferred to any transferee but shall instead
automatically lapse, and Landlord’s obligations under this Right of Offer shall
automatically terminate. This Right of Offer shall automatically expire without
notice on the expiration of the original Term or sooner termination of the Lease
or upon any Transfer or sublease by Tenant of all or any part of the Premises.

 

-59-

--------------------------------------------------------------------------------


 

Landlord and Tenant agree to be bound by the terms and provisions of this Lease,
beginning as of the Effective Date.

 

 

TENANT:

THE RYLAND GROUP, INC.,
a Maryland corporation

 

 

 

 

 

By:

/s/ Robert J. Cunnion III

 

Name:

Robert J. Cunnion III

 

Its:

SVP

 

 

 

 

 

 

 

By:

/s/ Timothy J. Geckle

 

Name: 

Timothy J. Geckle

 

Its:

Secretary

 

 

 

 

 

 

 

[Signatories for Tenant shall be (1) any one of the Chairman of the Board, the
President or any Vice-President of Tenant and (2) any one of the Secretary, any
Assistant Secretary, the Chief Financial Officer or any Assistant Treasurer of
Tenant.]

 

 

 

LANDLORD:

WESTLAKE PLAZA CENTER EAST, LLC,
a Colorado limited liability company

 

 

 

 

 

 

By:

Steadfast Business Development, LLC,
a Delaware limited liability company,
Its: Authorized Agent

 

 

 

 

 

 

 

 

By:

Beacon Bay Holdings, LLC,
a Delaware limited liability company,

 

 

 

 

Its: Manager

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

By:

/s/ Dinesh Davar

 

 

 

 

 

Dinesh Davar, Manager

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Date:

 

 

-60-

--------------------------------------------------------------------------------

 

EXHIBIT “A”

 

WESTLAKE PARK PLACE
SITE PLAN OF PROJECT

 

[g216413ke15i001.jpg]

 

EXHIBIT “A”

Page 1 of 1

--------------------------------------------------------------------------------


 

EXHIBIT “B”

 

WESTLAKE PARK PLACE
PLAN DELINEATING THE PREMISES

 

[g216413ke15i002.jpg]

 

EXHIBIT “B”

Page 1 of 1

--------------------------------------------------------------------------------


 

EXHIBIT “C”

 

WESTLAKE PARK PLACE
RENTABLE SQUARE FEET AND USABLE SQUARE FEET

 

1.        The term “Rentable Square Feet” as used in the Lease shall be deemed
to include with respect to the Premises: (a) the total rentable area of the
Premises determined by Landlord’s architect based on Landlord’s modified
ANSI/BOMA Z65.1 -1996 standard for measuring office space as interpreted
Landlord’s architect, including (i) for single tenancy floors, all the area
covered by the elevator lobbies, corridors, restrooms, elevator rooms,
mechanical rooms, electrical rooms, telephone closets and janitorial closets on
such floors, or (ii) for multiple tenancy floors, a pro-rata portion of all of
the area covered by the elevator lobbies, corridors, restrooms, elevator rooms,
mechanical rooms, electrical rooms, telephone closets and janitorial closets on
such floor; plus (b) a pro rata portion of (i) the interior lobby area on the
ground floor of the Building, and (ii) the area of the emergency equipment, fire
pump equipment, electrical switching gear, elevator rooms, mechanical rooms,
electrical rooms, janitorial closets, telephone equipment and mail delivery
facilities serving the Building which are not located on any tenant floor but
which are located within the Building occupied by Tenant. The term “Rentable
Square Feet” with respect to the Building shall mean the total rentable area for
all floors in the Building computed in accordance with the provisions of
Subparagraph 1 (a) above, including the entire lobby and other areas described
in Subparagraph 1(b) above. The term “Rentable Square Feet” with respect to the
Project shall mean the total rentable area for all floors in the Building and
the other buildings in the Project, computed in accordance with the provisions
of Subparagraph 1(a) above, including the entire interior lobby and other areas
within such buildings as described in Subparagraph 1 (b) above.

 

2.        The term “Usable Square Feet” as used in this Lease with respect to
the Premises shall be deemed to include the total usable area of the Premises as
determined by Landlord’s architect.

 

3.        For purposes of establishing the initial Tenant’s Proportionate Share,
Landlord’s Contribution to Operating Expenses, Base Rent, the amounts of the
Allowance, and the number of parking spaces allocated to Tenant as provided in
Section 1.1 of the Lease, as well as the amount of the Allowance as provided in
Exhibit “D” to the Lease, the number of Usable Square Feet and Rentable Square
Feet of the Premises have been determined to be as set forth in Section 1.1
(f) of the Lease, and the number of Rentable Square Feet of the Building shall
be determined as set forth below. Landlord’s architect shall determine the
actual number of Usable and Rentable Square Feet of the Premises, and the
Building, based upon the criteria set forth in Paragraphs 1 and 2 above, and
shall provide written confirmation of such numbers to Tenant within thirty (30)
days after delivery of final Working Drawings ready for submission to the
City/County Building Department. Notwithstanding anything to the contrary
herein, Tenant shall have the right to object to Landlord’s architect’s numbers
within thirty (30) days after receipt of written confirmation of such numbers
upon a showing that Tenant’s architect’s numbers differ from Landlord’s
architect’s numbers. In such event, if Landlord and Tenant are unable to reach
agreement, each of their architects shall appoint a third architect, whose
decision shall be binding.

 

EXHIBIT “C”

Page 1 of 1

--------------------------------------------------------------------------------


 

EXHIBIT “D”

 

WESTLAKE PARK PLACE
WORK LETTER

 

In connection with the lease to which this Work Letter Agreement is attached
(the “Lease”), and in consideration of the mutual covenants hereinafter
contained, Landlord and Tenant agree as follows:

 

1.         IMPROVEMENTS.

 

1.1.      Delivery of Premises. Landlord shall deliver possession of the
Premises to Tenant with the Base Building improvements substantially complete
within one (1) business day following the full execution and delivery of the
Lease by Landlord and Tenant (the “Possession Delivery Date”). A description of
the Base Building improvements is attached hereto as Schedule 1. Except for the
Base Building Improvements and subject to Landlord’s completion of any
outstanding elements, if any, of the Base Building Improvements, Tenant shall
accept the Premises and the condition of the Building from Landlord, in their
existing “AS-IS” condition as of the date possession of the Premises is
delivered by Landlord to Tenant, without any obligation on Landlord’s part to
pay or provide for any improvements, refurbishment or demolition work for the
Premises or the Building, subject to Landlord’s contribution of the Leasehold
Improvement Allowance (as defined below). Tenant shall be solely responsible, at
its sole cost and expense as part of the Leasehold Improvements (defined below),
subject to Landlord’s contribution of the Leasehold Improvement Allowance, for
all modifications required to be made to the existing HVAC systems (including
connection to distribution from the Building’s HVAC systems) and electrical
systems. Other than with respect to the Base Building Improvements, Tenant shall
be solely responsible for bringing the Premises into compliance with the
requirements of the ADA.

 

1.2.      Leasehold Improvements. The tenant improvements (“Leasehold
Improvements”) for the Premises, which shall be constructed by Tenant at
Tenant’s sole cost and expense (except as provided in Paragraph 3.2 below with
respect to the Leasehold Improvement Allowance), shall include all improvements
and fixtures to be constructed in and for the Premises and which are permanently
affixed to the Premises pursuant to the approved Construction Documents (as
defined below) and which shall be constructed using the Building Standard
Materials set forth in Schedule 2 attached hereto or other materials of equal or
better quality, all of which shall be set forth in the Construction Documents to
be approved by Landlord as provided below, including without limitation, all
carpet, wall coverings, millwork, doors, counters and partitions; all demising
walls; built-in secretarial desks, work stations, and credenzas; conference room
tables; all corridors in the Premises; all lunchrooms, kitchens, computer rooms,
utility rooms and other special rooms; Tenant’s entry door signs; all components
and requirements to connect or modify the Building’s HVAC, electrical,
telephone, plumbing, life safety and sprinkler systems to service the Premises
and prepare the Premises for occupancy (such as, but not limited to, conduits
for lighting changes required to the Premises); and all other tenant
improvements for the Premises. Except to the extent set forth in the immediately
preceding sentence and in Paragraph 3.1 below, the Leasehold Improvements shall
not include and the Leasehold Improvement

 

EXHIBIT “D”

Page 1 of 11

--------------------------------------------------------------------------------


 

Allowance shall not be used for items such as Tenant’s furniture, furnishings,
equipment, computer systems, work stations, telephones, and/or other personal
property which are Tenant’s personal property or which would normally be
considered to be personal property items belonging to a tenant, whether or not
affixed to the Premises. Tenant may install non-Leasehold Improvement items
during the same time period as the construction of the Leasehold Improvements.

 

2.         PLANS AND SPECIFICATIONS.

 

2.1.      Space Plan and Construction Documents. “Construction Documents” means
those certain plans and specifications to be prepared by Tenant’s Consultants
(defined below), and approved by Landlord in its reasonable discretion. The
Construction Documents shall contemplate the use of the Building Standard
Materials and shall be based on and be in substantial conformance with that
certain Space Plan dated [TO BE DETERMINED], prepared by [TO BE DETERMINED] and
attached hereto as Schedule 3. Landlord shall approve or disapprove the
Construction Documents submitted to Landlord for approval within ten (10) days
after receipt of the Construction Documents by Landlord. If Landlord requests
any changes to the Construction Documents, Tenant shall make such changes and
shall, within five (5) days of its receipt of the Landlord’s requested changes
(if any) submit the revised Construction Documents to Landlord. Landlord shall
have five (5) days after receipt of the revised Construction Documents in which
to review same and to give Tenant written notice of its approval of the revised
Construction Documents or its requested changes thereto. This process shall
continue until such time as Landlord approves the Construction Documents in
accordance with the procedure set forth above for revision and approval. Tenant
and Landlord shall at all times in their respective preparation and review of
the Drawings and any revisions thereto act reasonably and in good faith. Tenant
covenants, represents and warrants that the Construction Documents and any
future modifications to the Construction Documents (a) are or shall be
consistent and compatible with the Building, and the Building’s equipment and
systems, (b) comply with all applicable codes and ordinances and regulations of
governmental agencies having jurisdiction, (c) comply with all of the Building’s
insurance regulations, and (d) are or shall be in a design/build format and in
such detail as may be reasonably required by Landlord and Landlord’s Consultants
(as defined below).

 

2.2.      Tenant’s Consultants. Tenant’s space planners, architects and
engineers (collectively, “Tenant’s Consultants”) shall perform the engineering
work for Tenant’s plumbing, electrical (which may be performed by Tenant),
mechanical, heating, ventilation, air conditioning and structural requirements
(“Engineers”), all of which shall be selected by Tenant in its reasonable
discretion. Tenant’s Consultants shall cooperate with Landlord and Landlord’s
space planner, architects, engineers, construction supervisors, building
manager, building manager’s engineers, and other consultants (collectively,
“Landlord’s Consultants”) to assure that the Construction Documents are
compatible with the plans and specifications for the Building.

 

2.3.      Changes to Plans. Tenant shall not be permitted to change the
Construction Documents after Landlord’s approval thereof without first obtaining
Landlord’s consent, which consent shall not be unreasonably withheld. Landlord
shall notify Tenant of its approval or disapproval (with

 

EXHIBIT “D”

Page 2 of 11

--------------------------------------------------------------------------------


 

reasons therefor) within three (3) business days after Tenant’s submittal of the
changes. Any such changes and delays in construction of the Leasehold
Improvements caused by such changes shall constitute a Tenant Delay (as defined
in Paragraph 7 below), shall be the sole responsibility of Tenant, and shall not
delay or extend the Commencement Date (as described in Paragraph 7 below).

 

2.4.      Landlord’s Review. Landlord’s review and approval of the Construction
Documents as set forth in this Paragraph 2 shall be for its sole purpose and
shall not imply Landlord’s review of the same, or obligate Landlord to review
the same, for quality, design, compliance with building codes or applicable laws
or other like matters. Accordingly, notwithstanding that the Construction
Documents are reviewed by Landlord or Landlord’s Consultants, and
notwithstanding any advice or assistance which may be rendered to Tenant by
Landlord or Landlord’s Consultants, Landlord shall have no liability whatsoever
in connection therewith and shall not be responsible for any omissions or errors
contained in the Construction Documents. Furthermore, Tenant and Tenant’s
architect shall verify, in the field, the dimensions and conditions as shown on
the relevant portions of the plans for the Building, and Tenant and Tenant’s
architect shall be solely responsible for the same, and Landlord shall have no
responsibility in connection therewith.

 

2.5.      Permits. Tenant shall be responsible for obtaining and maintaining any
necessary governmental permits, including applicable building permits and
approvals, relating to the Leasehold Improvements and Construction Drawings.
Tenant agrees that neither Landlord nor Landlord’s consultants shall be
responsible for obtaining any permits, temporary certificate of occupancy or
certificate of occupancy for the Premises and that tenant shall be solely
responsible for obtaining such permits and certificates; provided, however, that
Landlord shall cooperate (without any additional cost or expense to Landlord)
with Tenant in executing permit applications and performing other ministerial
acts reasonably necessary to enable Tenant to obtain any such permits or
certificates of occupancy.

 

3.         LEASEHOLD IMPROVEMENT COSTS/ALLOWANCE.

 

3.1.      Leasehold Improvement Costs. As used herein, the term “Leasehold
Improvement Costs” shall mean all of the costs to design, construct and install
the Leasehold Improvements, including without limitation, the costs of the
following:

 

3.1.1.   all design work required to improve the Premises, including without
limitation, space planning, architectural and engineering design and documents,
interior design and documents, graphics design and documents, and the fees of
Tenant’s Consultants and any special consultants which may be necessary;

 

3.1.2.   all permits, connection fees, plan checks, inspections and license fees
related to the construction and installation of Leasehold Improvements required
in and for the Premises; and

 

3.1.3.   all other costs related to the construction and installation of the
Leasehold Improvements, including, without limitation, the costs of:

 

EXHIBIT “D”

Page 3 of 11

--------------------------------------------------------------------------------


 

(a)       Construction, installation, modification, delivery and distribution to
the Premises of any built-in furniture, cabling, computer and telephone systems,
all HVAC, electrical, plumbing, life safety (other than strobe lights), and
sprinkler systems;

 

(b)      The cost of installing suite and directory signage in accordance with
Landlord’s criteria; and

 

(c)       The cost of labor, materials, supplies, contractor’s overhead, fees
and general conditions.

 

Leasehold Improvement Costs shall not include the costs of Tenant’s systems or
equipment which actually constitute or would normally constitute Tenant’s
personal property; such personal property-type items, together with Tenant’s
furniture, equipment and other personal property (collectively, “FF&E”), are not
and shall not be considered part of the Leasehold Improvements. The FF&E shall
be paid for by Tenant at its sole cost and expense and not out of the Leasehold
Improvement Allowance.

 

3.2.      Leasehold Improvement Allowance. Tenant shall be solely responsible
for payment on a timely, lien-free basis the entire Leasehold Improvement Costs;
provided, however, that Landlord shall contribute for the benefit of Tenant an
allowance of up to, but not exceeding, Sixty-Five and 00/100 Dollars ($65.00)
per Rentable Square Foot of the Premises (“Leasehold Improvement Allowance”) to
pay the Leasehold Improvement Costs. The Leasehold Improvement Allowance shall
be disbursed in the manner described in Paragraph 3.4, below, and shall be used
to assist Tenant in the payment of the Leasehold Improvement Costs.
Notwithstanding anything in the Lease to the contrary, Tenant shall not be
obligated to remove any Leasehold Improvements installed in the Premises
pursuant to this Work Letter Agreement upon expiration or earlier termination of
the Term.

 

3.3.      Excess Costs. Tenant shall be responsible for all Leasehold
Improvement Costs and Tenant shall pay all such costs directly to the contractor
or other party requesting payment as and when due, provided that nothing
contained in this sentence shall be construed to waive Tenant’s right to receive
the Leasehold Improvement Allowance.

 

3.4.      Disbursement of Leasehold Improvement Allowance. The Leasehold
Improvement Allowance shall be paid upon completion of the Leasehold
Improvements on the basis set forth below. Tenant or the Selected Contractor
shall submit to Landlord, from time-to-time during construction of the Leasehold
Improvements (but not more than once per month) and upon completion of the
Leasehold Improvements, a written request for disbursement of all or a portion
of the Leasehold Improvement Allowance (“Request”). The Request shall include a
copy of all bills and invoices specifically relating to the Leasehold
Improvements (“Bills and Invoices”) which Tenant has or is required to pay and a
certification from Tenant’s construction representative and the Selected
Contractor (as defined below) that the amount set forth in the Request has been
paid or is due and owing, together with a copy of appropriate (as determined by
Landlord in its reasonable discretion), conditional and final lien releases and
waivers, as applicable for a project in progress or a completed project, and if
a completed project, a

 

EXHIBIT “D”

Page 4 of 11

--------------------------------------------------------------------------------

 

certificate of occupancy or temporary certificate of occupancy, as-built plans,
all contractor and subcontractor warranties and guaranties and all other
information reasonably requested by Landlord, Upon Landlord’s (a) receipt of
such Bills and Invoices, lien releases and waivers and if a completed project, a
certificate of occupancy or temporary certificate of occupancy, as-built plans,
contractor and subcontractor warranties and guaranties and such other
information reasonably requested by Landlord, (b) Landlord’s reasonable
determination that no person or entity has, or will after payments which in the
aggregate do not exceed the remaining amount of the Leasehold Improvement
Allowance, have any right to file a mechanic’s, materialmen’s or design
professional’s lien against the Premises, (c) upon completion of the Leasehold
Improvements, determination that the Leasehold Improvements are Substantially
Complete, and (d) determination that no substandard work exists which adversely
affects the Building systems or the structural or exterior appearance of the
Building or any other tenant’s use of its leased premises in the Building,
Landlord shall issue a check equal to the sum of the Bills and Invoices but not
to exceed the remaining amount of the Leasehold Improvement Allowance. Landlord
shall have the option to issue all checks issued in connection with this Work
Letter Agreement as payable jointly to Tenant and the Selected Contractor and/or
subcontractors.

 

3.5.      Unused Portion of the Leasehold Improvement Allowance. If any portion
of the Leasehold Improvement Allowance remains unused after the Leasehold
Improvements are Substantially Complete, Tenant may apply the remainder of the
Leasehold Improvement Allowance towards the next installment(s) of monthly Base
Rent payable by Tenant under the Lease.

 

4.         CONSTRUCTION OF LEASEHOLD IMPROVEMENTS.

 

4.1.      Selected Contractor. Tenant shall competitively bid or otherwise
negotiate in good faith with a licensed contractor the construction of the
Leasehold Improvements. “Selected Contractor” means the contractor who submits
the lowest bid and which is otherwise reasonably acceptable to Tenant and
Landlord. Notwithstanding the foregoing, Tenant or the Selected Contractor shall
be required to subcontract any roofing work relating to the Leasehold
Improvements with a roofing contractor designated by Landlord, provided that
Tenant may competitively bid any mechanical work relating to the Leasehold
Improvements, provided further that (i) Landlord’s mechanical contractor (Air
Control) shall be included in the bid process for such mechanical work and
(ii) Tenant’s selected subcontractor for such mechanical work shall be subject
to the reasonable approval of Landlord. Tenant shall enter into a construction
contract with the Selected Contractor and Tenant shall be solely responsible for
the performance of the work of the Leasehold Improvements to be performed by the
Selected Contractor and all Tenant’s Agents (defined below) performing services
for the Tenant and/or the Selected Contractor in accordance with the provisions
of this Work Letter Agreement. Landlord shall have the right, upon request, to
review Tenant’s construction contract with the Selected Contractor and if
applicable, with any subcontractors. In addition, upon request by Landlord,
Tenant shall provide Tenant with a reasonably detailed line item breakdown of
the total cost of the Leasehold Improvements.

 

4.2.      Tenant’s Agents. All subcontractors, laborers, material suppliers used
by Tenant (such subcontractors, laborers, materialmen, and suppliers, and the
Selected Contractor are referred to

 

EXHIBIT “D”

Page 5 of 11

--------------------------------------------------------------------------------


 

collectively herein as “Tenant’s Agents”) may be selected by Tenant in its
commercially reasonable discretion.

 

4.3.      Landlord’s General Conditions for Tenant’s Agents and Leasehold
Improvement Work. Tenant’s and Tenant’s Agent’s construction of the Leasehold
Improvements shall comply with the following: (i) the Leasehold Improvements
shall be constructed in strict accordance with the approved Construction
Documents using Building Standard Materials or such other standards as set forth
in the approved Construction Documents; (ii) Tenant and Tenant’s Agents shall
not, in any way, unreasonably interfere with, obstruct, or delay, any other work
in the Building; (iii) Tenant’s Agents shall submit schedules of all work
relating to the Leasehold Improvements to Landlord and the Selected Contractor
and the Selected Contractor and Landlord shall, within three (3) business days
of receipt thereof, inform Tenant’s Agents of any reasonable changes which are
necessary thereto, and Tenant’s Agents shall adhere to such corrected schedule;
and (iv) Tenant shall abide by all reasonable rules made by Landlord’s Building
contractor or Landlord’s Building manager with respect to the use of freight,
loading dock and service elevators, storage of materials, coordination of work
with the contractors of other tenants, and any other matter in connection with
this Work Letter Agreement, including, without limitation, the construction of
the Leasehold Improvements; provided such rules shall not be discriminatorily
applied against Tenant nor unreasonably delay Tenant’s construction of the
Leasehold Improvements.

 

4.4.      Requirements of Tenant’s Agents. Each of Tenant’s Agents shall
guarantee to Tenant and for the benefit of Landlord that the portion of the
Leasehold Improvements for which it is responsible shall be free from any
defects in workmanship and materials for a period of not less than one (1) year
from the date of Substantial Completion thereof Each of Tenant’s Agents shall be
responsible for the replacement or repair, without additional charge, of all
work done or furnished in accordance with its contract that shall become
defective within one (1) year after the later to occur of (i) Substantial
Completion of the work performed by such contractor or subcontractors and
(ii) the Commencement Date. The correction of such work shall include, without
additional charge, all additional expenses and damages incurred in connection
with such removal or replacement of all or any part of the Leasehold
Improvements, the Building and/or Office Building Project that may be damaged or
disturbed thereby. All such warranties or guarantees as to materials or
workmanship of or with respect to the Leasehold Improvements shall be contained
in the construction contract or subcontract and shall be written such that such
guarantees or warranties shall inure to the benefit of both Landlord and Tenant,
as their respective interests may appear, and can be directly enforced by
either. Tenant covenants to give to Landlord any assignment or other assurances
which may be necessary to effect such right of direct enforcement.

 

4.5.      Governmental Compliance. Tenant shall cause Tenant’s Agents to
construct the Leasehold Improvements in compliance with the following: (i) all
state, federal, city or quasi governmental laws, codes, ordinances and
regulations, as each may apply according to the rulings of the controlling
public official, agent or other person; (ii) applicable standards of the
American Insurance Association (formerly, the National Board of Fire
Underwriters) and the National Electrical Code; and (iii) building material
manufacturer’s specifications.

 

EXHIBIT “D”

Page 6 of 11

--------------------------------------------------------------------------------


 

4.6.      Supervision/Inspection by Landlord. Landlord shall have the right, at
its sole cost and expense, to inspect and supervise construction of the
Leasehold Improvements at all times; provided, however, that Landlord’s failure
to inspect or supervise construction of the Leasehold Improvements shall in no
event constitute a waiver of any of Landlord’s rights hereunder nor shall
Landlord’s inspection of the Leasehold Improvements constitute Landlord’s
approval of the same. Should Landlord, in good faith, reasonably disapprove any
portion of the Leasehold Improvements, Landlord shall notify Tenant in writing
of such disapproval and shall specify in reasonable detail the items
disapproved; provided, however, that Landlord shall not disapprove any portion
of the Leasehold Improvements which have been constructed in accordance with the
approved Construction Documents. Any defects or deviations in, and/or
disapproval by Landlord of, the Leasehold Improvements shall be rectified by
Tenant at no expense to Landlord, provided however, that in the event Landlord
determines that a defect or deviation exists or disapproves of any matter in
connection with any portion of the Leasehold Improvements and such defect,
deviation or matter might adversely affect the mechanical, electrical, plumbing,
heating, ventilating and air conditioning or life-safety systems of the
Building, the structure or exterior appearance of the Building or any other
tenant’s use of its leased premises, Landlord may, take such action as Landlord
deems reasonably necessary, at Tenant’s expense and without incurring any
liability on Landlord’s part, to correct any such defect, deviation and/or
matter, including, without limitation, causing the cessation of performance of
the construction of the Leasehold Improvements until such time as the defect,
deviation and/or matter is corrected to Landlord’s reasonable satisfaction.

 

4.7.      Notice of Completion; Copy “As-Built” Plans. Within ten (10) days
after Substantial Completion of construction of the Leasehold Improvements,
Landlord shall cause a Notice of Completion to be recorded in the office of the
Recorder of the County of Ventura in accordance with Paragraph 3093 of the Civil
Code of the State of California or any successor statute. In connection with the
foregoing, Tenant shall reasonably cooperate with Landlord and shall execute any
notices, instruments or other documents reasonably required to permit Landlord
to file such Notice of Completion on behalf of Tenant. At the conclusion of
construction, (i) Tenant shall cause its architect and the Selected Contractor
(a) to update the approved Construction Documents as necessary to reflect all
changes made to the approved Construction Documents during the course of
construction, (b) to certify to the best of their knowledge that the
“record-set” of as-built drawings are true and correct, which certification
shall survive the expiration or termination of this Lease, and (c) to deliver to
Landlord two (2) bond copies and one (1) electronic copy of the as-built
drawings on CD within ninety (90) days following issuance of a temporary
certificate of occupancy for the Premises, and (ii) Tenant shall deliver to
Landlord a copy of all warranties, guaranties, and operating manuals and
information relating to the improvements, equipment, and systems in the
Premises.

 

4.8.      Coordination by Tenant’s Agent with Landlord. Upon Tenant’s entry into
the construction contract under Paragraph 4.1 of this Work Letter Agreement,
Tenant shall furnish Landlord with a schedule setting forth the projected date
of the Substantial Completion of the Leasehold Improvements and choosing the
critical time deadlines for each phase, item or trade relating to the
construction of the Leasehold Improvements. Each party shall cooperate with the
other to coordinate Tenant’s construction of the Leasehold Improvements such
that Tenant can complete the Leasehold Improvements in a timely fashion. In this
regard, Tenant’s Consultants,

 

EXHIBIT “D”

Page 7 of 11

--------------------------------------------------------------------------------


 

the Selected Contractor and Landlord’s construction representative shall meet
together on a weekly basis (or such other basis as mutually agreed to by the
parties) during the construction of the Leasehold Improvements.

 

4.9.      Construction of Leasehold Improvements. Following Landlord’s approval
of the Construction Documents, Tenant’s selection of the Selected Contractor,
Tenant’s obtaining of all applicable permits and governmental approvals, and
Tenant’s compliance with the other provisions of this Paragraph, Tenant shall
cause the Leasehold Improvements to be diligently and expeditiously constructed
by the Selected Contractor, lien free and asbestos free, in accordance with the
approved Construction Documents and such permits and approvals. If in the
reasonable judgment of Landlord the presence of Tenant’s Agents and the work
that is being performed by Tenant’s Agents unreasonably and materially disrupts
tenant improvement or other work being performed by Landlord or others in the
Building or Project, or cause labor difficulties, and Tenant fails to remedy
such disruptions or difficulties within twenty-four (24) hours after receipt of
written request from Landlord, Landlord shall have the right, on an additional
twenty-four (24) hours written notice to Tenant, to order any or all of Tenant’s
work to cease for as long as reasonably required by Landlord, and such action by
Landlord shall not constitute a Landlord Delay (defined below).

 

5.         INSURANCE REQUIREMENTS.

 

5.1.      General Coverages. All of Tenant’s Agents shall carry worker’s
compensation insurance covering all of their respective employees, and shall
also carry public liability insurance, including property damage, all with
limits, in form and with companies as are required to be carried by Tenant as
set forth in the Lease, and the policies therefor shall insure Landlord,
Landlord’s managing agent and Tenant as their interests may appear, as well as
the Selected Contractor and subcontractors.

 

5.2.      Special Coverages. Tenant shall carry “Builder’s All Risk” insurance
in an amount approved by Landlord covering the construction of the Leasehold
Improvements and such other insurance as Landlord may require. Such insurance
shall be in amounts and shall include such extended coverage endorsements as may
be reasonably required by Landlord.

 

5.3.      General Terms. Certificates for all insurance carried pursuant to this
Paragraph 5.3 shall be delivered to Landlord before the commencement of
construction of the Leasehold Improvements and before the Selected Contractor’s
equipment is moved onto the site. All such policies of insurance must contain a
provision that the company writing the policy will give Landlord thirty (30)
days prior written notice of any cancellation or lapse of the effective date or
any reduction in the amounts of such insurance. In the event that the Leasehold
Improvements are damaged by any cause during the course of the construction
thereof, Tenant shall immediately repair the same at Tenant’s sole cost and
expense. Tenant’s Agents shall maintain all of the foregoing insurance coverage
in force until the Leasehold Improvements are fully completed and accepted by
Landlord, except for any Products and Completed Operation Coverage insurance
required by Landlord, which is to be maintained for ten (10) years following
Substantial Completion of the work and acceptance by Landlord and Tenant. All
insurance, except Workers’ Compensation, maintained by Tenant’s Agents shall
preclude subrogation

 

EXHIBIT “D”

Page 8 of 11

--------------------------------------------------------------------------------


 

claims by the insurer against anyone insured thereunder. Such insurance shall
provide that it is primary insurance as respects the owner and that any other
insurance maintained by owner is excess and noncontributing with the insurance
required hereunder. The requirements for the foregoing insurance shall not
derogate from the provisions for indemnification of Landlord by Tenant under
Paragraph 6 of this Work Letter Agreement.

 

6.         INDEMNITY. Tenant’s indemnities of Landlord as set forth in the Lease
shall also apply with respect to any and all costs, losses, damages, injuries
and liabilities related in any way to any act or omission of Tenant or Tenant’s
Agents, or anyone directly or indirectly employed by any of them, or in
connection with Tenant’s non-payment of any amount arising out of the Leasehold
Improvements required to be paid by Tenant. Such indemnities by Tenant shall
also apply with respect to any and all costs, losses, damages, injuries and
liabilities related in any way to Landlord’s performance of any ministerial acts
reasonably necessary, (i) to permit Tenant to complete the Leasehold
Improvements, and (ii) to enable Tenant to obtain any building permit, temporary
certificate of occupancy or certificate of occupancy for the Premises, except to
the extent that such costs, losses, damages, injuries or liabilities are caused
by Landlord’s gross negligence or willful misconduct.

 

7.         LEASE COMMENCEMENT DATE; TENANT DELAYS; SUBSTANTIAL COMPLETION.

 

7.1.      Commencement Date. The Commencement Date shall be the date set forth
in Section 1.1(h) of the Lease and shall occur notwithstanding that the
Leasehold Improvements may not be complete as of such date, subject, however, to
delay for Landlord Delays and Force Majeure Delays as described below.
Notwithstanding anything to the contrary contained herein or in the Lease, a
Force Majeure Delay shall only delay the Commencement Date as described in
Section 1.1(h) of the Lease if Tenant has (i) submitted the Construction
Documents to the City of Thousand Oaks/Westlake Village for approval by April 1,
2011 and (ii) commenced construction of the Leasehold Improvements by May 1,
2011 (collectively, the “Key Milestones”). If Tenant fails to satisfy either or
both of the Key Milestones, the Commencement Date shall not be delayed (subject,
however to delays caused by Landlord Delays), notwithstanding the occurrence of
a Force Majeure Delay.

 

7.2.      Tenant Delays. For purposed of this Work Letter Agreement, “Tenant
Delays” shall mean any actual delay in Tenant’s substantial completion of the
Leasehold Improvements which is caused by (a) Tenant’s failure to perform any
obligation in accordance with and by the date specified in this Work Letter
Agreement or (b) Tenant’s changes in the Leasehold Improvement Plans after
Landlord approves Leasehold Improvement Plans. A delay in substantial completion
of the Leasehold Improvements as a result of Tenant Delays shall not cause the
Commencement Date to be delayed.

 

7.3       Landlord Delays. For purposes of this Work Letter Agreement, “Landlord
Delays” shall mean any actual delay in the design, construction or installation
of the Leasehold Improvements which is caused by any of the following:

 

EXHIBIT “D”

Page 9 of 11

--------------------------------------------------------------------------------


 

7.3.1.  Access. Landlord’s failure to provide Tenant or Tenant’s contractors
reasonable access to the Premises specified in this Work Letter Agreement or as
otherwise reasonably required for the design, construction or installation of
the Leasehold Improvements by Tenant; or

 

7.3.2.  Approvals. Landlord’s failure to timely approve any proposed
Construction Documents or revised Construction Documents within the time periods
set forth in Paragraph 2.1, above.

 

Notwithstanding the foregoing provisions of this Paragraph 7.3 to the contrary,
no Landlord Delay shall be deemed to occur unless and until Tenant provides
written notice to Landlord, in compliance with the Lease, claiming that such
delay has occurred and specifying in detail the action or inaction on the part
of Landlord which is the basis for such claim. If such action or inaction is not
cured by Landlord within one (1) Business Day after receipt of such notice
(“Count Day”), then the Landlord Delay as set forth in such notice shall be
deemed to have occurred commencing as of the expiration of such 1-Business Day
period and continuing for the number of days the action or inaction claimed by
Tenant in such notice remains uncured and actually and directly causes a delay
in the Substantial Completion of the Leasehold Improvements beyond such date.

 

7.4       Force Majeure Delay. As used herein, a “Force Majeure Delay” means any
actual delay in the substantial completion of the Leasehold Improvements that is
caused by reason of strikes, lock outs, labor troubles, failure of power not
caused by Tenant, riots, civil unrest or insurrection, war, fire, earthquake,
flood or other natural disaster, and any other unusual and unforeseeable delay
not within the reasonable control of Tenant. A Force Majeure Delay shall only
apply to the Commencement Date upon satisfaction of the Key Milestones by
Tenant.

 

7.5.      Substantial Completion. For purposes hereof, “Substantial Completion”
or “substantial completion” of the Leasehold Improvements shall occur (i) upon
the completion of construction of the Leasehold Improvements pursuant to the
approved Construction Documents as evidenced by a signed certificate signed by
the Selected Contractor, with the exception of any punchlist items and any
Tenant fixtures, furniture, equipment or other personal property, and (ii) a
temporary certificate of occupancy (or its equivalent) has been issued for the
Premises by the appropriate governmental authorities allowing for Tenant’s
lawful occupancy of the Premises.

 

8.         MISCELLANEOUS.

 

8.1.      Clean-Up Expenses. Following Substantial Completion of the Leasehold
Improvements, Tenant shall, at its cost, be responsible for all clean-up of the
interior and exterior to the Premises necessitated by construction of the
Leasehold Improvements.

 

8.2.      Tenant’s Representative. Tenant has designated Robert J. Cunnion, III
as its sole representative with respect to the matters set forth in the Work
Letter Agreement, who, until further notice to the Landlord, shall have full
authority and responsibility to act on behalf of the Tenant as required in this
Work Letter Agreement.

 

EXHIBIT “D”

Page 10 of 11

--------------------------------------------------------------------------------


 

8.3.      Landlord’s Representative. Landlord has designated Lance Emery as its
sole representative with respect to the matters set forth in this Work Letter
Agreement, who, until further notice to Tenant, shall have full authority and
responsibility to act on behalf of the Landlord as required in this Work Letter
Agreement.

 

8.4.      Tenant’s Lease Default. Notwithstanding any provision to the contrary
contained in this Lease, if an event of default by Tenant as described in the
Lease, or a default by Tenant under this Work Letter Agreement, has occurred at
any time on or before Substantial Completion of the Leasehold Improvements, and
such default remains uncured after the applicable notice and cure periods under
the Lease, then (a) in addition to all other rights and remedies granted to
Landlord pursuant to the Lease, Landlord shall have the right to withhold
payment of all or any portion of the Leasehold Improvement Allowance, and/or
Landlord may cause the Selected Contractor to cease the construction of the
Leasehold Improvements (in which case Tenant shall be responsible for any delay
in the Substantial Completion of the Leasehold Improvements caused by such work
stoppage and such delay shall not be a Landlord delay), and (b) all other
obligations of Landlord under the terms of this Work Letter Agreement shall be
forgiven until such time as such default is cured pursuant to the terms of the
Lease.

 

[Remainder of Page Intentionally Left Blank]

 

EXHIBIT “D”

Page 11 of 11

--------------------------------------------------------------------------------


 

8.5       Services. During the design and construction of the Leasehold
Improvements, the installation of Tenant’s FF&E and Tenant’s move into the
Premises, Tenant and Tenant’s Agents shall be entitled to use, free of charge
and at all times, the following: (i) the parking facilities, elevators and
loading docks serving the Building, and utilities, temporary HVAC and/or any
other Building facilities or services.

 

“LANDLORD”

WESTLAKE PLAZA CENTER EAST, LLC,

 

a Colorado limited liability company

 

 

 

By:

Steadfast Business Development, LLC,

 

 

a Delaware limited liability company,

 

 

Its: Authorized Agent

 

 

 

 

 

 

 

By:

Beacon Bay Holdings, LLC,
a Delaware limited liability company,
Its: Manager

 

 

 

 

 

 

 

 

 

 

 

 

 

By:

/s/ Dinesh Davar

 

 

 

 

Dinesh Davar, Manager

 

 

 

 

 

 

 

 

 

 

“TENANT”

THE RYLAND GROUP, INC.,
a Maryland corporation

 

 

 

 

 

 

 

 

 

 

 

By:

/s/ Robert J. Cunnion III

 

Name:

Robert J. Cunnion III

 

Title:

SVP

 

 

 

 

 

 

 

By:

/s/ Timothy J. Geckle

 

Name:

Timothy J. Geckle

 

Title:

Secretary

 

EXHIBIT “D”

Page 12 of 11

--------------------------------------------------------------------------------

 

SCHEDULE 1
to Exhibit “D”

 

 

BASE BUILDING IMPROVEMENTS

 

The Building and Base Building components shall be constructed in compliance
with all applicable laws and building codes for normal office use. including
Title 24 and ADA. The Building and Project common areas shall be landscaped in a
manner consistent and similar to the Project. The Building, including all
structural wall, floor and roof support systems, shall be constructed with sound
structural integrity, including insulation, and all Building systems shall be
maintained in good operating order. Landlord, at its expense, shall deliver the
Building and Premises to Tenant in a shell condition which shall include the
following:

 

Typical Common Areas

 

·                            Building lobby to be completed with all flooring
finishes, wall finishes, ceiling treatments and lighting.

·                            Men’s and women’s public restrooms to have hot and
cold water and completed with toilets, urinals, sinks, countertops, including
necessary hardware, lighting and all wall, flooring and ceiling finishes, and
required exhaust.

·                            Chilled drinking fountain at the Core.

·                            All finishes for elevator cabs

·                            Elevator lobby in finished condition.

·                            Ventilation shafts and painted fire stairwells.

·                            Electrical and telephone/communication rooms with
main feeder ducts and service from the electrical and telephone/communication
providers.

 

Useable Office Space Premises

 

·                            Insulation to be installed along entire building
perimeter, perimeter columns and interior columns.

·                            Main electrical feeder lines and transformers to be
connected to 2 points on each floor, ready for Tenant’s electrical distribution.

·                            Electrical Load provide at 277/480 3 phase, 4 wire.

·                            Landlord to provide approximately 7 watts per
usable square foot of tenant area (excluding HVAC).

·                            Power for lighting shall be provided at 277/480v.

·                            HVAC main trunk ducting and piping, ready to
receive Tenant’s distribution ductwork.

·                            Main fire sprinkler system and piping installed
throughout the floor with sprinkler heads installed in the plenum.

·                            Concrete floors to be level and prepped to receive
Tenant’s carpeting and hard surface flooring.

·                            Finished ceiling height to accommodate a minimum 9
feet.

·                            A minimum of 1 points of connection in Premises for
domestic water in the Building.

·                            A minimum of 1 point of connection per floor for
plumbing waste lines in the Building.

·                            Floor structural load designed to 50 psf in office
areas and 100 psf in exiting areas.

·                            Emergency Egress signage at each stairwell
entrance.

·                            Fire Alarm Control Panel to be provided for
Building Shell. Landlord shall evaluate Panel’s capacity to support Tenant’s
devices upon Tenant’s delivery of TI fire alarm scope detail. Tenant shall
provide for monitoring and testing of the devices to be installed in the
Premises.

 

Exterior Glass

 

·                            Exterior glass shall be energy efficient, tinted
and free of cracks, scratches and marring.

·                            The glass and glass framing system shall be
designed, constructed and sealed to protect against moisture penetration, and
reduce transmission of exterior noise from the adjacent freeway.

·                            Interior window mullions to be painted or finished.

 

EXHIBIT “D”

Page 1 of 1

--------------------------------------------------------------------------------


 

SCHEDULE 2
to Exhibit “D”

 

 

1.                                       Partitions

 

(a)                                  Demising Partitions:

 

3 5/8” x 25 Ga. metal studs at 24” on center with 5/8” Type ‘X’ gypsum board
each side to finished ceiling, (9’-0” AFF); R-7 insulation within wall cavity.
Seismic bracing per City of Thousand Oaks/Westlake Village Building Department.
Gypsum board taped smooth to receive paint, Pertinent metal casing beads where
applicable.

 

(b)                                 Interior Partitions:

 

3 5/8” X 25 Ga. metal studs at 24” on center with 5/8” Type ‘X’ gypsum board
each side to the finished ceiling 9’-0”). Seismic bracing per City of Thousand
Oaks/Westlake Village Building Department. Gypsum board taped smooth to receive
paint. Pertinent metal casing where applicable.

 

(c)                                  Tunnel Corridor Partitions:

 

3 5/8” x 25 GA metal studs at 24” on center with 5/8” Type ‘X’ gypsum board each
side. Connect to gypsum board corridor ceiling for tunnel corridor. Seismic
bracing per City of Thousand Oaks/Westlake Village building department. Gypsum
board taped smooth to receive finish.

 

2.                                       Door Assembly

 

(a)                                  Tenant Single 20 Min. Entry Door:

 

(i)                                     Door

 

3’-0” X 8’-10” X 1 ¾” Western Oregon Door Co. Quarter Sliced Mahogany with
medium stained finish or equal wood doors; 20 minute label. Pre-sand and stain
to match building standard finish.

 

(ii)                                  Frame

 

3’-0” X 9’-0” Wilson Partitions Clear Anodized Aluminum with snap on casing,
color: Clear Anodized Aluminum; 20 minute label.

 

(iii)                               Hardware (Polished Chrome)

 

 

Lockset

 

1 set

 

L9453TX-17A

 

 

 

629

 

Schlage

 

 

Hinges

 

3 pr.

 

5BB1

 

4 ½ x 4 ½

 

Stainless

 

Ives

 

 

Closer

 

1 ea.

 

PA4041

 

 

 

Sat Chr

 

LCN

 

 

Floor Stop

 

1 ea.

 

1214

 

 

 

Sat Chr

 

Trimco

 

 

DustProofStrike

 

1 ea.

 

DP2

 

 

 

Sat Chr

 

Ives

 

 

(b)                                 Tenant Pair 20 Min. Entry Doors:

 

(i)                                     Door

 

3’-0” X 8’-10” X 1 ¾”, Western Oregon Door Co. Quarter Sliced Mahogany with
medium stained finish or equal wood doors; 20 minute label. Pre-sand and stain
to match building standard finish.

 

(ii)                                  Frame

 

3’-0” X 9’-0” Wilson Partitions Clear Anodized Aluminum with snap on casing,
color: Clear Anodized Aluminum; 20 minute label.

 

 

EXHIBIT “D”

Page 1 of 5

--------------------------------------------------------------------------------


 

(iii)                               Hardware (Polished Chrome)

 

 

Lockset

 

1 set

 

L9453TX-17A

 

 

 

629

Schlage

 

 

Hinges

 

3 pr.

 

5BB1

 

4½ x 4½

 

Stainless

Ives

 

 

Closer

 

1 ea.

 

PA4041

 

 

 

Sat Chr

LCN

 

 

Floor Stop

 

1 ea.

 

1214

 

 

 

Sat Chr

Trimco

 

 

Coordinator

 

1 ea.

 

COR52xFL20

 

 

 

Sat Chr

Ives

 

 

Astragal

 

1 ea.

 

355CS

 

 

 

Sat Alum

Pemko

 

 

DustProofStrike

 

1 ea.

 

DP2

 

 

 

Sat Chr

Ives

 

 

Flush Bolt

 

1 ea.

 

FB41P

 

 

 

Sat Chr

Ives



 

 

(c)                                  Tenant Single Interior Door (Non-locking):

 

(i)                                     Door

 

3’-0” X 8’-10” X 1 ¾” Western Oregon Door Co. Quarter Sliced Mahogany with
medium stained finish or equal wood doors; 20 minute label. Pre-sand and stain
to match building standard finish.

 

(iii)                               Frame

 

3’-0” X 9’-0” Wilson Partitions Clear Anodized Aluminum with snap on casing,
color: Clear Anodized Aluminum; 20 minute label.

 

(iii)                               Hardware (Polished Chrome)

 

 

Latch set

 

1 set

 

L9010-17A

 

 

 

620

 

Schlage

 

 

Hinges

 

3 pr.

 

5BB1

 

4½ X 4½

 

Stainless

 

Ives

 

 

Floor Stop

 

1 ea.

 

1214

 

 

 

Sat Chr

 

Trimco

 

 

DustProofStrike

 

1 ea.

 

DP2

 

 

 

Sat Chr

 

Ives

 

(d)                                 Tenant Pair Interior Doors (Non-locking):

(i)                                     Door

 

3’-0” X 8’-10” X 1 ¾” Western Oregon Door Co. Quarter Sliced Mahogany with
medium stained finish or equal wood doors; 20 minute label. Pre-sand and stain
to match building standard finish.

 

(ii)                                  Frame

 

3’-0” X 9’-0” Wilson Partitions Clear Anodized Aluminum with snap on casing,
color: Clear Anodized Aluminum; 20 minute label.

 

(iii)                               Hardware (Polished Chrome)

 

 

Latchset

 

1 set

 

L9010-17A

 

 

 

629

 

Schlage

 

 

Hinges

 

3 pr.

 

5BB1

 

4½ x 4½

 

Stainless

 

Ives

 

 

Closer

 

1 ea.

 

PA4041

 

 

 

Sat Chr

 

LCN

 

 

Floor Stop

 

1 ea.

 

1214

 

 

 

Sat Chr

 

Trimco

 

 

Coordinator

 

1 ea.

 

COR52xFL20

 

 

 

Sat Chr

 

Ives

 

 

Astragal

 

1 ea.

 

355CS

 

 

 

SatAlum

 

Pemko

 

 

DustProofStrike

 

1 ea.

 

DP2

 

 

 

Sat Chr

 

Ives

 

 

Flush Bolt

 

1 ea.



 

FB41P

 

 

 

Sat Chr

 

Ives

 

(e)                                  Tenant Single Locking Interior Door
Assembly:

(i)                                     Door

 

3’-0” X 8’-10” X 1 ¾” Western Oregon Door Co. Quarter Sliced Mahogany with
medium stained finish or equal wood doors; 20 minute label. Pre-sand and stain
to match building standard finish.

 

 

EXHIBIT “D”

Page 2 of 5

--------------------------------------------------------------------------------


 

(ii)                                  Frame

 

3’-0” X 9’-0” Wilson Partitions Clear Anodized Aluminum with snap on casing,
color: Clear Anodized Aluminum; 20 minute label.

 

(iii)                               Hardware (Polished Chrome)

 

 

Latchset

 

1 set

 

L9050-17A

 

 

 

629

 

Schlage

 

 

Hinges

 

3 pr.

 

5BB1

 

4½ x4½

 

Stainless

 

Ives

 

 

Floor Stop

 

1 ea.

 

1214

 

 

 

Sat Chr

 

Trim co

 

 

DustProofStrike

 

1 ea.

 

DP2

 

 

 

Sat Chr

 

Ives

 

(f)                                    Tenant Pair Locking Interior Doors:

 

(i)                                     Door

 

3’-0” X 8’-10” X 1¾”, Western Oregon Door Co. Quarter Sliced Mahogany with
medium stained finished or equal wood doors; 20 minute label. Pre-sand and stain
to match building standard finish.

 

(ii)                                  Frame

 

3’-0” X 9’-0” Wilson Partitions Clear Anodized Aluminum with snap on casing,
color: Clear Anodized Aluminum; 20 minute label.

 

(iii)                               Hardware (Polished Chrome)

 

 

Latchset

 

1 set

 

L9050-17A

 

 

 

629

 

Schlage

 

 

Hinges

 

3 pr.

 

5BB1

 

4½ x4½

 

Stainless

 

Ives

 

 

Closer

 

1 ea.

 

PA4041

 

 

 

Sat Chr

 

LCN

 

 

Floor Stop

 

1 ea.

 

1214

 

 

 

Sat Chr

 

Trimco

 

 

Coordinator

 

1 ea.

 

COR52xFL20

 

 

 

Sat Chr

 

Ives

 

 

Astragal

 

1 ea.

 

355CS

 

 

 

SatAlum

 

Pemko

 

 

DustProofStrike

 

1 ea.

 

DP2

 

 

 

Sat Chr

 

Ives

 

 

Flush Bolt



 

1 ea.

 

FB41P

 

 

 

Sat Chr

 

Ives

 

 

3.                                       Ceiling System

 

(a)                                  Ceiling Tile:

 

Armstrong ““#1775 Dune tegular”, 24” x 24” x 5/8” tile, color - white. Score
ceiling tile where ceiling tile meets walls for flush installation.

 

(b)                                 Ceiling Grid:

 

Armstrong “Silhouete XL”, 24” x 24”, 9/16” bolt system 1/8” reveal, color -
white. Suspension system shall comply with ASTM C635 specifications. Compression
struts to conform to Title 24.

 

4.                                       Fluorescent Light Fixtures

 

(a)                                  Lithonia 2’-0” x 4’-0” fluorescent fixture
2 M3NGB33218LD277, 18 cell, 3” parabolic louvered lenses. All fixtures include
three (3) 34-watt miser lamps, 4000 kelvin temperature. Provide earthquake clips
as required. Connect night lights to building emergency panel. Provide
approximately one (1) fixture per 80 (eighty) square feet of office area.

 

or

 

Lithonia 2’-0” x 4’-0” fluorescent fixture 2 AV3CF40GEB1015, “Avante” (Indirect
Light). All fixtures include three (3) 34-watt miser lamps, 4000 kelvin
temperature. Provide earthquake clips as required. Connect night lights to
building emergency

 

 

EXHIBIT “D”

Page 3 of 5

--------------------------------------------------------------------------------


 

(b)                                 Lithonia 2’-0” x 2’-0” fluorescent fixture,
2 M3NGB2U3169LD277 9 cell, 3” parabolic iouvered lenses. All fixtures include
three (3) 34-watt miser lamps, 4000 kelvin temperature. Provide earthquake clips
as required. Connect night lights to emergency panel.

 

5.                                       Fire Sprinkler

 

(a)                                  Reliable, semi-recessed chrome heads with
electrostatically painted escutcheons to match ceiling tile. Install centerline
of ceiling tiles. No heads are to be installed within 2’-0” of the nearest wall.

 

6.                                       Light Switch Assembly

 

(a)                                  Wall mounted: Novitas #01-211 motion sensor
in accordance with Title 24 requirements. One (1) sensor at each office. Color:
White

 

(b)                                 One-way ceiling: Novitas #01-100 ceiling
mounted motion sensor in accordance with Title 24 requirements. Override switch
for reception areas and conference rooms. Color: white.

 

(c)                                  Two-way ceiling: Novitas #01-110 ceiling
mounted motion sensor in accordance with Title 24 requirements. Override switch
for reception areas and conference rooms.

 

(d)                                 Override switch: Novitas #01-210, super
switch mini. Color: white.

 

7.                                       Electrical Duplex Outlets

 

(a)                                  Leviton or equal 110v, 3-prong, 2-pole
grounded duplex receptacle. White color. Mounted vertically. Outlet height to be
17” AFF to center line of outlet.

 

8.                                       Telephone Wall Outlets

 

(a)                                  Single gang box in wall mounted vertically
with 3/4” metal conduit to terminate 6” above ceiling line. Install box
vertically 17” above finished floor to center line of outlet: color as requested
by Tenant. All Teflon wire and cover plates to be provided by Tenant’s
installer. One (1) outlet for each office or work station. Color: white.

 

9.                                       HVAC

 

(a)                                  Furnish and install standard VAV air
distribution ductwork. Roof equipment and ductwork within interior core walls
existing. All in accordance with Title 24 Requirements.

 

(b)                                 Furnish and install variable air volume
boxed, approximately one (1) per 1,000 square feet of floor area.

 

(c)                                  Furnish and install air registers and
return air grill, approximately one (1) per 250 square feet of floor area.

 

(d)                                 Design and engineer system by licensed
mechanical engineer in accordance with all Title 24 Requirements.

 

10.                                 Exit Signs

 

(a)                                  Lithonia, Edge-lit series LRP1GC 120/277
ELN Number of faces may vary between 1 and 2 as well as arrow direction.

 

11.                                 Fire Extinguishers

 

(a)                                  Amerex model A500 (51b., ABC 2A 10 C)

(b)                                 Amerex model A441 (101b., ABC 4A 60 C)

(c)                                  Cabinet: Semi-recessed Potter Roemer #7023
fire cabinet

 

EXHIBIT “D”

Page 4 of 5

--------------------------------------------------------------------------------


 

12.                                 Paint (Tenant Interior)

 

(a)                                  Coats to cover – Frazee Lo-Glo interior
latex paint. Color as requested by Tenant. Two (2) coats to cover. Tenant
allowed one (1) accent color and one (1) base color. All walls to be painted.

 

13.                                 Carpet

 

(a)                                  Designweave “Tempest Classic” 32 ounce
solid color cut pile carpet over 3/8” Nova Pad. Color: to be selected by Tenant.

 

14.                                 Vinyl Base

 

(a)                                  Burke 2½” (straight at carpet, coved at
vet) vinyl topset base. Color as requested by Tenant.

 

15.                                 Vinyl Flooring

 

(a)                                  Armstrong “Excelon” Imperial texture
12”xl2”xl/8” vinyl tile in standard colors. Color as requested by Tenant.

 

16.                                 Window Coverings

 

(a)                                  Exterior Windows: Vertical blinds. Newport
Shading Systems, 949-673-0766, Vinyl coated polyester yarns woven to produce an
openness of five percent (5%). Vane width 3-1/2” with head rail and sill
channels #HA-8000 series, color: #NF180-white. Blinds at all exterior windows.

 

17.                                 Elevator Lobby.

 

(a)                                  Elevator Lobby finishes to be consistent
with Westlake Park Place lobby themes defined by the Project Architect. Finishes
Specifications to be determined. Awaiting Contractor submittals.

 

18.                                 Building Permit

 

(a)                                  One (1) City of Westlake Village Building
Permit for the value of the building standard work within the Tenant’s usable
square footage.

 

19.                                 Architectural Fees

 

(a)                                  Preparation of building standard space
studies.

 

(b)                                 Preparation of building standard Final Plans
for above work.

 

 

EXHIBIT “D”

Page 5 of 5

--------------------------------------------------------------------------------

 

EXHIBIT “E”

 

WESTLAKE PARK PLACE
NOTICE OF LEASE TERM DATES

 

To:

 

 

Date:

 

 

 

Re:

Office Lease dated                                         , 2010 between THE
RYLAND GROUP, INC., Tenant, and WESTLAKE PLAZA CENTER EAST, LLC, Landlord,
concerning Suite 2_ (“Premises”) located at 3011 Townsgate Road, Westlake
Village, California

 

Gentlemen:

 

In accordance with the above-referenced Lease, we wish to advise and/or confirm
as follows:

 

1. That the Premises have been accepted by Tenant as being substantially
complete in accordance with the Lease, and that there is no deficiency in
construction.

 

2. That Tenant has accepted and is in possession of the Premises, and
acknowledges that under the provisions of the Lease, the Term of the Lease is
for six (6) years, with one (1) option to renew for a period of (5) years, and
commenced upon the Commencement Date of                             and is
currently scheduled to expire on                                 , subject to
earlier termination as provided in the Lease.

 

3. That in accordance with the Lease, rental payment has commenced (or shall
commence) on                                   .

 

4. If the Commencement Date of the Lease is other than the first day of the
month, the first billing will contain a pro rata adjustment and the billing
thereafter, with the exception of the final billing, shall be for the full
amount of the monthly installment as provided for in the Lease.

 

5. Rent is due and payable in advance on the first day of each and every month
during the Term of the Lease. Your rent checks should be made payable to
                                                 at
                                          .

 

6. The exact number of Rentable Square Feet within the Premises is
                                 (                  ) square feet. The exact
number of Usable Square Feet within the Premises is                             
(                              ) square feet.

 

7. Tenant’s Proportionate Share as adjusted based upon the exact number of
Rentable Square Feet within the Premises, consists of two (2) separate
percentages:

 

EXHIBIT “E”

Page 1 of 2

--------------------------------------------------------------------------------


 

(a)                        percent (            %) which is Tenant’s
Proportionate Share of the Building; and (b)                          percent
(            %), which is Tenant’s Proportionate Share of the Project.

 

AGREED AND ACCEPTED

 

“LANDLORD”

WESTLAKE PLAZA CENTER EAST, LLC,

 

a Colorado limited liability company

 

 

 

 

By:

Steadfast Business Development, LLC,

 

 

a Delaware limited liability company,

 

 

Its: Authorized Agent

 

 

 

 

By:

Beacon Bay Holdings, LLC,
a Delaware limited liability company,
Its: Manager

 

 

 

 

 

By:

 

 

 

 

 

 

Dinesh Davar, Manager

 

 

“TENANT”

THE RYLAND GROUP, INC.,
a Maryland corporation

 

 

 

By:

 

 

 

Name:

 

 

 

Its:

 

 

 

 

 

By:

 

 

 

Name:

 

 

 

Its:

 

 

 

 

SAMPLE ONLY [NOT FOR EXECUTION]

 

 

EXHIBIT “E”

Page 2 of 2

--------------------------------------------------------------------------------


 

EXHIBIT “F”

 

WESTLAKE PARK PLACE
FORM ESTOPPEL CERTIFICATE

 

 

Tenant Estoppel Certificate

 

 

To:                 Bank of America, N.A.
700 Louisiana Street, 5th Floor
Houston, Texas 77002
Attention: Joyce Eng

 

Re:

 

 

 

 

 

 

1.             The undersigned (“Tenant”), as the tenant of approximately
                     square feet of space (the “Premises”) under that certain
Office Lease dated                                   , 2010 (the “Lease”) made
with Westlake Plaza Center East, LLC, a Colorado limited liability company,
Landlord, covering space in Landlord’s building (the “Building”) in Los Angeles
County, California, known as 3011 Townsgate Road, Suite 2    , Westlake Village,
California, hereby certifies as follows:

 

(a)                That attached hereto as Exhibit “A” is a true, correct and
complete copy of the Lease, together with all amendments thereto;

 

(b)               That the Lease is in full force and effect and has not been
modified, supplemented or amended in any way except as set forth in Exhibit “A”.
The interest of Tenant in the Lease has not been assigned or encumbered;

 

(c)                That the Lease, as amended as indicated in Exhibit “A”,
represents the entire agreement between the parties as to said leasing, and that
there are no other agreements, written or oral, which affect the occupancy of
the Premises by Tenant;

 

(d)               That all insurance required of Tenant under the Lease has been
provided by Tenant and all premiums have been paid;

 

(e)                That the commencement date of the term of the Lease was
                                , 2010;

 

(f)                That the expiration date of the term of the Lease is
                                            ,              including any
presently exercised option or renewal term, and that Tenant has no rights to
renew, extend or cancel the Lease or to lease additional space in the Premises
or the Building, except as expressly set forth in the Lease;

 

 

EXHIBIT “F”

Page 1 of 4

--------------------------------------------------------------------------------


 

(g)               That in addition to the Premises, Tenant has the right to use
or rent - parking spaces in or near the Building during the term of the Lease;

 

(h)               That Tenant has no option or preferential right to purchase
all or any part of the Premises (or the land or Building of which the Premises
are a part), and has no right or interest with respect to the Premises or the
Building other than as Tenant under the Lease (except as specified in
                              , a copy of which is attached hereto);

 

(i)                 That all conditions of the Lease to be performed by Landlord
and necessary to the enforceability of the Lease have been satisfied. On this
date there are no existing defenses, offsets, claims or credits which Tenant has
against the enforcement of the Lease except for prepaid rent through
                             (not to exceed one month);

 

(j)                 That all contributions required by the Lease to be paid by
Landlord to date for improvements to the Premises have been paid in full. All
improvements or work required under the Lease to be made by Landlord to date, if
any, have been completed to the satisfaction of Tenant. Charges for all labor
and materials used or furnished in connection with improvements and/or
alterations made for the account of Tenant in the Building have been paid in
full. Tenant has accepted the Premises, subject to no conditions other than
those set forth in the Lease. Tenant has entered into occupancy of the Premises;

 

(k)                That the annual minimum rent currently payable under the
Lease is $                         and such rent has been paid through
                                            ;

 

(l)                 [That additional tent is payable under the Lease for (i)
operating, maintenance or repair expenses and (ii) property taxes. The base year
amounts for additional rental items are as follows: (1) operating, maintenance
or repair expenses $                          , and (2) property taxes
$                        ;]

 

(m)               That Tenant has made no agreement with Landlord or any agent,
representative or employee of Landlord concerning free rent, partial rent,
rebate of rental payments or any other similar rent concession (except as
expressly set forth in                                       a copy of which is
attached hereto). No rents have been prepaid more than one (1) month in advance
and full rental, including basic minimum rent, if any, has commenced to accrue;

 

(n)               That to the best of Tenant’s knowledge, there are no defaults
by Tenant or Landlord under the Lease, and no event has occurred or situation
exists that would, with the passage of time, constitute a default under the
Lease;

 

(o)               That Tenant has paid to Landlord a security deposit in the
amount of $                        .

 

(p)               That Tenant has all governmental permits, licenses and
consents required for the activities and operations being conducted or to be
conducted by it in or around the Building; and

 

(q)               That as of this date there are no actions, whether voluntary
or otherwise, pending against Tenant or any guarantor of the Lease under the
bankruptcy or insolvency laws of the United States or any state thereof.

 

EXHIBIT “F”

Page 2 of 4

--------------------------------------------------------------------------------


 

2.             Tenant represents and warrants that it has not used, generated,
released, discharged, stored or disposed of any Hazardous Material on, under, in
or about the Building or the land on which the Building is located, other than
in the ordinary and commercially reasonable course of the business of Tenant in
compliance with all applicable laws. Except for any such legal and commercially
reasonable use by Tenant, Tenant has no actual knowledge that any Hazardous
Material is present or has been used, generated, released, discharged, stored or
disposed of by any party, on, under, in or about such Building or land, As used
herein, “Hazardous Material” means any substance, material or waste (including
petroleum and petroleum products) which is designated, classified or regulated
as being “toxic” or “hazardous” or a “pollutant” or which is similarly
designated, classified or regulated under any federal, state or local law or
ordinance.

 

3.             Tenant hereby agrees:

 

(a)           To send a copy of any notice or demand given or made to Landlord
pursuant to the provisions of the Lease to Bank of America, N.A. (“Lender”), who
is or will be the owner and holder of a mortgage or deed of trust on the demised
premises, or its assignee upon being notified in writing of such assignee’s name
and address. Lender’s copy of said notice or demand shall be sent by certified
mail at the same time the notice or demand is sent to Landlord, to Bank of
America, N.A., 700 Louisiana Street, 5th Floor, Houston, Texas 77002, Attention:
Joyce Eng;

 

(b)           To give to the holder of said mortgage or deed of trust a
reasonable period of time, but in no event less than thirty (30) days, to cure
any default complained of in said notice or demand;

 

(c)           That no consent of Landlord to any modification or assignment of
the Lease or any termination of the Lease (other than in accordance with the
express terms of the Lease) shall be effective without the prior written consent
of the holder of said mortgage or deed of trust; and

 

(d)           That in the event that the holder of said mortgage or deed of
trust acquires title to the property encumbered by the mortgage or deed of
trust, such holder will not be liable for any security deposit that Tenant may
have given to any previous landlord (including Landlord) which has not, as such,
been transferred to such holder.

 

4.             Tenant acknowledges the right of Lender to rely upon the
certifications and agreements in this Certificate in making a loan to Landlord.
Tenant hereby agrees to furnish Lender with such other and further estoppel
certificates as Lender may reasonably request. Tenant understands that in
connection with such loan, Landlord’s interest in the rentals due under the
Lease will be assigned to Lender pursuant to an assignment of leases by Landlord
in favor of Lender. Tenant agrees that if Lender shall notify Tenant that a
default has occurred under the documents evidencing such loan and shall demand
that Tenant pay rentals and other amounts due under the Lease to Lender, Tenant
will honor such demand notwithstanding any contrary instructions from Landlord.

 

EXECUTED this              day of                                   ,
              .

 

 

EXHIBIT “F”

Page 3 of 4

--------------------------------------------------------------------------------


 

 

 

THE RYLAND GROUP, INC.,

 

 

a Maryland corporation

 

 

 

 

By:

 

 

 

Name:

 

 

 

Its:

 

 

 

 

 

By:

 

 

 

Name:

 

 

 

Its:

 

 

 

EXHIBIT “F

Page 4 of 4

--------------------------------------------------------------------------------

 

EXHIBIT “G”

 

WESTLAKE PARK PLACE
FORM SNDA

 

Subordination, Nondisturbance and Attornment Agreement

 

This SUBORDINATION, NONDISTURBANCE, AND ATTORNMENT AGREEMENT (this “Agreement”)
is entered into as of                             , 2010 (the “Effective Date”),
between Bank of America, N.A., a national banking association, whose address is
700 Louisiana 700, 5th Floor, Houston, Texas 77002, Attention: Joyce Eng,
Attention: Commercial Real Estate Banking (“Mortgagee”), and
                                                , a                       ,
whose address is                                                               
(“Tenant”), with reference to the following facts:

 

A.                                               
                                                                , a
                                      , whose address is
                                                               (“Landlord”),
owns the real property located at                                             
(such real property, including all buildings, improvements, structures and
fixtures located thereon, “Landlord’s Premises”), as more particularly described
in Schedule A.

 

B.                                                  Mortgagee has made a loan to
Landlord in the original principal amount of
$                                                                         (the
“Loan”).

 

C.                                                  To secure the Loan, Landlord
has encumbered Landlord’s Premises by entering into that certain
                                               dated
                                , 200   , for the benefit of Mortgagee (as
amended, increased, renewed, extended, spread, consolidated, severed, restated,
or otherwise changed from time to time, the “Mortgage”) [to be] recorded [on
                              , at Book               , Page
                         ,] in the land records of                      County,
                   (the “Land Records”).

 

D.                                                 Pursuant to a Lease, dated as
of                                 , 20      , as amended on
                                    , 20       and                     ,
20       (the “Lease”), Landlord demised to Tenant [a portion of] Landlord’s
Premises (“Tenant’s Premises”). Tenant’s Premises are commonly known as
                                                          .

 

[E.                                          A memorandum or short form of the
Lease [is to be recorded in the Land Records prior to the recording of this
Agreement.] [was recorded in the Land Records on
                                        , at Book                 , Page
               .]

 

F.                                                   Tenant and Mortgagee desire
to agree upon the relative priorities of their interests in Landlord’s Premises
and their rights and obligations if certain events occur.

 

NOW, THEREFORE, for good and sufficient consideration, Tenant and Mortgagee
agree:

 

1.                          Definitions.

 

The following terms shall have the following meanings for purposes of this
Agreement.

 

1.1                                              Construction-Related
Obligation. A “Construction-Related Obligation” means any obligation of Landlord
under the Lease to make, pay for, or reimburse Tenant for any alterations,
demolition, or other improvements or work at Landlord’s Premises, including
Tenant’s Premises.

 

EXHIBIT “G”

Page 1 of 10

--------------------------------------------------------------------------------


 

“Construction-Related Obligations” shall not include: (a) reconstruction or
repair following fire, casualty or condemnation; or (b) day-to-day maintenance
and repairs.

 

1.2                                              Foreclosure Event. A
“Foreclosure Event” means: (a) foreclosure under the Mortgage; (b) any other
exercise by Mortgagee of rights and remedies (whether under the Mortgage or
under applicable law, including bankruptcy law) as holder of the Loan and/or the
Mortgage, as a result of which Successor Landlord becomes owner of Landlord’s
Premises; or (c) delivery by Landlord to Mortgagee (or its designee or nominee)
of a deed or other conveyance of Landlord’s interest in Landlord’s Premises in
lieu of any of the foregoing.

 

1.3                                              Former Landlord. A “Former
Landlord” means Landlord and any other party that was landlord under the Lease
at any time before the occurrence of any attornment under this Agreement.

 

1.4                                              Offset Right. An “Offset Right”
means any right or alleged right of Tenant to any offset, defense (other than
one arising from actual payment and performance, which payment and performance
would bind a Successor Landlord pursuant to this Agreement), claim,
counterclaim, reduction, deduction, or abatement against Tenant’s payment of
Rent or performance of Tenant’s other obligations under the Lease, arising
(whether under the Lease or other applicable law) from Landlord’s breach or
default under the Lease.

 

1.5                                              Rent. The “Rent” means any
fixed rent, base rent or additional rent under the Lease.

 

1.6                                              Successor Landlord. A
“Successor Landlord” means any party that becomes owner of Landlord’s Premises
as the result of a Foreclosure Event.

 

1.7                                              Termination Right. A
“Termination Right” means any right of Tenant to cancel or terminate the Lease
or to claim a partial or total eviction arising (whether under the Lease or
under applicable law) from Landlord’s breach or default under the Lease.

 

2. Subordination.

 

The Lease shall be, and shall at all times remain, subject and subordinate to
the Mortgage, the lien imposed by the Mortgage, and all advances made under the
Mortgage.

 

3.                          Nondisturbance, Recognition and Attornment.

 

3.1                                              No Exercise of Mortgage
Remedies Against Tenant. So long as the Lease has not been terminated on account
of Tenant’s default under the Lease that has continued beyond any applicable
cure periods set forth in the Lease (an “Event of Default”), Mortgagee shall not
name or join Tenant as a defendant in any exercise of Mortgagee’s rights and
remedies arising upon a default under the Mortgage unless applicable law
requires Tenant to be made a party thereto as a condition to proceeding against
Landlord or prosecuting such rights and remedies. In the latter case, Mortgagee
may join Tenant as a defendant in such action only for such purpose and not to
terminate the Lease or otherwise adversely affect Tenant’s rights under the
Lease or this Agreement in such action.

 

3.2                                              Nondisturbance and Attornment.
If the Lease has not been terminated on account of an Event of Default by
Tenant, then, when Successor Landlord takes title to Landlord’s Premises:
(a) Successor Landlord shall not terminate or disturb Tenant’s possession of
Tenant’s Premises under the Lease, except in accordance with the terms of the
Lease and this Agreement; (b) Successor Landlord shall be bound to Tenant under
all the terms and conditions of the Lease (except as provided in this
Agreement); (c) Tenant shall recognize and attorn to Successor Landlord as
Tenant’s direct landlord

 

EXHIBIT “G”

Page 2 of 10

--------------------------------------------------------------------------------


 

under the Lease as affected by this Agreement; and (d) the Lease shall continue
in full force and effect as a direct lease, in accordance with its terms (except
as provided in this Agreement), between Successor Landlord and Tenant.

 

3.3                                              Further Documentation. The
provisions of this Section shall be effective and self-operative without any
need for Successor Landlord or Tenant to execute any further documents. Tenant
and Successor Landlord shall, however, confirm the provisions of this Section in
writing upon request by either of them.

 

4. Protection of Successor Landlord.

 

Notwithstanding anything to the contrary in the Lease or the Mortgage, Successor
Landlord shall not be liable for or bound by any of the following matters:

 

4.1                                              Claims Against Former Landlord.
Any Offset Right that Tenant may have against any Former Landlord relating to
any event or occurrence before the date of attornment, including any claim for
damages of any kind whatsoever as the result of any breach by Former Landlord
that occurred before the date of attornment. (The foregoing shall not limit
either (a) Tenant’s right to exercise against Successor Landlord any Offset
Right otherwise available to Tenant because of events occurring after the date
of attornment or (b) Successor Landlord’s obligation to correct any conditions
that existed as of the date of attornment and violate Successor Landlord’s
obligations as landlord under the Lease.)

 

4.2                                              Prepayments. Any payment of
Rent that Tenant may have made to Former Landlord more than thirty days before
the date such Rent was first due and payable under the Lease with respect to any
period after the date of attornment other than, and only to the extent that, the
Lease expressly required such a prepayment.

 

4.3                                              Payment; Security Deposit. Any
obligation: (a) to pay Tenant any sum(s) that any Former Landlord owed to Tenant
or (b) with respect to any security deposited with Former Landlord, unless such
security was actually delivered to Mortgagee. This paragraph is not intended to
apply to Landlord’s obligation to make any payment that constitutes a
“Construction-Related Obligation.”

 

4.4                                              Modification, Amendment, or
Waiver. Any modification or amendment of the Lease, or any waiver of any terms
of the Lease, made without Mortgagee’s written consent.

 

4.5                                              Surrender, Etc. Any consensual
or negotiated surrender, cancellation, or termination of the Lease, in whole or
in part, agreed upon between Landlord and Tenant, unless effected unilaterally
by Tenant pursuant to the express terms of the Lease.

 

4.6                                              Construction-Related
Obligations. Any Construction-Related Obligation of Landlord under the Lease,
except as expressly provided for in Schedule B (if any) attached to this
Agreement.

 

5. Exculpation of Successor Landlord.

 

Notwithstanding anything to the contrary in this Agreement or the Lease, upon
any attornment pursuant to this Agreement the Lease shall be deemed to have been
automatically amended to provide that Successor Landlord’s obligations and
liability under the Lease shall never extend beyond Successor Landlord’s (or its
successors’ or assigns’) interest, if any, in Landlord’s Premises from time to
time, including insurance and condemnation proceeds, Successor Landlord’s
interest in the Lease, and the proceeds from any sale or other disposition of
Landlord’s Premises by Successor Landlord (collectively, “Successor Landlord’s
Interest”). Tenant shall look exclusively to Successor Landlord’s Interest (or
that

 

EXHIBIT “G”

Page 3 of 10

--------------------------------------------------------------------------------


 

of its successors and assigns) for payment or discharge of any obligations of
Successor Landlord under the Lease as affected by this Agreement. If Tenant
obtains any money judgment against Successor Landlord with respect to the Lease
or the relationship between Successor Landlord and Tenant, then Tenant shall
look solely to Successor Landlord’s Interest (or that of its successors and
assigns) to collect such judgment. Tenant shall not collect or attempt to
collect any such judgment out of any other assets of Successor Landlord.

 

6.                          Mortgagee’s Right to Cure.

 

6.1                                              Notice to Mortgagee.
Notwithstanding anything to the contrary in the Lease or this Agreement, before
exercising any Termination Right or Offset Right, Tenant shall provide Mortgagee
with notice of the breach or default by Landlord giving rise to same (the
“Default Notice”) and, thereafter, the opportunity to cure such breach or
default as provided for below.

 

6.2                                              Mortgagee’s Cure Period. After
Mortgagee receives a Default Notice, Mortgagee shall have a period of thirty
days beyond the time available to Landlord under the Lease in which to cure the
breach or default by Landlord. Mortgagee shall have no obligation to cure (and
shall have no liability or obligation for not curing) any breach or default by
Landlord, except to the extent that Mortgagee agrees or undertakes otherwise in
writing.

 

6.3                                              Extended Cure Period. In
addition, as to any breach or default by Landlord the cure of which requires
possession and control of Landlord’s Premises, provided only that Mortgagee
undertakes to Tenant by written notice to Tenant within thirty days after
receipt of the Default Notice to exercise reasonable efforts to cure or cause to
be cured by a receiver such breach or default within the period permitted by
this paragraph, Mortgagee’s cure period shall continue for such additional time
(the “Extended Cure Period”) as Mortgagee may reasonably require to either
(a) obtain possession and control of Landlord’s Premises and thereafter cure the
breach or default with reasonable diligence and continuity or (b) obtain the
appointment of a receiver and give such receiver a reasonable period of time in
which to cure the default.

 

7. Confirmation of Facts.

 

Tenant represents to Mortgagee and to any Successor Landlord, in each case as of
the Effective Date:

 

7.1                                              Effectiveness of Lease. The
Lease is in full force and effect, has not been modified, and constitutes the
entire agreement between Landlord and Tenant relating to Tenant’s Premises.
Tenant has no interest in Landlord’s Premises except pursuant to the Lease. No
unfulfilled conditions exist to Tenant’s obligations under the Lease.

 

7.2                                              Rent. Tenant has not paid any
Rent that is first due and payable under the Lease after the Effective Date.

 

7.3                                              No Landlord Default. To the
best of Tenant’s knowledge, no breach or default by Landlord exists and no event
has occurred that, with the giving of notice, the passage of time or both, would
constitute such a breach or default.

 

7.4                                              No Tenant Default. Tenant is
not in default under the Lease and has not received any uncured notice of any
default by Tenant under the Lease.

 

 

EXHIBIT “G”

Page 4 of 10

--------------------------------------------------------------------------------


 

7.5                                              No Termination. Tenant has not
commenced any action nor sent or received any notice to terminate the Lease.
Tenant has no presently exercisable Termination Right(s) or Offset Right(s).

 

7.6                                              Commencement Date. The
“Commencement Date” of the Lease was                .

 

7.7                                              Acceptance. Except as set forth
in Schedule B (if any) attached to this Agreement: (a) Tenant has accepted
possession of Tenant’s Premises; and (b) Landlord has performed all
Construction-Related Obligations related to Tenant’s initial occupancy of
Tenant’s Premises and Tenant has accepted such performance by Landlord.

 

7.8                                              No Transfer. Tenant has not
transferred, encumbered, mortgaged, assigned, conveyed or otherwise disposed of
the Lease or any interest therein, other than sublease(s) made in compliance
with the Lease.

 

7.9                                              Due Authorization. Tenant has
full authority to enter into this Agreement, which has been duly authorized by
all necessary actions.

 

8. Miscellaneous.

 

8.1                                              Notices. All notices or other
communications required or permitted under this Agreement shall be in writing
and given by certified mail (return receipt requested) or by nationally
recognized overnight courier set vice that regularly maintains records of items
delivered. Each party’s address is as set forth in the opening paragraph of this
Agreement, subject to change by notice under this paragraph. Notices shall be
effective the next business day after being sent by overnight courier service,
and five business days after being sent by certified mail (return receipt
requested).

 

8.2                                              Successors and Assigns. This
Agreement shall bind and benefit the parties, their successors and assigns, any
Successor Landlord, and its successors and assigns. If Mortgagee assigns the
Mortgage, then upon delivery to Tenant of written notice thereof accompanied by
the assignee’s written assumption of all obligations under this Agreement, all
liability of the assignor shall terminate.

 

8.3                                              Entire Agreement. This
Agreement constitutes the entire agreement between Mortgagee and Tenant
regarding the subordination of the Lease to the Mortgage and the rights and
obligations of Tenant and Mortgagee as to the subject matter of this Agreement.

 

8.4                                              Interaction with Lease and with
Mortgage. If this Agreement conflicts with the Lease, then this Agreement shall
govern as between the parties and any Successor Landlord, including upon any
attornment pursuant to this Agreement. This Agreement supersedes, and
constitutes full compliance with, any provisions in the Lease that provide for
subordination of the Lease to, or for delivery of nondisturbance agreements by
the holder of, the Mortgage. Mortgagee confirms that Mortgagee has consented to
Landlord’s entering into the Lease.

 

8.5                                              Mortgagee’s Rights and
Obligations. Except as expressly provided for in this Agreement, Mortgagee shall
have no obligations to Tenant with respect to the Lease. If an attornment occurs
pursuant to this Agreement, then all rights and obligations of Mortgagee under
this Agreement shall terminate, without thereby affecting in any way the rights
and obligations of Successor Landlord provided for in this Agreement.

 

8.6                                              Interpretation; Governing Law.
The interpretation, validity and enforcement of this Agreement shall be governed
by and construed under the internal laws of the State of California, excluding
its principles of conflict of laws.

 

EXHIBIT “G”

Page 5 of 10

--------------------------------------------------------------------------------


 

8.7                                              Amendments. This Agreement may
be amended, discharged or terminated, or any of its provisions waived, only by a
written instrument executed by the party to be charged.

 

8.8                                              Execution. This Agreement may
be executed in any number of counterparts, each of which shall be deemed an
original and all of which together shall constitute one and the same instrument.

 

8.9                                              Mortgagee’s Representation.
Mortgagee represents that Mortgagee has full authority to enter into this
Agreement, and Mortgagee’s entry into this Agreement has been duly authorized by
all necessary actions.

 

IN WITNESS WHEREOF, this Agreement has been duly executed and sealed by
Mortgagee and Tenant as of the Effective Date.

 

 

 

MORTGAGEE

 

 

 

 

 

 

Bank of America, N.A.,
a national banking association

 

 

 

 

 

 

 

 

 

By:

 

 

 

Name:

 

 

 

Title:

 

 

 

 

 

 

 

 

 

 

[BANK SEAL]

 

 

 

 

 

 

 

 

TENANT

 

 

 

 

 

 

 

 

a                                              corporation

 

 

 

 

 

 

 

 

By: 

 

 

Name:

 

 

Title:

 

 

 

 

 

 

 

 

[CORPORATE SEAL]

 

 

 

 

EXHIBIT “G”

Page 6 of 10

--------------------------------------------------------------------------------


 

STATE OF

 

)

 

 

) ss.

COUNTY OF

 

)

 

The foregoing instrument was acknowledged before me this                day of
                                                  , 200      , by
                                        ,                                       
of                                                       ,
                            .

 

Witness my hand and official seal.

 

 

My commission expires:

 

 

 

 

 

 

 

 

 

 

Notary Public

 

 

STATE OF

 

)

 

 

) ss.

COUNTY OF

 

)

 

The foregoing instrument was acknowledged before me this                day of
                                                  , 200      , by
                                        ,                                       
of                                                       ,
                            .

 

Witness my hand and official seal.

 

 

My commission expires:

 

 

 

 

 

 

 

 

 

 

Notary Public

 

 

EXHIBIT “G”

Page 7 of 10

--------------------------------------------------------------------------------


 

LANDLORD’S CONSENT

 

Landlord consents and agrees to the foregoing Agreement, which was entered into
at Landlord’s request. The foregoing Agreement shall not alter, waive or
diminish any of Landlord’s obligations under the Mortgage or the Lease. The
above Agreement discharges any obligations of Mortgagee under the Mortgage and
related loan documents to enter into a nondisturbance agreement with Tenant.
Landlord is not a party to the above Agreement.

 

 

 

 

LANDLORD

 

 

 

 

 

 

 

 

 

 

 

a                                              corporation

 

 

 

 

 

 

 

 

 

By:

 

 

 

Name:

 

 

 

Title:

 

 

 

 

 

 

 

Dated:                               , 20

 

 

 

 

 

[CORPORATE SEAL]

STATE OF

 

)

 

 

)

 

ss.               

 

COUNTY OF

 

)

 

 

 

The foregoing instrument was acknowledged before me this                day of
                                                  , 200      , by
                                        ,                                       
of                                                       ,
                            .

 

 

 

 

 

 

 

Witness my hand and official seal.

 

 

 

 

 

 

 

 

 

 

 

My commission expires:

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Notary Public

 

 

 

 

EXHIBIT “G”

Page 8 of 10

--------------------------------------------------------------------------------

 

SCHEDULE A
TO
EXHIBIT “G”

 

 

Description of Landlord’s Premises

 

 

EXHIBIT “G”

Page 9 of 10

--------------------------------------------------------------------------------


 

SCHEDULE B
TO
EXHIBIT “G”

 

Construction-Related Obligations

 

 

A.     Construction-Related Obligations Remaining to be Performed as of
Effective Date.

 

[Summarize and Describe]

 

 

B.      Successor Landlord’s Construction-Related Obligations After Attornment.

 

[None]

 

 

EXHIBIT “G”

Page 10 of 10

--------------------------------------------------------------------------------


 

EXHIBIT “H”

 

WESTLAKE PARK PLACE
RULES AND REGULATIONS

 

 

1.        Rights of Entry. Tenant will have the right to enter the Premises at
any time, but outside of Business Hours Tenant will be required to furnish
proper and verifiable identification. Landlord will have the right to enter the
Premises after Business Hours to perform janitorial services, at all reasonable
hours to clean windows and also at any time during the last three months of the
Term, with reasonable prior notice to Tenant, to show the Premises to
prospective tenants.

 

2.        Right of Exclusion. Landlord reserves the right to exclude or expel
from the Project any person who, in Landlord’s judgment, is intoxicated or under
the influence of alcohol or drugs.

 

3.        Obstructions. Tenant will not obstruct or place anything in or on the
sidewalks or driveways outside the building, or in the lobbies, corridors,
stairwells or other Common Areas. Landlord may remove, at Tenant’s expense, any
such obstruction or thing without notice or obligation to Tenant.

 

4.        Refuse. Tenant will place all refuse in the Premises in proper
receptacles provided and paid for by Tenant, or in receptacles provided by
Landlord for the Project, and will not place any litter or refuse on or in the
sidewalks or driveways outside the Building, or the Common Areas, lobbies,
corridors, stairwells, ducts or shafts of the Building.

 

5.        Public Safety. Tenant will not throw anything out of doors, windows or
skylights, down passageways or over walls.

 

6.        Keys; Locks. Landlord may from time to time install and change locks
on entrances to the Building, Common Areas and the Premises, and will provide
Tenant a reasonable number of keys to meet Tenant’s requirements. If Tenant
desires additional keys they will be furnished by Landlord and Tenant will pay a
reasonable charge for them. Tenant will not add or change existing locks on any
door in or to the Premises without Landlord’s prior written consent. If with
Landlord’s consent, Tenant installs lock(s) incompatible with the Building
master locking system:

 

(a)       Landlord, without abatement of Rent, will be relieved of any
obligation under the Lease to provide any service that requires access to the
affected areas;

 

(b)       Tenant will indemnify Landlord against any expense as a result of
forced entry to the affected areas which may be required in an emergency; and

 

(c)       Tenant will, at the end of the Term and at Landlord’s request, remove
such lock(s) at Tenant’s expense.

 

 

EXHIBIT “H”

Page 1 of 4

--------------------------------------------------------------------------------


 

At the end of the Term, Tenant will promptly return to Landlord all keys for the
Building and Premises which are in Tenant’s possession.

 

7.        Aesthetics. Tenant will not attach any awnings, signs, displays or
projections to the outside or inside walls or windows of the Building which are
visible from outside the Premises without Landlord’s prior written approval,
which may be withheld in Landlord’s sole discretion.

 

8.        Window Treatment. If Tenant desires to attach or hang any curtains,
blinds, shades or screens to or in any window or door of the Premises, Tenant
must obtain Landlord’s prior written approval. Tenant will not coat or sunscreen
the interior or exterior of any windows without Landlord’s express written
consent. Tenant will not place any objects on the window sills that cause, in
Landlord’s reasonable opinion, an aesthetically unacceptable appearance.

 

9.        Directory Boards. Landlord will make every reasonable effort to
accommodate Tenant’s requirements for the Building directory boards. The cost of
any changes to the directory board information identifying Tenant requested by
Tenant subsequent to the initial installation of such information will be paid
for by Tenant.

 

10.      Project Control. Landlord reserves the right to control and operate the
Common Areas as well as facilities furnished for the common use of tenants in
such manner as Landlord deems best for the benefit of tenants generally.
Landlord reserves the right to prevent access to the Project or any portion
thereof during an emergency by closing the doors or otherwise, for the safety of
tenants and protection of the Project and property in the Project.

 

11.      Engineering Consent. All plumbing, electrical and heating, ventilating
and air conditioning (“HVAC”) work for and in the Premises requires Landlord’s
prior written consent to maintain the integrity of the Project’s electrical,
plumbing and HVAC systems.

 

12.      HVAC Interference. Tenant will not place objects or other obstructions
on the HVAC convectors or diffusers and will not permit any other interference
with the HVAC system.

 

13.      Plumbing. Tenant will only use plumbing fixtures for the purpose for
which they are constructed. Tenant will pay for all damages resulting from any
misuse by Tenant of plumbing fixtures.

 

14.      Equipment Location. Landlord reserves the right to specify where
Tenant’s business machines, mechanical equipment and heavy objects will be
placed in the Premises in order to best absorb and prevent vibration, noise and
annoyance to other tenants, and to prevent damage to the Building and/or the
Project. Tenant will pay the cost of any required professional engineering
certification or assistance.

 

15.      Bicycles; Animals. Tenant will not bring into, or keep about, the
Premises any bicycles, vehicles, birds, animals or organic Christmas decor of
any kind. Bicycles and vehicles may only be parked in areas designated for such
purposes.

 

 

EXHIBIT “H”

Page 2 of 4

--------------------------------------------------------------------------------


 

16.      Carpet Protection. In those portions of the Premises where carpet has
been provided by Landlord, Tenant will at its own expense install and maintain
pads to protect the carpet under all furniture having castors other than carpet
castors.

 

17.      Proper Conduct. Tenant will conduct itself in a manner which is
consistent with the character of the Project and will ensure that Tenant’s
conduct will not impair the comfort or convenience of other tenants in the
Project.

 

18.      Elevators. Except as may be expressly permitted by Landlord, only
freight elevators may be used for deliveries. Use of freight elevators after
Business Hours must be scheduled through the office of Property Manager.

 

19.      Deliveries. Tenant will ensure that deliveries of materials and
supplies to the Premises are made through such entrances, elevators and
corridors and at such times as may from time to time be reasonably designated by
Landlord. Such deliveries may not be made through any of the main entrances to
the Project without Landlord’s prior permission. Tenant will use or cause to be
used, in the Building, hand trucks or other conveyances equipped with rubber
tires and rubber side guards to prevent damage to the Building or property in
the Building. Tenant will promptly pay Landlord the cost of repairing any damage
to the Building and/or the Project caused by any person making deliveries to the
Premises.

 

20.      Moving. Tenant will ensure that furniture and equipment and other bulky
matter being moved to or from the Premises are moved through such entrances,
elevators and corridors and at such times as may from time to time be reasonably
designated by Landlord, and by movers or a moving company reasonably approved by
Landlord. Tenant will promptly pay Landlord the cost of repairing any damage to
the Building and/or the Project caused by any person moving any such furniture,
equipment or matter to or from the Premises.

 

21.      Solicitations. Canvassing, soliciting and peddling in the Project are
prohibited and Tenant will cooperate in preventing the same.

 

22.      Food. Only persons approved from time to time by Landlord may prepare,
solicit orders for, sell, serve or distribute food in or around the Project.
Except as may be specified in the Lease or on construction drawings for the
Premises approved by Landlord, and except for microwave cooking, Tenant will not
use the Premises for preparing or dispensing food, or soliciting of orders for
sale, serving or distribution of food.

 

23.      Smoking. The smoking of cigarettes, cigars, pipes, etc. is STRICTLY
PROHIBITED anywhere in the interior of the Building including the Premises. The
ONLY designated smoking areas will be specifically designated by Landlord.
STANDING ASH TRAYS WILL BE PROVIDED.

 

24.      Chemical Storage. All chemicals, paints or other similar materials must
be stored either in a fire proof cabinet in compliance with all Laws, including
all applicable fire codes, or in a location outside the Building. Nothing in
this paragraph will permit Tenant to violate Section 4 of the Lease.

 

 

EXHIBIT “H”

Page 3 of 4

--------------------------------------------------------------------------------


 

25.      Storage Near Ceiling. Tenant may not store any materials within 18
inches (or any greater distance prescribed, from time to time, by Laws,
including applicable fire codes) of the ceiling of the Premises.

 

26.      Employees, Agents and Invitees. In these Rules and Regulations,
“Tenant” includes Tenant’s employees, agents, invitees, licensees and others
permitted by Tenant to access, use or occupy the Premises.

 

 

EXHIBIT “H”

Page 4 of 4

--------------------------------------------------------------------------------


 

EXHIBIT “I”

 

WESTLAKE PARK PLACE
TELECOMMUNICATIONS RULES

 

 

These Telecommunications Rules apply to Tenant’s use of the Building and the
Project outside of the Premises, including, without limitation, the
telecommunications closets (each, a “TC”) on each floor of the Building, the
plenum space above the finished or drop ceiling above the Premises, the space in
the Common-Areas and roof space. Any questions about what is allowed in the
Building should be directed to Property Manager.

 

A.        WRITTEN AGREEMENT REQUIRED.

 

1.        Tenant will be required to secure Property Manager’s approval before
installing any cable or wire outside the Premises and/or in, through or to any
TC.

 

2.        Before any new installations are commenced, even if Tenant has
existing facilities in the Building, either Tenant or Tenant’s
telecommunications provider must enter into an agreement with Landlord, with the
form and substance of such agreement being acceptable to Landlord, in its sole
discretion. Wires or cable installed without such agreement are subject to
removal by Property Manager, at Tenant’s sole cost.

 

3.        Neither Landlord, Property Manager nor any of their respective
employees, contractors or agents will be responsible for any damage or theft to
Tenant equipment.

 

B.        INSTALLATION AND OTHER WORK.

 

1.        Tenant will give Property Manager prior notice, in writing or by
email, of all times that Tenant will work in or will have work done in the TC,
on the roof, or outside the Premises. Such notice will include the purpose and
detail of the work to be done, as well as the day and time the work will be
performed.

 

2.        All welding and/or core drilling or installation of equipment on the
roof must be approved by Property Manager in writing prior to any of the work
being started. Property Manager will require drawing(s) and detailed information
on any welding and/or core drilling or installation of equipment on the roof.
Property Manager requires a minimum of one week for this review process. All
floors requiring core drilling must be x rayed to determine placement of core
drill locations. Property Manager reserves the right, in its sole and absolute
discretion, to deny approval of any requested core drilling or welding, and
Property Manager will have the right to supervise any and all such drilling
and/or welding.

 

C.        LOCATION OF EQUIPMENT.

 

1.        No Tenant-owned or leased telecommunications equipment (i.e., PBXs key
service units, hubs, bridges, amplifiers/paging equipment, routers, cable TV,
security systems, patch panel or storage of any kind) will be located in a TC.
The TC’s are not designed to handle

 

 

EXHIBIT “I”

Page 1 of 4

--------------------------------------------------------------------------------


 

the operation of electronic computing or communication equipment, but only to
allow Tenant to connect to carrier or provider service.

 

2.        All telecommunications equipment (including blocks and brackets) owned
and controlled by Tenant will be located in the Premises, and Tenant will be
solely responsible for control of access to, security of and maintenance of such
equipment. Notwithstanding the foregoing, if Tenant has already installed its
equipment in a TC, it will not be required to remove it, but if Tenant relocates
or expands the Premises within the Building, it will be required to move its
telecommunications equipment into the Premises.

 

3.        All station wiring for individual telephones, fax machines, modems,
Local Area Networks (each a “LAN”) and similar equipment will be terminated
within the Premises. No LAN equipment, such as concentrators and patch panels,
will be installed in a TC.

 

4.        Any equipment to be placed on the roof must be approved in writing by
Property Manager as to weight, specification, placement, mounting assembly and
any other pertinent features. Any roof penetrations require the written approval
of Property Manager with the work to be performed by Property Manager’s
designated roofing contractor, and supervised by the Project’s chief engineer,
all at Tenant’s expense.

 

D.        SPECIFICATIONS.

 

1.        If Tenant has not yet occupied the Premises, Tenant will install, or
cause to be installed, at Tenant’s sole cost, a minimum of 3/4” non-combustible
plywood back board for mounting wiring blocks, telephone system and other
peripheral equipment. The backboard must be painted with two coats of fire
retardant paint matching the Tenant’s room decor. A wall-to- floor mounted rack
designed for this purpose may be substituted for the backboard. Tenant will be
responsible for all costs.

 

2.        Tenant will provide a minimum of one plenum-rated or FEP rated 25-pair
cable for connecting its equipment room to the floor TC. For building
housekeeping reasons and management of the Premises (but subject to the last
sentence of this paragraph), only cables with 25-pair or more cables will be
permitted to connect the Premises and a floor TC. Each such cable (a) will be
supported and attached in an approved manner and meet all requirements for
firewall penetration, (b) be equipped with a “male” 50 pin connector at the TC
end, and (c) be plugged into a standard RJ21X block with an orange-hinged cover.
This block will be labeled with Tenant’s name and suite number(s), and each
circuit will be properly labeled. Notwithstanding the foregoing, Tenant may
elect to use optical fiber and coaxial cable in connection with the installation
of its data network.

 

3.        All Tenant horizontal cabling installed within the Premises will be
installed as per TIA/EIA 568 A standards unless otherwise approved in writing by
Property Manager.

 

4.        All wire and cable installed above ceilings will be plenum-rated cable
or “limited combustion” cable known as “FEP rated” cable, be properly supported
or attached to the Building on their own hangers designed specifically for low
voltage wire support, and be labeled with Tenant’s name, contact person and
telephone number. Tenant will install, or cause to be

 

 

EXHIBIT “I”

Page 2 of 4

--------------------------------------------------------------------------------


 

installed, all wires, cables and their connections installed in compliance with
all applicable governmental codes, rules, regulations and laws.

 

5.        Tenant will cause all new installations in common areas of the Project
to be contained in raceway (EMT or rigid conduit) with the outside of the
raceway properly located in accordance with the aforementioned standards. Tenant
can be exempt from using raceway if and only if such exemption is specifically
contained in a written license agreement referred to in Section A.2 of this
Exhibit “I”.

 

6.        If a pull box is required because of distances or bends, a locking
pull box must be installed. The pull box must identify Tenant, the pull box’s
contents and a contact person.

 

E.        PLANS AND DIAGRAMS.

 

1.        Tenant will provide Property Manager with a wiring diagram (including
a riser diagram) of the Premises showing all cable numbers and locations upon
completion of any new cable systems installation. Tenant will provide to
Property Manager with a set of as-built drawings upon completion of any new
cable systems. Tenant must update such drawings with any changes, deletions or
additions to Tenant’s service and/or equipment during the Term.

 

2.        Tenant will provide to Property Manager a diagram of any existing
cabling in the Premises, showing locations and numbers. This information will be
submitted to Property Manager prior to the space being vacated.

 

F.        REMOVAL.

 

1.        Wires and cables installed by or for Tenant will be removed at the
expense of Tenant at the end of the Term, unless Landlord agrees otherwise in
writing. Failure to comply with this requirement could lead to Property Manager
removing the wires, cabling and/or equipment and charging Tenant and/or could
lead to Tenant being cited and fined by the local Building Department and/or
Fire Department.

 

2.        All wires, cables and associated equipment installed by or for the
Tenant that are “abandoned in place” (as that phrase is defined by the 2002
and/or 2005 National Electric Code (“NEC”)) will be removed by the Tenant
immediately after the wires, cables and/or equipment becomes abandoned in place.
Tenant will not wait until the expiration of the Lease to remove abandoned
wires, cabling and equipment.

 

3.        Any unidentified or terminated cable and/or equipment located in the
Project and outside of a tenant’s premises, including in a TC or on the roof,
becomes the property of Landlord and, as such, can be removed and disposed by
Property Manager at its sole discretion.

 

G.        GENERALLY.

 

1.        Tenant and its employees, contractors and agents will comply with
Property Manager’s sign-out/sign-in system for access to the TC’s and/or the
roof.

 

 

EXHIBIT “I”

Page 3 of 4

--------------------------------------------------------------------------------


 

2.        All capitalized terms not defined herein have the meanings given them
in the Lease. In the event of any conflict or ambiguity between the terms of
these Rules and the Lease, the terms of the Lease will govern.

 

3.        These Rules may be updated, amended or otherwise modified from time to
time in the discretion of Landlord.

 

4.        All contractors will comply with the Project contractor’s rules and
regulations.

 

H.        INSTALLATION AND USE OF WIRELESS TECHNOLOGIES.

 

Tenant will not utilize any wireless communications equipment (other than usual
and customary cellular telephones), including antennae and/or satellite receiver
dishes, within the Premises, the Building and/or the Project without Landlord’s
prior written consent. Such consent may be conditioned in such a manner so as to
protect Landlord’s financial interests and the interests of the Project, and the
other tenants therein, in a manner similar to the arrangements described in the
immediately preceding paragraphs. Such consent may be in the form of a
telecommunications license agreement (“Telecommunications Agreement”) between
Landlord and Tenant. The Telecommunications Agreement must be executed before
Tenant will be permitted to install and/or operate any wireless system in the
Project or in the Premises. Such wireless systems would include, without
limitation, a wireless local area network, a metropolitan wireless network
between buildings, a building antenna system to boost and enhance operation of
cellular (analog and/or digital) phones or any wireless system with transmission
capability.

 

I.         ACCESS TO AREAS OUTSIDE THE PREMISES.

 

The Lease does not give Tenant the right to access any areas outside of the
Premises (such as space above the drop ceiling within the Premises, ceiling
above hallways, dedicated telecommunications/electrical power closets, utility
risers, etc.) for purposes of installation of any telecommunications equipment
(referred to herein as the “Project Telecommunications Areas”). The Project
Telecommunications Areas are critical space for the Building systems and are not
intended for installation of Tenant’s, vendors’ or service providers’ equipment.
However, Landlord, upon Tenant’s written request and subject to availability and
any other conditions that Landlord may impose in its sole discretion, may
approve Tenant’s use of certain Project Telecommunications Areas for the
purposes of installation of cabling or wiring from one area of the Premises to
another. In the event that Tenant desires such use and Landlord approves the
same, Tenant’s right to use any portion of the Project Telecommunications Areas
will be subject to Tenant entering into Landlord’s current form of
Telecommunications Agreement. The Telecommunications Agreement must be executed
before Tenant will be permitted to install any cabling or other equipment in any
portion of the Project Telecommunications Areas. Notwithstanding anything to the
contrary contained herein, in any Telecommunications Agreement or in the Lease,
any cabling installed in the Premises or elsewhere in the Project by or for the
use of Tenant will be removed by Tenant, at Tenant’s sole cost, at such time
that the cabling is no longer in use.

 

 

EXHIBIT “I”

Page 4 of 4

--------------------------------------------------------------------------------

 

 

EXHIBIT “J”

 

[RESERVED]

 

 

EXHIBIT “J”

Page 1 of 1

 

--------------------------------------------------------------------------------


 

EXHIBIT “K”

 

WESTLAKE PARK PLACE

PARKING RULES AND REGULATIONS

 

The following rules and regulations shall govern the use of the parking
facilities designated in the Lease in connection with the use of the Premises.

 

1.         Landlord assumes no responsibility for any damage to any vehicle
parked in the parking areas or for any goods left in any such vehicle. All such
liability is specifically assumed by the operator of any such vehicle as a
condition of parking.

 

2.         Tenant shall not (a) park or permit its employees to park in any
parking areas designated by Landlord as areas for parking by visitors to the
Project, (b) park or permit its employees, guests, invitees or visitors to park
in the residential or commercial neighborhoods contiguous to the Project,
(c) leave vehicles in the parking areas overnight, or (d) park any vehicles in
the parking areas other than automobiles, motorcycles, motor driven or non motor
driven bicycles or four wheeled trucks. No propane or natural gas powered
vehicles shall be allowed to park in the parking areas.

 

3.         Parking cards, stickers, or any other devices or forms of
identification supplied by Landlord as a condition of use of the parking
facilities shall remain the property of Landlord. Such parking identification
device must be displayed as requested and may not be mutilated in any manner.
The serial number of the parking identification device may not be obliterated.
Devices are not transferable and any device in the possession of an unauthorized
holder will be void. Landlord reserves the right to (a) require that a
reasonable security deposit be paid to Landlord for each parking area or
Building access card issued to Tenant, and (b) change the location of Tenant’s
reserved parking spaces, if any, from time to time.

 

4.         No overnight or extended term storage of vehicles shall be permitted.

 

5.         Vehicles must be parked entirely within painted stall lines of a
single parking stall.

 

6.         All directional signs and arrows must be observed.

 

7.         The speed limit within all parking areas shall be five (5) miles per
hour.

 

8.         Parking is prohibited in any area other than those specifically
designated for parking.

 

9.         All parkers are required to park and lock their own vehicles. All
responsibility for damage to vehicles is assumed by the parker.

 

10.       Loss or theft of parking identification devices must be reported to
Landlord’s asset management office for the Project immediately, and a lost or
stolen report must be filed by

 

 

EXHIBIT “K”

Page 1 of 3

 

--------------------------------------------------------------------------------


 

the Tenant or user of such parking identification device at the time. Landlord
has the right to exclude any vehicle from the parking facilities that does not
have an identification device.

 

11.       Any parking identification devices reported lost or stolen found on
any unauthorized vehicle will be confiscated and the illegal holder will be
subject to prosecution.

 

12.       Washing, waxing, cleaning or servicing of any vehicle in any area not
specifically reserved for such purpose is prohibited.

 

13.       The parking operators, managers or attendants are not authorized to
make or allow any exceptions to these rules and regulations.

 

14.       Tenant’s continued right to use any parking spaces in the parking
facilities is conditioned upon Tenant abiding by these rules and regulations and
those contained in this Lease. Further, if this Lease terminates for any reason
whatsoever, Tenant’s right to use the parking spaces in the parking facilities
shall terminate concurrently with the Lease.

 

15.       Tenant agrees to sign a parking agreement with Landlord or Landlord’s
parking operator within five (5) days of request, which agreement shall provide
the manner of payment of monthly parking fees and otherwise be consistent with
this Lease and these rules and regulations.

 

16.       Landlord reserves the right to refuse the sale of parking cards,
stickers or other parking identification devices to any tenant or person or
their respective agents or representatives who willfully refuse to comply with
these rules and regulations and all posted or unposted city, state or federal
ordinances, laws or agreements.

 

17.       Tenant and its employees shall comply with any traffic management
and/or environmental regulation program now or hereafter in effect, whether
imposed by local, regional, state or federal governmental or quasi governmental
agencies (collectively, “TDM Program”) which has been or may hereafter be
applicable to Tenant, the Building or the Project. Tenant acknowledges that such
a TDM Program may cause Tenant inconvenience, but nonetheless agrees to
cooperate in the formation of, and comply with the provisions of, any such TDM
Program. Additionally, Tenant shall (a) participate in any employee commute
transportation surveys reasonably required by Landlord, and (b) adhere to
measures that Landlord may enact in order to comply with existing and future
laws relating to traffic control or flow applicable to the Project. Any breach
by Tenant of any of its covenants in this Paragraph 17 may result in penalty
fees being assessed against Landlord; therefore, Tenant shall be liable to
Landlord for all such fees, plus interest thereon, assessed on account of any
such breach, and that breach shall also constitute a material default under this
Lease.

 

18.       Landlord reserves the right to establish and change parking fees and
to modify these rules and regulations or adopt such other reasonable and
nondiscriminatory rules and regulations for the parking facilities as it deems
necessary for the operation of the parking facilities. Landlord may refuse to
permit any person who violates these rules to park in the

 

 

EXHIBIT “K”

Page 2 of 3

 

--------------------------------------------------------------------------------


 

parking facilities, and any violation of the rules shall subject the vehicle to
removal at such vehicle owner’s expense

 

 

EXHIBIT “K”

Page 3 of 3

 

--------------------------------------------------------------------------------


 

EXHIBIT “L”

 

WESTLAKE PARK PLACE
JANITORIAL SPECIFICATIONS

 

SCOPE OF WORK

Daily Services

Lobby and

Five Days Per Week

Corridors
Cleaning
Requirements

·      Clean, detail and sanitize all public telephones and enclosures. (Neatly
arrange all phone books).

·      Clean and remove smudges from entry door glass.

·      Polish all entry handles, doorplates and metal trim.

·      Empty all ashtrays and wipe clean and polish. Screen all sand urns or
butts and debris.

·      Empty all trash receptacles, clean container with clean, damp cloth and
replace plastic liners.

·      Dust and clean all horizontal surfaces under seven (7) feet.

·      Vacuum all carpet areas.

·      Dust mop or damp mop entry floors.

·      Clean, polish and sanitize all water fountains.

·      Clean and polish all elevator doors, jambs, call plates and hall
lanterns.

·      Clean, polish and straighten all furniture as needed.

·      Dust and clean all lobby and corridor signage.

·      Report any lights burned out.

·      Secure all doors and turn-off appropriate lights upon completion of work
assignments.

 

 

General Office Area

 

Cleaning

Weekly Services

Requirements

·      Replace sand in ash urns weekly or as needed.

 

·      Clean and remove smudges and marks on walls, and wall coverings.

·      Wipe clean all fire extinguisher cabinets and glass. (Report broken glass
or missing extinguisher.)

·      Dust and clean all baseboards.

·      Spot clean all carpeted areas.

 

·      Dust all ledges and exit signs.

 

 

 

Monthly Services

 

·      Dust high ceiling corners and entryways.

 

 

EXHIBIT “L”

Page 1 of 5

 

--------------------------------------------------------------------------------


 

 

·      Scrub and wax all tile floors. (Not to be slippery).

 

 

 

 

 

Quarterly Services

 

·      Clean all ceiling vents and grills.

·      Dust and clean light fixtures and covers.

·      Strip and wax common area floors.

 

 

 

 

 

 

 

Daily Services

 

 

 

Five Days Per Week

 

 

·      Waste baskets emptied and replaced with new liners, if soiled.

·      As needed, dust furniture (file cabinets, tables, credenzas, etch), tops
only, and only when free of papers, folders, etc.

·      Traffic areas to be policed for scraps of paper, paper clips, etc.

·      Tile floors and door thresholds swept and/or dust mopped.

·      Carpeted floors spot cleaned and vacuumed.

·      Spot clean to remove smudges, finger marks from doors, walls, partitions,
glass, file cabinets, light switch plates, etc.

·      Glass doors, clean finger marks from both sides.

·      Properly position, books and magazines in reception areas.

·      Properly position furniture in offices and conference rooms.

·      Dust and replace all desk ornaments, phones and machines to their

Restroom
Cleaning
Requirements

        ORIGINAL POSITION.

·      Clean and wash all lunchroom tabletops, counters, cabinets, refrigerator,
and stove (outside only) surfaces. (Report any insect problem).

·      Before leaving any suite, shut-off lights, electrical appliances, and
lock all entrance doors.

·      Report all burned out lights.

 

 

 

Weekly Services

 

·      Low dusting, including all chair legs, backboards, furniture legs and
other areas of furniture and accessories not dusted during nightly dusting.

·      Telephones wiped clean.

·      Thoroughly vacuum entire carpeted areas. Remove staples and other debris.

·      Damp mop all tile and hardwood floor areas.

 

 

EXHIBIT “L”

Page 2 of 5

 

--------------------------------------------------------------------------------


 

 

·      Dust windowsills and ledges.

 

 

 

 

 

Monthly Services

 

·      Detail vacuuming of all carpeted areas, including edging, corners, behind
doors and vacuuming under desks. Move all light furniture as needed and return
to original positions

 

 

 

 

 

 

 

Daily Services
Five Days Per Week

 

·      Dust and clean all restroom signage and doors.

 

·      Vacuum all restroom vestibules and remove spots

 

·      Wet mop and disinfect tile floors, paying particular attention to areas
under urinals and toilet bowls.

 

·      Wash and disinfect all basin, urinals and toilet bowls. Clean underside
rims of urinals and toilet bowls.

 

·      Wash both sides of toilet seats with soap and water and disinfect.

 

·      Empty, clean, sanitize and polish all paper dispensers, replacing liners
as necessary.

 

·      Clean and polish all mirrors.

 

·      Dust ledges and baseboards.

 

·      Damp wipe, polish and shine all chrome, metal fixtures, hand plates, kick
plates, utility covers, plumbing, clean out covers and doorknobs.

 

·      Spot clean with disinfectant all partition and tile walls. (Report any
graffiti and remove if possible).

Elevators
Cleaning
Requirements

(Where applicable)

·      Fill all soap, paper towel, toilet paper and sanitary napkin dispensers
as necessary.

·      Report all burned out lights, leaking faucets, running plumbing or other
maintenance needs.

 

 

Semi-Weekly Services (2 Times per Week)

·      Pour clean water down floor drains to prevent sewer gasses from escaping.

 

 

 

Weekly Services

 

·      Wash down ceramic tile floors and partitions inside and out and
disinfect. (Report any graffiti and clean if possible).

 

·      Wash down all enamel walls.

 

 

EXHIBIT “L”

Page 3 of 5

 

--------------------------------------------------------------------------------


 

 

·      Dust ledges and baseboards.

 

 

 

 

 

Monthly Services

 

·      Scrub and wax tile floors

 

 

 

 

 

Quarterly Services

 

·      Strip and wax tile floors.

Stairwells
(Where applicable)

 

 

 

 

 

 

Daily Services
Five Days Per Week

 

 

 

·      Vacuum and clean all spots and stains from carpet.

 

·      Dust and clean granite baseboards.

 

·      Dust and polish all metal with approved polish (No abrasive).

 

·      Damp wipe and remove all spots and fingerprints from doors and walls.
(Interior and Exterior).

 

·      Remove gum, stains or debris from ceilings, handrails and elevator
tracks.

 

·      Clean all call buttons, call plates, and signage.

 

 

 

 

 

Weekly Services

 

·      Clean and polish elevator tracks.

 

·      Detail all call buttons and call plates. Dust and clean elevator ceilings
and lights.

 

·      Disinfect and clean emergency phone and security compartments.

Day Porter Duties

 

 

 

 

 

 

Weekly

 

·      Uncarpeted - All uncarpeted stairs and landing will be swept with a
treated dust mop and spot-cleaned as necessary to remove any spills, stains and
litter.

 

·      Spot Cleaning - All doors, jambs and walls will be spot-cleaned daily to
remove all finger marks, smudges and stains.

 

 

 

 

 

Monthly

 

·      Uncarpeted - All uncarpeted stairs and landings will be wet-mopped and
dried monthly.

 

·      Dusting - All risers, handrails, stringers, baseboards, light fixture and
all

 

 

EXHIBIT “L”

Page 4 of 5

 

--------------------------------------------------------------------------------


 

 

        horizontal ledges and surfaces will be wiped with a treated dust cloth.

 

 

 

Quarterly

 

·      High — Dusting — All high dusting, including, but not limited to, door
closures and all other surfaces not reached by normal dusting operations will be
dusted or cleaned, as necessary, but not less often than each three (3) months.

 

 

 

 

 

 

 

The Day Porter staff shall be trained and assigned to perform the following
duties, and any additional project specific duties, as may be directed by
Management. Minimum duties to include:

 

·      Begin general policing of all restrooms. Restock supplies as needed.
Report all items in need of repair to management. Restrooms to be checked at
least twice daily.

 

·      Police Lobby interior and exterior entrances to include cleaning of glass
doors, frames, and entrance mats.

 

·      Police and maintain all passenger and freight elevators, if carpeted,
elevators are to be vacuumed and spot removed as required.

 

·      Clean corridors, utility areas and all designated smoking areas, as
needed.

 

·      Set out rain mats, as needed.

 

·      Clean monument signs, as required.

 

 

EXHIBIT “L”

Page 5 of 5

 

--------------------------------------------------------------------------------


 

EXHIBIT “M”

 

DEPICTION OF TENANT PARKING

 

[g216413ke27i001.jpg]

 

 

EXHIBIT “M”

Page 1 of 1

--------------------------------------------------------------------------------
